


Exhibit 10.2
LOAN AGREEMENT
between
BANK OF CHINA, LOS ANGELES BRANCH
(“Lender”)
and
HINES REIT ONE WILSHIRE LP
(“Borrower”)



14961843v.6



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1

1.1
Definitions.    1

1.2
Recitals and Exhibits.    25

1.3
Rules of Construction.    25

1.4
Interpretation.    25

Article II GENERAL TERMS
26

2.1
Agreement to Lend and Borrow.    26

2.2
Advance of Loan Proceeds.    26

2.3
Single Disbursement to Borrower.    27

2.4
Note, Security Instrument and Loan Documents.    27

2.5
Term and Maturity Date.    27

2.6
Option to Extend.    28

2.7
Interest Rate and Computation.    29

2.7.1 Interest Rate and Payments.
29

2.7.2 Interest Computation.
29

2.7.3 Determination of Applicable Interest Rate.
29

2.7.4 Default Rate.
30

2.7.5 Usury Savings Clause.
31

2.7.6 Breakage Costs.
31

2.8
Applicable Taxes.    32

2.8.1 Payment of Applicable Taxes by Borrower.
32

2.8.2 Lender Withholding Requirements.
32

2.9
Changes in Law.    33

2.10
Purchase, Sale and Matching Funds.    34

2.11
Loan Payments.    34


i
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

2.11.1 Payments Generally.
34

2.11.2 Monthly Debt Service Payments.
34

2.11.3 Deduction from Lockbox Account.
35

2.11.4 Payment in Full on Maturity Date.
35

2.11.5 Application of Payments.
35

2.12
Prepayment.    35

2.12.1 Prepayment Prohibition.
35

2.12.2 Voluntary Permitted Prepayment.
35

2.12.3 Prepayment Fee.
36

2.12.4 Default Prepayment.
36

2.12.5 Mandatory Prepayments.
37

2.12.6 Partial Prepayments.
37

2.12.7 Release of Property.
37

2.12.8 Release on Payment in Full.
37

2.13
Late Charge.    38

2.14
Method of Payment; Date of Credit; Billings.    38

Article III CASH MANAGEMENT AND RESERVE FUNDS
39

3.1
Cash Management.    39

3.1.1 Collection Account.
39

3.1.2 Lockbox Account.
40

3.1.3 Suspension of Threshold DSCR Lockbox Trigger Event.
41

3.1.4 Cash Management Waterfall.
41

3.1.5 Payments Received Under the Cash Management Agreement.
42

3.2
Tax and Insurance Escrow Fund.    42

3.2.1 Tax and Insurance Account.
42

3.2.2 Deposits to Tax and Insurance Escrow Fund.
43

3.2.3 Payment of Real Estate Taxes and Insurance Premiums.
43

3.3
Leasing Reserve Fund.    44

3.3.1 Leasing Reserve Account.
44

3.3.2 Deposits to Leasing Reserve Account.
44

3.3.3 Disbursements from Leasing Reserve Account.
45

3.3.4 Release of Excess Amounts from Leasing Reserve Account.
45

3.4
Debt Service Reserve Fund.    45

3.4.1 Debt Service Reserve Account.
45

3.4.2 Disbursement of Debt Service Reserve Account Funds.
46

3.4.3 Release of Debt Service Reserve Account Funds.
46


ii
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

3.5
Capital Expenditure Reserve Fund.    46

3.5.1 Capital Expenditure Reserve Account.
46

3.5.2 Deposits to Capital Expenditure Reserve Account.
46

3.5.3 Payment of Capital Expenditure Costs.
47

3.5.4 Disbursements from Capital Expenditure Reserve Account.
47

3.5.5 Use of Capital Expenditure Reserve Account Funds.
47

3.6
General Provisions Regarding Reserve Funds.    48

3.6.1 Security Interest and Reserve Funds.
48

3.6.2 No Assignment of Pledge.
48

3.6.3 Earnings on Reserve Funds.
48

3.6.4 Indemnity for Reserve Funds.
48

Article IV COVENANTS
49

4.1
Payment and Performance by Borrower.    49

4.2
Compliance with Legal Requirements.    49

4.3
Borrower’s Payment of Impositions.    49

4.4
Protecting and Upholding Lien and Security Interest.    49

4.5
Borrower’s Maintenance of Security Property in Good Repair; No Waste;
Alterations and Additions.    50

4.6
Maintenance of Insurance; Waiver of Subrogation.    50

4.6.1 Maintenance of Insurance.
50

4.6.2 Blanket Policy.
51

4.6.3 Policy Terms and Provisions.
52

4.6.4 Evidence of Insurance.
52

4.6.5 Insurance Carriers.
53

4.6.6 Failure to Maintain Insurance.
53

4.6.7 Waiver of Subrogation.
53

4.7
Site Visits, Inspections, Observation and Testing.    53

4.7.1 Lender’s Right to Inspect Security Property.
53

4.7.2 No Duty to Inspect.
53

4.8
Books and Records; Financial Statements.    54

4.8.1 Books and Records.
54

4.8.2 Financial Statements, Reports and Budgets.
54

4.8.3 Right to Audit.
56


iii
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

4.9
Borrower’s Payment for Labor and Materials.    56

4.10
Further Assurances; Corrections; Recording of Loan Documents; Payment of
Mortgage Taxes.    57

4.11
Borrower’s Payment of Impositions on Loan Documents.    57

4.12
Loan Estoppel Certificate.    57

4.13
Lender Expenses; Default Rate Applicable to Unpaid Amounts.    58

4.14
Name and Address.    58

4.15
Management of Security Property.    58

4.16
Improper Use of Security Property.    59

4.17
Replacement of Equipment.    59

4.18
Operation of Security Property; Tax Parcel.    59

4.19
Defense of Lender.    59

4.20
Transfers of Interests in Borrower or Constituent Borrower Owners.    60

4.20.1 Prohibition.
60

4.20.2 Permitted Interest Transfers.
61

4.20.3 Lender’s Reliance.
62

4.20.4 No Impairment Required.
62

4.20.5 Permitted Property Transfer.
62

4.21
Restriction on Further Encumbrances and Debt.    65

4.22
Notice of Claims and Litigation.    66

4.23
Project Operating Agreements.    66

4.24
Environmental Matters.    67

4.24.1 Environmental Laws.
67

4.24.2 Hazardous Materials.
67

4.24.3 Notification of Lender.
67

4.24.4 Environmental Site Assessment.
67

4.24.5 Remedial Work.
68

4.24.6 Lender Review.
69

4.24.7 Lender’s Environmental Costs and Expenses.
69


iv
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

4.24.8 Environmental Representations and Warranties.
69

4.24.9 Additional Rights.
70

4.24.10 Environmental Indemnity Agreement.
70

4.25
Leasing Matters.    71

4.25.1 Performance of Leases.
71

4.25.2 Lease Terms and Standard Form Space Lease.
71

4.25.3 Tenant Security Deposits.
71

4.25.4 Enforcement.
71

4.25.5 Anticipation of Rents.
72

4.25.6 Lease Approval Requirement.
72

4.25.7 Space Leases Not Requiring Approval.
72

4.25.8 Submission of New Leases for Lender’s Approval.
73

4.25.9 Submission of Lease Modifications or Terminations for Lender’s Approval.
74

4.25.10 Lease Estoppel Certificates and SNDAs for New Leases.
74

4.26
ERISA.    74

4.26.1 Prohibited Transactions.
74

4.26.2 ERISA Certifications.
75

4.27
Covenants with Respect to Special Purpose Bankruptcy Remote Entity and
Fundamental Changes of Borrower.    75

4.28
Covenants of Title.    75

4.29
Parking Covenants.    75

4.30
Patriot Act.    76

4.31
Indemnification.    76

4.32
Net Worth / Liquidity Maintenance.    77

4.33
Interest Rate Cap Agreement.    77

4.34
Tax Servicer.    78

Article V INSURANCE AND CONDEMNATION PROCEEDS
78

5.1
Notice of Damage or Destruction or Taking or Condemnation.    78

5.2
Assignment to Lender.    78

5.3
Payment to Borrower of Certain Insurance Proceeds.    79


v
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

5.4
Adjustment of Insurance Claims.    79

5.5
Application of Insurance Proceeds.    80

5.5.1 Application to Indebtedness.
80

5.5.2 Restoration Following Partial Casualty.
80

5.6
Condemnation Proceedings.    81

5.7
Application of Net Condemnation Award.    82

5.7.1 Application to Indebtedness.
82

5.7.2 Restoration Following Partial Condemnation.
82

5.8
Conditions Applicable if Restoration Permitted.    83

5.8.1 Restoration Obligation.
83

5.8.2 Requirements for Commencement of Restoration.
83

5.8.3 Custody of Net Insurance Proceeds or Net Condemnation Award.
84

5.8.4 Disbursements for Restoration.
85

5.8.5 Excess Amounts.
87

5.8.6 Deliveries Upon Completion of Restoration.
87

Article VI EVENTS OF DEFAULT AND REMEDIES
88

6.1
Event of Default.    88

6.1.1 Payment Defaults.
88

6.1.2 Covenant Defaults.
88

6.1.3 False Representations, Warranties and Statements.
89

6.1.4 Other Defaults.
89

6.1.5 Insurance.
89

6.1.6 Dissolution.
89

6.1.7 Further Encumbrance.
89

6.1.8 Transfer of Security Property or Beneficial Interest.
89

6.1.9 First Priority Lien.
90

6.1.10 Payment of Impositions.
90

6.1.11 Adjustment or Settlement of Insurance or Condemnation Claim.
90

6.1.12 Failure to Deliver Financial Materials.
90

6.1.13 Maintenance of Existence, Authorizations and Permits.
90

6.1.14 Insolvency; Bankruptcy.
90

6.1.15 Special Purpose Bankruptcy Remote Entity Covenant.
90

6.1.16 Net Worth/Liquidity Maintenance.
90

6.1.17 Other Event of Default.
90

6.2
Remedies.    90

6.2.1 Acceleration.
90

6.2.2 Remedies Cumulative.
91


vi
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

6.2.3 Forbearance by Lender Not a Waiver.
91

6.2.4 Lender’s Right to Perform.
92

Article VII LIMITATION ON LIABILITY
92

7.1
No Personal Liability.    92

7.2
Limitations on Exculpation.    92

7.3
Recourse Obligations.    93

Article VIII REPRESENTATIONS AND WARRANTIES
95

8.1
Representations and Warranties.    95

8.1.1 Authority.
95

8.1.2 Binding Obligations.
95

8.1.3 Legal Requirements.
95

8.1.4 Special Purpose Bankruptcy Remote Entity.
96

8.1.5 Federal Reserve Regulations; Investment Company Act.
96

8.1.6 Adverse Matters.
96

8.1.7 Legal Violations; Legal Actions.
96

8.1.8 Tax Returns; Financial Information.
97

8.1.9 No Insolvency or Judgment; No Bankruptcy Filing.
97

8.1.10 Fraudulent Transfer.
97

8.1.11 Licenses and Permits.
98

8.1.12 Access and Parking.
98

8.1.13 Contracts.
98

8.1.14 Condition of Improvements.
98

8.1.15 Defense of Usury.
99

8.1.16 Business Loan.
99

8.1.17 ERISA.
99

8.1.18 No Event of Default.
99

8.1.19 No Liens.
99

8.1.20 No Purchase Options.
99

8.1.21 Availability of Utility Facilities.
99

8.1.22 No Commissions.
100

8.1.23 Property Management Agreements.
100

8.1.24 Licenses and Permits.
100

8.1.25 No Other Leases.
100

8.1.26 No Lease Defaults or Offsets.
100

8.1.27 Matters Regarding Rent.
100

8.1.28 No Lease Terminations/Bankruptcy.
101

8.1.29 No Contract Defaults.
101

8.1.30 Possession.
101

8.1.31 Leases, Contracts and Project Operating Agreements.
101


vii
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

8.2
Continuation of Representations and Warranties.    101

Article IX MISCELLANEOUS
102

9.1
Borrower’s Right to Contest Certain Matters.    102

9.2
Authorized Representatives.    102

9.3
Assignment; Participation.    103

9.3.1 Lender Right to Transfer.
103

9.3.2 Cooperation by Borrower.
103

9.3.3 Loan Severance.
103

9.4
Jurisdiction; Venue; and Service of Process.    104

9.5
Waiver of Jury Trial.    104

9.6
Relationship.    105

9.7
Successors and Assigns Bound; Liability; and Agents.    105

9.8
Next Business Day.    105

9.9
Time of Essence.    105

9.10
Extensions of Time and Waivers of Conditions.    105

9.11
Severability.    106

9.12
Notice.    106

9.13
Attorneys’ Fees.    107

9.14
Entire Agreement.    107

9.15
Counterparts.    107

9.16
Rights Cumulative.    107

9.17
Governing Law.    108

9.18
Administrative Fees, Costs and Expenses.    108

9.19
Brokers and Financial Advisors.    108


viii
14961843v.6



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

9.20
Retention of Servicer.    108

9.21
Publicity.    108





EXHIBITS & SCHEDULES
Exhibit A ‑ Collateral Assignment of Interest Rate Cap Agreement
Exhibit B – Compliance Certificate

Exhibit C ‑ Borrower’s Disbursement Request
Exhibit D ‑ Application for Disbursement Certificate
Exhibit E ‑ Definition of Special Purpose Bankruptcy Remote Entity
Exhibit F ‑ Lease Estoppel Certificate
Exhibit G ‑ Subordination, Non-Disturbance and Attornment Agreement





ix
14961843v.6



--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is entered into this 31st day of January,
2013, by and between HINES REIT ONE WILSHIRE LP, a Delaware limited partnership
(“Borrower”) and BANK OF CHINA, LOS ANGELES BRANCH, a federally chartered branch
of Bank of China Limited, a joint stock company incorporated in the People’s
Republic of China with limited liability (“Lender”).
R E C I T A L S :
A.    Lender is making a loan (the “Loan”) to Borrower on the date hereof in the
amount of Two Hundred Million Dollars ($200,000,000) (the “Loan Amount”),
subject to the terms and conditions contained in this Agreement and the other
Loan Documents. The Loan is evidenced by that certain Promissory Note, of even
date herewith, made by Borrower to the order of Lender in the original stated
principal amount equal to the Loan Amount (the “Note”).
B.    The Loan is secured by, among other things, (i) that certain Deed of
Trust, Security Agreement and Fixture Filing (the “Security Instrument”), of
even date herewith, executed by Borrower to the trustee named therein for the
benefit of Lender, creating a first priority lien against certain Land,
Improvements and other real and personal property more particularly described in
the Security Instrument (collectively, the “Security Property”), (ii) that
certain Assignment of Leases and Rents (the “Assignment of Leases”), of even
date herewith, made by Borrower, as assignor, in favor of Lender, as assignee,
constituting a present collateral assignment by Borrower to Lender of Borrower’s
interest in certain Leases, Rents, Tenant Security Deposits and other property
as more particularly described in the Assignment of Leases, and (iii) that
certain Assignment of Project Operating Agreements, Licenses and Permits and
Contracts (the “Collateral Agreements Assignment”), of even date herewith, made
by Borrower, as assignor, in favor of Lender, as assignee, constituting a
present collateral assignment by Borrower to Lender of Borrower’s interest in
certain Project Operating Agreements, Licenses, Permits, Contracts and other
property as more particularly described in the Collateral Agreements Assignment.
NOW, THEREFORE, in consideration of the foregoing and the mutual conditions and
agreements contained herein, Borrower and Lender hereby agree as follows:
Article I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1.1    Definitions. All initially capitalized terms not otherwise defined in the
above recitals or the body of this Agreement shall have the meanings set forth
below:
Acceptable Letter of Credit: An irrevocable letter of credit which (a) is issued
and drafted to Lender at Lender’s address in Los Angeles, California for notices
hereunder, or such other address as Lender shall provide to Borrower; (b) is
drawn on the account of Borrower identified in

14961843v.6



--------------------------------------------------------------------------------




this Agreement (or on Affiliate of Borrower); (c) provides all draws on the
letter of credit are “at sight” on a Society for Worldwide Interbank Financial
Telecommunications (SWIFT) system basis, and otherwise subject to such issuing
bank’s standard policies for presentation; (d) has an expiration date contained
in the letter of credit no earlier than thirty (30) days after the Maturity Date
(or expressly provides that such letter of credit shall be automatically renewed
for successive one (1)-year terms unless thirty (30) days prior written notice
of non-renewal is provided in writing to Lender); (e) provides that the only
requirement to be fulfilled by Lender as a condition to drawing on the letter of
credit shall be a statement signed by an authorized signatory on behalf of
Lender that Lender is permitted to draw on the letter of credit pursuant to the
terms of this Agreement; (f) provides that all charges under the letter of
credit are to be paid by Borrower; (g) is issued by a United States bank
reasonably acceptable to Lender and reasonably approved by Lender prior to
issuance of the letter of credit; (h) specifies that the letter of credit is
assignable by the beneficiary thereof at no cost or expense to the beneficiary;
(i) permits partial and multiple drawings thereunder; (j) may be drawn upon by
Lender pursuant to the Society for Worldwide Interbank Financial
Telecommunications (SWIFT) system; and (k) is issued subject to the
International Standby Practices (ISP98), International Chamber of Commerce
Publication 590.
ACM: Any asbestos containing materials.
ADA: The Americans with Disabilities Act of 1990, as amended from time to time,
including all regulations promulgated thereunder.
ADA Compliance Plan: Any plan of action which has been or is hereafter required
by the ADA with respect to the Real Property, setting forth actions, alterations
or repairs which are necessary to bring the Real Property into compliance with
the requirements of the ADA.
Affiliate: Any Person which, directly or indirectly, Controls or is Controlled
by or is under common Control with the Person to which such Person is
affiliated.
Agreement: This Loan Agreement.
ALTA/ACSM Survey: That certain ALTA/ACSM Land Title Survey dated November 12,
2012 and last revised December 13, 2012 prepared by Mollenhauer Group as Job
Number LA 20728.
Annual Project Budget: The operating budget, including all planned Capital
Expenditures, for the Real Property prepared by Borrower for the applicable
Fiscal Year or other particular period of time.
Applicable Interest Rate or Interest Rate: The rate or rates at which the
Outstanding Principal Balance of the Loan bears interest from time to time in
accordance with the provisions of Section 2.7 of this Agreement (including the
Default Rate when applicable pursuant to any Loan Document or the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement or any Collateral
Assignment of Interest Rate Cap Agreement).
Applicable Taxes: As defined in Section 2.8 of this Agreement.

- 2 -
14961843v.6

--------------------------------------------------------------------------------




Approved CPA: A nationally recognized independent certified public accounting
firm reasonably acceptable to Lender. Deloitte & Touche LLP, a Delaware limited
liability partnership, is deemed to be an Approved CPA.
Approved New Lease: Any new Space Lease entered into by Borrower for any
occupancy of space within the Real Property which is approved by Lender, is
deemed approved by Lender pursuant to Section 4.25.8 or Section 4.25.9 below, or
which satisfies the criteria in Section 4.25.7 below and does not require the
prior approval of Lender.
Approved Space Lease Form: The standard form of Space Lease utilized by Borrower
which has been expressly approved in writing by Lender prior to the Closing
Date, a copy of which is attached as Exhibit A to that certain Standard Form
Lease Certificate of even date herewith executed by Borrower in favor of Lender,
or any replacement standard form of Space Lease hereafter approved by Lender in
writing, such approval shall not be unreasonably withheld.
Assignment of Leases: As defined in Recital B of this Agreement.
Authorized Representatives: As defined in Section 9.2 of this Agreement.
Bankruptcy Code: The United States Bankruptcy Code, as amended or recodified
from time to time, and the Federal Rules of Bankruptcy Procedures, as amended
from time to time.
Borrower: As defined in the Preamble of this Agreement.
Borrower Party(ies): Borrower, Guarantor and any Affiliates of Borrower or
Guarantor.
Borrower’s Knowledge: The information actually known by those individuals
employed by Borrower, Guarantor, Hines REIT, or Property Manager (but only if
Property Manager is an Affiliate of Borrower) who have primary responsibility or
are the most knowledgeable about the Security Property.
Borrower’s Operating Account: As defined in the Cash Management Agreement.
Breakage Costs: As defined in Section 2.7.6 of this Agreement.
Broker: As defined in Section 9.19 of this Agreement.
Building Laws: All building, zoning, subdivision, sanitation, traffic, parking,
land use, environmental, occupancy, health, accessibility for disabled and other
applicable laws, statutes, codes, ordinances, rules, regulations, restrictions,
requirements, orders, directives and decrees of any federal, state, county,
municipal or other governmental or quasi-governmental authority, agency or court
having or claiming jurisdiction pertaining to the development, redevelopment
ownership, use and operation of any of the Real Property for its intended
purposes, including the ADA and any provisions, terms, conditions or
requirements of Governmental Authorizations.

- 3 -
14961843v.6

--------------------------------------------------------------------------------




Business Day: Any day other than a Saturday, a Sunday or a Federal holiday on
which commercial banks or the U.S. Postal Service offices are closed for
business in California.
Calculation Date: Each June 30th and December 31st during the Loan Term,
commencing in 2013.
Capital Expenditure Monthly Deposit: As defined in Section 3.5.2 of this
Agreement.
Capital Expenditure Reserve Account: As defined in Section 3.5.1 of this
Agreement.
Capital Expenditure Reserve Fund: As defined in Section 3.5.2 of this Agreement.
Capital Expenditures: For any particular period of time, the amount expended for
items capitalized under GAAP (including expenditures for building improvements
or major repairs, leasing commissions and tenant improvements).
Cash Expenses: For any particular period of time, the difference between (a) the
Operating Expenses for the operation of the Real Property as set forth in the
current Annual Project Budget (which Annual Project Budget shall be subject to
Lender's reasonable approval during any Lockbox Period pursuant to
Section 4.8.2(g) below), to the extent that such Operating Expenses are actually
incurred by Borrower, minus (b) any payments into the Tax and Insurance Escrow
Fund for such period.
Cash Management Agreement: That certain Cash Management Agreement, of even date
herewith, by and among Borrower, Lender and Property Manager.
Casualty: Any damage or destruction which occurs to all or any portion of the
Security Property by fire or other peril, hazard, casualty, pollution event or
other cause.
Claims: Any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, written claims, liens, investigations, proceedings,
consent orders, consent agreements or written notices of non-compliance or
violation.
Closing Date: The date upon which Loan Closing occurs.
Closing Rent Roll: The Rent Roll prepared by Borrower as of January 24, 2013 and
certified by Borrower to Lender.
Collateral Agreements Assignment: As defined in Recital B of this Agreement.
Collateral Assignment of Interest Rate Cap Agreement: An assignment of all of
Borrower’s interest in any Interest Rate Cap Agreement obtained by or on behalf
of Borrower pursuant to Section 4.33 below as additional security for payment of
the Loan and payment and performance of all of Borrower’s obligations under the
Loan Documents, which Collateral

- 4 -
14961843v.6

--------------------------------------------------------------------------------




Assignment of Interest Rate Cap Agreement shall be in the form of, and upon the
terms contained in, Exhibit A hereto.
Collection Account: As defined in Section 3.1.1(a) of this Agreement.
Collusive Bankruptcy: The occurrence of any of (a) an involuntary bankruptcy or
insolvency proceeding with respect to Borrower or Guarantor which is solicited
or initiated, or caused to be solicited or initiated, by Borrower, Guarantor,
any Borrower Party or any other Person in collusion with, with the assistance of
or any participation by Borrower, Guarantor, any other Borrower Party or any
agent, employee or representative of Borrower or any other Borrower Party, or
(b) Borrower, Guarantor, any Borrower Party or any agent, employee or
representative of Borrower or any other Borrower Party files an answer
consenting to or otherwise acquiesces or joins in any involuntary petition filed
against Borrower or Guarantor by any other Person in any bankruptcy or
insolvency proceeding or involuntary petition, or Borrower, Guarantor, any
Borrower Party or any agent, employee or representative of Borrower or any other
Borrower Party consents to or otherwise acquiesces or joins in an application
for the appointment of a custodian, receiver, trustee or examiner for Borrower,
Guarantor or any portion of the Security Property, or (c) Borrower or Guarantor
makes an assignment for the benefit of creditors or admits in writing in any
legal proceeding Borrower’s or Guarantor’s insolvency or inability to pay
Borrower’s or Guarantor’s debts as they become due (provided that the fact that
the value of the Security Property is less than the Outstanding Principal
Balance shall not constitute such an admission).
Commercially Reasonable Rates: The amount that a prudent institutional investor
in commercial real estate would be willing to pay for the subject required
insurance coverage.
Compliance Certificate: A certificate delivered to Lender by Borrower in the
form of, and upon the terms contained in, Exhibit B attached hereto, which is
duly executed by a Responsible Person on behalf of Borrower.
Condemnation: Any taking (or threatened taking) of all or any portion of the
Security Property undertaken by any Governmental Authority or public or
quasi-public authority in a condemnation proceeding, through the power of
eminent domain or otherwise, including any transfer made in lieu of or in
anticipation of the exercise of such taking and any injury to or decrease in the
value of any of the Security Property by an alteration of grade of any street or
other public works or construction on or near such Security Property.
Constituent Borrower Owner: The general partner of Borrower, Guarantor and/or
Hines REIT.
Contracts: All contracts, documents or agreements to which Borrower is a party
or bound or benefitted by and which relate to the use, operation, ownership or
enjoyment of the Security Property, including all service contracts, management
agreements, repair agreements, development management agreements, utility
agreements, parking agreements, operating contracts, supply agreements,
maintenance agreements, equipment or other personal property leases and all
amendments, modifications and supplements thereto, together with all income,
revenue, rights of

- 5 -
14961843v.6

--------------------------------------------------------------------------------




reimbursement and benefits therefrom and all deposits, security, credits and
advance payments in connection with any of the foregoing.
“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): The possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
CoreSite: CoreSite One Wilshire, LLC, a Delaware limited liability company
formerly known as CRG West One Wilshire, L.L.C.
CoreSite Cash Allowance: The “Cash Allowance” (as defined in the CoreSite Lease
Amendment) in the amount of One Million Two Hundred Eight Thousand Two Hundred
Seventy-Six and 72/100 Dollars ($1,208,276.72) to be paid by Borrower to
CoreSite on or before February 8, 2013 pursuant to Section 5 of the CoreSite
Lease Amendment.
CoreSite Lease Amendment: That certain Fourth Amendment to Lease, dated
January 9, 2013, between Borrower, as Landlord, and CoreSite, as Tenant, further
amending the Space Lease between Borrower and CoreSite for space within the
Improvements.
Counterparty: Any obligor under an Interest Rate Cap Agreement other than
Borrower.
Crowell Weedon: Crowell, Weedon & Co., a California limited partnership.
Crowell Weedon Additional Cash Allowances: A collective reference to (a) the
second installment of the “Cash Allowance” (as defined in the Crowell Weedon
Amendment) in the amount of Eight Hundred Ninety-Seven Thousand Nine Hundred
Eighty Dollars ($897,980) to be paid by Borrower to Crowell Weedon on or before
January 31, 2014 pursuant to Section 7 of the Crowell Weedon Amendment, and
(b) the tenant improvement allowance in the amount of One Million Five Hundred
Seventy-One Thousand Four Hundred Sixty-Five Dollars ($1,571,465) to be paid by
Borrower to Crowell Weedon pursuant to Section 8 of the Crowell Weedon
Amendment.
Crowell Weedon Amendment: That certain Fourth Amendment to Lease, dated April 6,
2012, between Borrower, as Landlord, and Crowell Weedon, as Tenant, further
amending the Space Lease between Borrower and Crowell Weedon for space within
the Improvements.
Crowell Weedon Initial Cash Allowance: The first installment of the Cash
Allowance (as defined in the Crowell Weedon Amendment) in the amount of One
Million Two Hundred Sixty-Eight Thousand Three Hundred Ninety-Six and 75/100
Dollars ($1,268,396.75) to be paid by Borrower to Crowell Weedon on or before
January 31, 2013 pursuant to Section 7 of the Crowell Weedon Amendment.
DACA: A deposit account control agreement entered into by the Depository Bank,
Borrower and Lender, in form and content satisfactory to Lender, pursuant to
which the Depository Bank expressly acknowledges the existence of Lender’s first
priority security interest in the

- 6 -
14961843v.6

--------------------------------------------------------------------------------




Collection Account and all funds therein and collateral related thereto. The
DACA shall expressly provide that Lender has “control” (as that term is defined
in Article 9 of the Uniform Commercial Code) over the Collection Account and
that, notwithstanding anything to the contrary in any deposit account agreement
or other account documentation governing the Collection Account, the Depository
Bank shall comply with instructions originated by Lender directing the
disposition of funds in the Collection Account without further consent of
Borrower.
Damages: As defined in Section 4.31 of this Agreement.
Debt Service: With respect to any particular period of time, scheduled Monthly
Debt Service Payments due under this Agreement and the Note for such period.
Debt Service Coverage Ratio: The ratio for the applicable period of time in
which: (a) the numerator is the Net Operating Income received during such
period; and (b) the denominator is the aggregate amount of Monthly Debt Service
Payments on the Loan attributable to such period. For purposes of determining
Debt Service Coverage Ratio, (i) the Net Operating Income shall be the Net
Operating Income for the twelve (12) full calendar months immediately preceding
the DSCR Determination Date (i.e. on a trailing twelve (12)-month basis), and
(ii) the Monthly Debt Service Payments shall be the product of the Monthly Debt
Service Payment most recently due prior to the DSCR Determination Date
multiplied by twelve (12).
Debt Service Reserve Account: As defined in Section 3.4.1 of this Agreement.
Debt Service Reserve Fund: All funds on deposit from time to time in the Debt
Service Reserve Account.
Debtor Relief Laws: The Bankruptcy Code or any other applicable federal or state
law, as now or hereafter in effect, relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement or composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors.
Default: The occurrence or existence of any event or condition which, with the
giving of notice or the passage of time, or both (if any notice or passage of
time is required pursuant to this Agreement), would constitute an Event of
Default under this Agreement or any of the other Loan Documents.
Default Rate: A rate per annum equal to the lesser of (a) the Maximum Legal Rate
and (b) five percent (5%) plus the Applicable Interest Rate.
Default Trigger Event: The occurrence of an Event of Default by Borrower under
any of the Loan Documents, the Environmental Indemnity Agreement, any Interest
Rate Cap Agreement or any Collateral Assignment of Interest Rate Cap Agreement,
or the occurrence of an Event of Default by Guarantor under the Guaranty or the
Environmental Indemnity Agreement.
Demised Premises: The portion of the Real Property demised to a Tenant under a
Lease.

- 7 -
14961843v.6

--------------------------------------------------------------------------------




Depository Bank: Wells Fargo Bank, N.A. (or another bank reasonably acceptable
to Lender, so long as such other bank is an Eligible Institution and has
executed a DACA for the benefit of Lender with respect to the Collection
Account).
DSCR Determination Date: Each Calculation Date and any other date on which
Lender makes a determination of the Debt Service Coverage Ratio for any purpose
under this Agreement.
DSCR Trigger Event: The Debt Service Coverage Ratio as of any Calculation Date
falls below 1.25.
Disposal: The presence, release, spill, transportation, migration, generation,
treatment, processing, storage, deposit, discharge, injection, pumping, pouring,
erupting, escaping, dumping, emission, use or disposal of Hazardous Materials
on, in, under, above or emanating from any portion of the Security Property,
whether intentional or unintentional, direct or indirect, foreseeable or
unforeseeable.
Eligible Account: A separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts (A)
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) if a
Securitization has occurred, as to which Lender has received a letter issued by
each of the applicable Rating Agencies which confirms that the holding of funds
in such account will not result in any qualification, withdrawal or downgrading
of any existing ratings of the securities created in such Securitization, or
(ii) a segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least Fifty Million Dollars ($50,000,000) and subject to
supervision or examination by federal and state authorities. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.
Eligible Institution: A depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch.
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.
Environmental Claim: Any and all Claims relating in any way to (a) the Disposal
or threatened Disposal of Hazardous Materials on, in, under or at the Security
Property, or (b) violation by the Security Property of any applicable
Environmental Law or violation by any Person of any Environmental Law relating
to the Security Property, including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (ii) any
and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
any Disposal or threatened Disposal of Hazardous Materials, or arising from

- 8 -
14961843v.6

--------------------------------------------------------------------------------




alleged injury or threat of injury or damage to health, safety or the
environment in relation to Hazardous Materials.
Environmental Costs: Any and all costs, damages, expenses, fees, penalties,
fines, judgments, indemnification payments to third parties, and other costs and
expenses (including court costs, consultant fees, and attorneys fees, whether
incurred in litigation or not and whether before or after judgment) incurred or
advanced by Lender pursuant to the Environmental Provisions.
Environmental Indemnity Agreement: That certain Environmental Indemnity
Agreement, of even date herewith, executed by Borrower and Guarantor, as
indemnitors, for the benefit of Lender in connection with the Security Property.
Environmental Laws: All federal, state or local laws, rules, regulations,
standards, policies and directives or requirements, including those of common
law (whether now existing or hereafter enacted or promulgated, as they may be
amended from time to time) pertaining to (a) Hazardous Materials,
(b) environmental regulations, (c) contamination or pollution by Hazardous
Materials or other substances, (d) clean-up of Hazardous Materials or other
substances, or disclosures relating to Hazardous Materials or other substances,
(e) wetlands or other protected land or wildlife species, (f) solid, gaseous or
liquid waste generation, handling, discharge, release, threatened release,
treatment, storage, disposal or transportation, including underground storage
tanks, (g) the implementation of spill prevention and/or disaster plans relating
to Hazardous Materials or other substances, (h) community right-to-know and
other disclosure laws, together with any judicial or administrative
interpretation of the items described in the foregoing clauses (a) through (h),
inclusive, including any judicial or administrative orders, judgments,
advisories or guidance documents now or hereafter in effect of any federal,
state or local court or executive, legislative, judicial, regulatory or
administrative agency, board or authority (or any judicial or administrative
decision with regard thereto). “Environmental Laws” shall include (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq. (“CERCLA”); (ii) the Federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”); (iii) Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 (“SARA”); (iv) Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq. (“TSCA”); (v) the Clean Water
Act, 33 U.S.C. § 1251 et seq., as amended; (vi) the Safe Drinking Water Act, 42
U.S.C. § 300f-300j; (vii) the Clean Air Act, 42 U.S.C. § 7401 et seq.;
(viii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., as
amended; (ix) the Federal Water Pollution Control Act, the Rivers and Harbors
Act of 1899, 33 U.S.C. § 401 et seq.; (x) the Federal Toxic Substances Control
Act, 15 U.S.C. §§ 2601 et seq., (xi) the Occupational Safety and Health Act, 29
U.S.C. §§ 651-678, (xii) the applicable provisions of any statutes, laws and
ordinances of local or state jurisdictions in which the Real Property is
located, and (xiii) all rules and regulations of the Environmental Protection
Agency or any other local, state or federal department, board or agency, or any
other agency or governmental board or entity having jurisdiction over any of the
Security Property, as any of the foregoing have been, or are hereafter, amended,
supplemented or regulated under any such Environmental Laws, whether or not
included in such lists.

- 9 -
14961843v.6

--------------------------------------------------------------------------------




Environmental Provisions: Borrower’s covenants, representations and/or
warranties with respect to Hazardous Materials and environmental matters
contained in this Agreement and the Environmental Indemnity Agreement.
Environmental Report: That certain Phase I Environmental Site Assessment Report
dated November 8, 2012, prepared as Project No. 12-94695.1 by Partner
Engineering and Science, Inc. with respect to the Real Property.
EO13224: As defined in Section 4.30 of this Agreement.
ERISA: The Employment Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.
Equipment: As defined in the Security Instrument.
Event of Default: As defined in Section 6.1 of this Agreement.
Excess Cash Flow: As defined in Section 3.1.5(a)(v) of this Agreement.
Extended Maturity Date: January 31, 2018.
Extraordinary Expense: As defined in Section 4.8.2(g) of this Agreement.
FATCA: The Foreign Account Tax Compliance Act, as amended from time to time, and
the regulations promulgated thereunder.
Fiscal Year: Each twelve (12) month period commencing on January 1st and ending
on December 31st. Notwithstanding that a Fiscal Year may commence before the
Closing Date or end after the Maturity Date, this definition of “Fiscal Year” or
the use of such defined term in this Agreement shall not be deemed or construed
to extend the Loan Term or the Maturity Date.
GAAP: Generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.
Governmental Authority(ies): Any and all applicable bureaus, boards, agencies,
commissions, offices, courts or authorities of any foreign, federal, state or
local government or any governmental unit, now or hereafter existing, exercising
executive, legislative, judicial, regulatory or administrative functions.
Gross Rental Income: For any particular period of time, all amounts, payments,
income and revenues actually received by Borrower during such period of time in
the ordinary course of the use, occupancy or operation of the Real Property,
including: (a) all Rents received pursuant to Qualifying Leases (including all
reimbursements of operating expenses, Real Estate Taxes and other expenses
received by Borrower during such period of time pursuant to Qualifying Leases);
(b) all Lease Termination Payments; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the Real Property (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection

- 10 -
14961843v.6

--------------------------------------------------------------------------------




of such income and proceeds); (d) all Condemnation awards for temporary use
(after deducting therefrom all costs incurred in the adjustment or collection of
such awards and in Restoration of the Real Property); and (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Rental
Income” if received in the ordinary course of the use, occupancy or operation of
the Real Property (after deducting therefrom all necessary costs and expenses
incurred in the collection or adjustment of such income and proceeds); but
excluding: (1) any income or proceeds which are extraordinary or nonrecurring in
nature and which are not generated in the ordinary course of the use, occupancy
or operation of the Real Property; (2) Rents received pursuant to Leases which
are not Qualifying Leases; (3) prepaid Rents, amounts, payments, income and
revenues received by Borrower during such period which are attributable to any
period after the applicable period of time; (4) any credits or refunds made to
Tenants or occupants of the Real Property in the form of allowances or
adjustments to previously recorded revenues; and (5) any payments received by
Borrower pursuant to any Interest Rate Cap Agreement (it being understood any
such payments received by Borrower pursuant to any Interest Rate Cap Agreement
will be applied to reduce the Monthly Debt Service Payments for the
determination of Debt Service Coverage Ratio for such period rather than be
included as Gross Rental Income). Gross Rental Income shall be computed on an
accrual basis in accordance with GAAP (except that there will not be any
straight line rent adjustments).
Guarantor: Hines REIT Properties, L.P., a Delaware limited partnership.
Guaranty: That certain Guaranty Agreement, of even date herewith, executed by
Guarantor for the benefit of Lender in connection with the Loan.
Hazardous Materials: Any material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, or any other
hazardous or toxic wastes or substances or other substances or materials which
are now included under or regulated by any Environmental Laws or adopted by the
United States Environmental Protection Agency, petroleum and petroleum products
and all hazardous or toxic substances or wastes, any substances which because of
their quantitative concentration, chemical, radioactive, flammable, explosive,
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to the environment, including any asbestos (whether or not friable)
and any ACM, waste oils, solvents and chlorinated oils, polychlorinated
biphenyls (PCBs), toxic metals, etchants and plating wastes, explosives,
reactive metals and compounds, pesticides, herbicides, radon gas, urea
formaldehyde insulation, and chemical, biological and radioactive wastes,
including any chemicals, elements, materials, compounds, mixtures, solutions,
wastes or substances which are now or hereafter prohibited, limited or regulated
by any federal, state, county, city, regional or local authority or which, even
if not so regulated are now or hereafter known to pose an environmental hazard
to any of the Real Property or of real property adjacent to any of the Real
Property.
Hines REIT: Hines Real Estate Investment Trust, Inc., a Maryland corporation.
Immediate Family: A spouse, lineal descendant (including a legally adopted
person) or any spouse of a lineal descendant.

- 11 -
14961843v.6

--------------------------------------------------------------------------------




Immediate Funds: Funds which are in the form of cash, federal wire transfer or
otherwise immediately available for use without any hold or delay.
Impositions: All Real Estate Taxes and other taxes (including all ad valorem,
sales (including those imposed on lease rentals), use, single business, gross
receipts, value added, intangible transaction, privilege or license or similar
taxes), payments in lieu of taxes, linkage payments, governmental assessments
(including all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not commenced or
completed within the Loan Term), water, sewer or other rents and charges,
excises, levies, and all other governmental charges, in each case whether
general or special, ordinary or extraordinary, or foreseen or unforeseen, of
every character in respect of the Security Property or Borrower (including all
interest and penalties thereon), which at any time prior to, during or in
respect of the Loan Term may be assessed or imposed on or in respect of or be a
Lien upon (a) Borrower (including all income, franchise, single business or
other taxes imposed on Borrower for the privilege of doing business in the
jurisdiction in which the applicable Security Property is located), (b) this
Agreement, any other Loan Documents, the Environmental Indemnity Agreement, the
Interest Rate Cap Agreement or the Collateral Assignment of Interest Rate Cap
Agreement, or upon any rights, titles, liens or security interests created
hereby or thereby or upon the Indebtedness or any part thereof, (c) the Security
Property, or any other collateral delivered or pledged to Lender in connection
with the Loan, or any part thereof, or any Rents therefrom or any estate, right,
title or interest therein, and (d) any occupancy, operation, use or possession
of, or sales from, or activity conducted on, or in connection with the Security
Property or the leasing or use of all or any part thereof. The term
“Impositions” shall not include any income or franchise taxes imposed on Lender
and any single purpose or other taxes imposed on Lender for doing business in
the jurisdiction in which the Real Property is located.
Improvements: All buildings, structures, appurtenances and fixtures and other
improvements now or hereafter located on, under construction or hereafter
constructed on any of the Land, together with all additions, extensions,
betterments, renewals, renovations, substitutes and replacements thereto or
thereof, including the thirty-one (31)-story office and telecommunications data
center building containing approximately six hundred sixty-three thousand two
hundred twenty-two (663,222) rentable square feet of space, and a five (5)-level
subterranean parking facility containing five hundred forty-five (545) parking
spaces, and other related facilities.
Indebtedness: All of: (a) the Outstanding Principal Balance together with all
interest accrued and unpaid thereon, (b) all other obligations, liabilities and
sums due or to become due under this Agreement, the Note, the Security
Instrument or any of the other Loan Documents (including interest on said
obligations, liabilities or sums now due or to become due under this Agreement,
the Note, the Security Instrument or any of the other Loan Documents, and the
obligation to pay any Breakage Costs and Hedge Breakage), (c) any Protective
Advances and (d) all costs of collection or enforcement in connection with this
Agreement, the Note, the Security Instrument or any of the other Loan Documents.
Indemnified Parties: As defined in Section 4.31 of this Agreement.

- 12 -
14961843v.6

--------------------------------------------------------------------------------




Institutional Investor: Any bank, trust company, insurance company, pension
fund, investment advisor, real estate investment trust, endowment, charitable
foundation or other Person actively engaged in acquiring or financing commercial
real estate properties of similar size, quality and value to the Real Property
which is either (a) domiciled and based in the United States and qualified to
transact business in the United States, or (b) any operating subsidiary of any
of the foregoing which is domiciled and based in the United States and qualified
to transact business in the United States.
Insurance Premiums: The premiums for the insurance policies that Borrower is
required to maintain pursuant to this Agreement.
Interest Period: As applicable, (a) initially, the period from the Closing Date
through the penultimate day of the immediately following calendar month, and
(b) thereafter, each period commencing on the last day of each calendar month
through the penultimate day of the immediately following month; provided,
however, that no Interest Period shall end later than the Maturity Date (other
than for purposes of calculating interest at the Default Rate).
Interest Rate Cap Agreement: An interest rate cap agreement entered into by
Borrower with a Counterparty meeting the Minimum Counterparty Rating as defined
in Section 4.33 hereof in a notional amount equal to the principal amount of the
Loan, with a strike rate or strike price equal to four percent (4%) per annum
(i.e., capping LIBOR at 4%), a term of not less than twelve (12) months (it
being understood that Borrower must maintain an Interest Rate Cap Agreement in
effect at all times that an Interest Rate Cap Period exists, and if any existing
Interest Rate Cap Agreement expires prior to the Maturity Date and an Interest
Rate Cap Period exists, then Borrower shall be obligated to either extend the
term of the then existing Interest Rate Cap Agreement or obtain subsequent
Interest Rate Cap Agreements until such time as the earlier of the stated
Maturity Date or the date an Interest Rate Cap Period no longer exists), and
otherwise in form and substance acceptable to Lender in Lender’s reasonable
discretion.
Interest Rate Cap Period: The period commencing on the occurrence of an Interest
Rate Cap Trigger Event and continuing until the Debt Service Coverage Ratio is
equal to or greater than 1.5, as determined upon any succeeding Calculation Date
following the occurrence of the Interest Rate Cap Trigger Event.
Interest Rate Cap Trigger Event: The Debt Service Coverage Ratio as of any
Calculation Date falls below 1.5, and such decline in the Debt Service Coverage
Ratio is not caused by a temporary increase in LIBOR (it being acknowledged and
agreed that any increase in LIBOR which exists for ninety (90) days or more is
not “temporary”).
Land: The real property owned in fee simple by Borrower and encumbered by the
Security Instrument, as more particularly described in the granting clauses of
the Security Instrument.
Late Charge: As defined in Section 2.13 of this Agreement.

- 13 -
14961843v.6

--------------------------------------------------------------------------------




Lease Estoppel Certificate: An estoppel certificate in the form attached as
Exhibit F hereto executed by the applicable Tenant and Borrower.
Leases: All leases, subleases, tenancies, license agreements, concession
agreements, assignments and other agreements relating to or affecting the use,
enjoyment or occupancy of all or any portion of the Real Property, whether or
not in writing, which are now existing or hereafter entered into, and all
amendments, modifications, renewals and extensions thereto, including all Space
Leases and all Other Leases.
Lease Guaranties: All lease guaranties, letters of credit, reserve accounts,
security and other credit support provided or given by a Lease Guarantor.
Lease Guarantor: Any guarantor, indemnitor or surety of the performance of a
Tenant’s obligations under a Lease and any other Person other than the Tenant
who is obligated for the performance of the Tenant’s obligations under the
Lease.
Lease Termination Payments: Any and all (a) lease buy-out, cancellation, early
termination or surrender payments from any Tenant (including any payments
relating to unamortized tenant improvements and/or leasing commissions), and
(b)  sums paid with respect to any rejection or termination of a Lease in any
bankruptcy or other insolvency proceeding.
Leasing Expenses: All of the following costs and expenses which are payable by
Borrower as the landlord pursuant to the terms of the Leases (or pursuant to any
listing, brokerage or commission agreement): (a) brokerage commissions and fees
to effect the leasing of the space in the Real Property; (b) expenses incurred
for tenant improvements, equipment, painting, decorating, partitioning and
similar items to satisfy the Tenant’s requirements with regard to the demised
space for such leasing transaction; (c) legal fees for services in connection
with the preparation of the Lease documents and other services rendered in
connection with the effectuation of such leasing transaction; (d) expenses
incurred for the purpose of satisfying or terminating the obligations of a
Tenant under a new Lease to the landlord under another tenant lease in a real
estate project other than the Real Property; and (e) cash allowances paid to
Tenants (but not “free rent” or rent abatements).
Leasing Reserve Account: As defined in Section 3.3.1 of this Agreement.
Leasing Reserve Fund: As defined in Section 3.3.2 of this Agreement.
Legal Action: Any action, suit, claim, investigation, proceeding, mediation,
reference or arbitration at law or in equity or before or by any Governmental
Authority, arbitrator or mediator.
Legal Requirements: Any and all (a) present and future Building Laws and other
laws, rules, statutes, codes, ordinances, orders, decrees, injunctions,
regulations, directives and permits of any Governmental Authority applicable to
Borrower, Guarantor, any other Constituent Borrower Owner or the Security
Property; and (b) obligations of Borrower under or with respect

- 14 -
14961843v.6

--------------------------------------------------------------------------------




to the Licenses and Permits and all conditions thereof binding upon Borrower or
the Security Property.
Lender: As defined in the Preamble of this Agreement.
Lender Parties: All agencies, branches, officers, directors, trustees,
employees, successors and assigns of Lender (including any direct or indirect
constituent member, partner, shareholder, director or employee of any successor
or assign of Lender).
Lender Expenses: All out-of-pocket or third party costs and expenses pertaining
to or which may be paid or incurred by or on behalf of Lender in connection with
entering into and enforcing this Loan transaction, including all costs of title
insurance, appraisal fees, recording fees, survey costs, payments to remove or
protect against Liens, attorneys’ fees, experts’ fees, receivers’ fees,
engineers’ fees, architects’ fees, independent consultants’ fees (including
environmental consultants) and other third-party professional fees, Lender’s
out-of-pocket costs and expenses related to any audit or inspection of the
Security Property, stamp taxes, and any costs (which may be estimates as to
items to be expended after entry of an order or judgment) for procuring
examinations and abstracts of title, UCC searches, title insurance policies, and
similar data and assurances with respect to title as Lender may deem necessary
either to prosecute any action or to provide evidence to bidders at any
foreclosure sale of the true condition of the title to the Security Property.
LIBOR: The rate per annum quoted at approximately 11:00 a.m. London time,
three (3) LIBOR Business Days prior to each Rate Adjustment Date on Reuters
LIBOR01 as the London Inter-Bank Offered Rate for one-month U.S. dollar deposits
in an amount of One Million Dollars ($1,000,000) or more (or on such other page
as may replace said Reuters LIBOR01 Page on the Reuters service or such other
service or services as may be nominated by the British Bankers Association as
the information vendor for the purpose of displaying London Inter-Bank Offered
Rate for U.S. dollar deposits, all as determined by Lender in Lender’s sole but
good faith discretion). Any LIBOR determined on the basis of the rate displayed
on Reuters LIBOR01 in accordance with the provisions hereof shall be subject to
corrections, if any, made in such rate and displayed by the Reuters service
within one (1) hour of the time when such rate is first displayed by such
service. In the event that (i) more than one such LIBOR is provided, the average
of such rates shall apply, or (ii) no such LIBOR is published, then LIBOR shall
be determined from such comparable financial reporting company as Lender in
Lender’s sole but good faith discretion shall determine. LIBOR shall change on
each Rate Adjustment Date. LIBOR for any Interest Period shall be adjusted from
time to time by increasing the rate thereof to compensate Lender for any
aggregate reserve requirements (including all basic, supplemental, marginal and
other reserve requirements and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during any Interest Period)
which are required to be maintained by Lender with respect to “Eurocurrency
Liabilities” (as presently defined in Regulation D of the Board of Governors of
the Federal Reserve System) of the same term under Regulation D, or any other
regulations of a Governmental Authority having jurisdiction over Lender of
similar effect. provided such adjustments are generally made to all of Lender’s
LIBOR based loans. As of the date hereof, LIBOR is not being adjusted for any
reserve requirement applicable to Lender. All percentages resulting from any
calculations or

- 15 -
14961843v.6

--------------------------------------------------------------------------------




determinations referred to in this definition will be calculated to five (5)
decimal points (and rounded upwards, if necessary, to the nearest five (5)
decimal points) and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).
LIBOR Business Day: Any Business Day on which trading in United States dollars
is carried on by and between banks in the London Inter-Bank market.
LIBOR Rate Loan: The Loan at any time that interest on the Loan accrues at a
rate based upon LIBOR.
Licenses and Permits: All licenses, permits, building permits, special permits,
certificates, certificates of occupancy, consents, authorizations, approvals,
variances and land use entitlements presently or hereafter issued or agreed to
by Governmental Authorities or by a private party pursuant to any document of
record or otherwise necessary for the construction, development, use, occupancy,
operation and ownership of the Improvements, the Real Property or the Security
Property, or necessary for Borrower, the Improvements, or the Security Property
to comply with all Legal Requirements.
Lien: Any mortgage, deed of trust, lien, pledge, hypothecation, assignment,
security interest, or any other voluntary or involuntary encumbrance of, on or
affecting the Security Property or any portion thereof or any interest therein,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic’s, materialmen’s and other
similar liens and encumbrances.
Loan: As defined in Recital A of this Agreement.
Loan Amount: As defined in Recital A of this Agreement.
Loan Closing: As defined in Section 2.5 of this Agreement.
Loan Documents: This Agreement, the Note, the Security Instrument, the
Assignment of Leases, the Collateral Agreements Assignment, the Cash Management
Agreement and all other documents, agreements and instruments evidencing,
guaranteeing, securing or otherwise pertaining to the Loan (but excluding the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement), and any amendments,
modifications, consolidations, renewals, restatements or extensions thereof.
Loan Servicer: Any Person retained by Lender as a loan servicer (including any
subservicer for the Loan).
Loan Term or term of the Loan: As defined in Section 2.5 of this Agreement.
Loan Title Policy: The ALTA Extended Coverage Loan Policy of Title Insurance
(2006 Form) issued by the Title Company with a liability limit equal to the Loan
Amount, together with such endorsements and policies of coinsurance and
reinsurance as may be required by Lender,

- 16 -
14961843v.6

--------------------------------------------------------------------------------




insuring the Security Instrument to be a valid first priority lien on the
Security Property subject only to Permitted Exceptions.
Loan-to-Value Percentage: The Outstanding Principal Balance of the Loan as a
percentage of the “as is”, fair market value of the Real Property, as determined
to the reasonable satisfaction of Lender pursuant to a Real Property Appraisal.
Loan Year: Each twelve (12) consecutive-month period commencing with the Closing
Date and each anniversary thereof.
Lockbox Account: As defined in Section 3.1.2(a) of this Agreement.
Lockbox Period: The period commencing on the occurrence of a Lockbox Trigger
Event and continuing until the date upon which the following have occurred:
(a) if the Lockbox Trigger Event was a Default Trigger Event, then every Event
of Default has been waived in writing by Lender (which waiver shall be in
Lender’s sole discretion) or cured by Borrower (it being understood that (i) a
certificate as to the existence of an Event of Default executed by or on behalf
of Lender shall be conclusive evidence for purposes of third parties (including
Property Manager and Tenants) that an Event of Default exists and has not been
waived by Lender or cured by Borrower, and (ii) the cure of an Event of Default
must have been actually completed in all respects, as opposed to Borrower
diligently pursuing the cure of such Event of Default); or (b) if the Lockbox
Trigger Event was a DSCR Trigger Event, the Debt Service Coverage Ratio is equal
to or greater than 1.25 as determined upon any succeeding Calculation Date
following the occurrence of the DSCR Trigger Event.
Lockbox Trigger Event: The occurrence of either: (a) a Default Trigger Event, or
(b) a DSCR Trigger Event.
Losses: All losses, damages, costs, expenses, liabilities, claims, penalties,
fees, charges, disbursements or any other obligations of any kind and nature
whatsoever (including all actual and compensatory damages, diminution in value,
exemplary damages and consequential damages, including actual attorneys fees and
disbursements, court costs and costs of appeal at all appellate levels,
investigation and laboratory fees, consultant fees and litigation expenses).
Major Lease: Any Lease (whether an existing Lease or a future Lease hereafter
entered into) which either individually, or when taken together with any other
Lease with the same Tenant or its Affiliates demises twenty-five thousand
(25,000) net rentable square feet, within the Improvements.
Major Tenant: Any Tenant under a Major Lease.
Material Adverse Effect: Any (a) material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition or prospects of Borrower or Guarantor;
(b) any material impairment of the ability of Borrower or Guarantor to perform
its obligations under any of the Loan Documents, the Environmental Indemnity
Agreement, the Guaranty, any Interest Rate Cap Agreement and any Collateral
Assignment of

- 17 -
14961843v.6

--------------------------------------------------------------------------------




Interest Rate Cap Agreement to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
Borrower of any of the Loan Documents, the Environmental Indemnity Agreement,
the Guaranty, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement to which it is a party.
Material Alteration: As defined in Section 4.5 of this Agreement.
Maturity Date: The Original Maturity Date, the Extended Maturity Date, or such
other date upon which the final payments on the Note become due and payable as
provided therein or herein, whether at such stated maturity date, by declaration
of acceleration or otherwise.
Maximum Legal Rate: The maximum nonusurious interest rate, if any, that at any
time or from time to time may be contracted for, taken, reserved, charged or
received on the indebtedness evidenced by the Note and as provided for in this
Agreement or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
Minimum Counterparty Rating: As defined in Section 4.33 of this Agreement.
Monthly Debt Service Payments: As defined in Section 2.11.2 of this Agreement.
Musick Peeler: Musick Peeler & Garrett LLP, a California limited liability
partnership.
Musick Peeler Lease Amendment: That certain Fourth Amendment to Lease, dated
June 15, 2012, between Borrower, as Landlord, and Musick Peeler, as Tenant,
further amending the Space Lease between Borrower and Musick Peeler for space
within the Improvements.
Musick Peeler Leasing Expenses: All Leasing Expenses payable in connection with
the Musick Peeler Lease Amendment, including (a) that certain “Cash Allowance”
(as defined in the Musick Peeler Lease Amendment) in the amount of Three Million
Six Hundred Ninety-Nine Thousand One Hundred Ninety-One and 56/100 Dollars
($3,699,191.56) payable in three installments of One Million Two Hundred
Thirty-Three Thousand Sixty-Three and 85/100 Dollars ($1,233,063.85) each
pursuant to Section 6 of the Musick Peeler Lease Amendment, (b) that certain
refurbishment allowance in the amount of Five Hundred Thirty-Two Thousand Two
Hundred Seventy-Five Dollars ($532,275) payable pursuant to Section 7 of the
Musick Peeler Lease Amendment, and (c) brokerage commissions and fees payable in
connection with the Musick Peeler Lease Amendment.
Net Cash Flow: For any particular period of time, the amount obtained by
subtracting (a) Operating Expenses and Capital Expenditures for such period from
(b) Gross Rental Income for such period.
Net Condemnation Award: As defined in Section 5.7.1 of this Agreement.
Net Operating Income: For any particular period of time, the amount obtained by
subtracting (a) Operating Expenses for such period from (b) Gross Rental Income
for such period;

- 18 -
14961843v.6

--------------------------------------------------------------------------------




provided, however, if any Rents received for such period are more than one
hundred twenty days (120) past due, such past due Rents shall be deemed a
collection loss which shall be reserved for by Borrower and shall not be
included as Net Operating Income for such period.
Net Insurance Proceeds: As defined in Section 5.5.1 of this Agreement.
Net Proceeds: The proceeds from a Net Condemnation Award or Net Insurance
Proceeds.
New York Banking Day: Any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.
Note: As defined in Recital A of this Agreement.
Noticed Default: A Default for which Lender has issued a written notice to
Borrower and/or Guarantor informing Borrower or Guarantor, as the case may be,
that such Default exists and constitutes a Default under the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement, any
Collateral Assignment of Interest Rate Cap Agreement or the Guaranty, as the
case may be.
Obligations: As defined in the Security Instrument.
OFAC: As defined in Section 4.30 of this Agreement.
Operating Expenses: For any particular period of time, the total of all
expenditures, computed in accordance with GAAP, of whatever kind during such
period relating to the operation, maintenance and management of the Real
Property that are incurred on a regular monthly or other periodic basis,
including deposits to the Tax and Insurance Escrow Fund, utilities, ordinary
repairs and maintenance, license fees, advertising expenses, management fees,
payroll and related taxes, computer processing charges, tenant improvements,
leasing commissions, repairs and replacements required to be made to the Real
Property, and other similar costs with respect to the Security Property, but
excluding depreciation, Insurance Premiums, Real Estate Taxes, Debt Service and
Capital Expenditures.
Original Maturity Date: January 31, 2017.
Other Charges: All utility charges, charges for any easements and licenses,
assessments, fees and charges under any Project Operating Agreements, and all
fees and charges which are due pursuant to any Governmental Authorizations or
which may be or become a Lien or charge against any of the Security Property.
Other Leases: Any Lease of any of the Real Property that is not a Space Lease,
including any ground lease, any lease for all or a substantial portion of the
parking facility located within the Real Property (as opposed to leases of
parking spaces to Tenants who occupy building space in the Improvements) and any
master lease of any of the Real Property.

- 19 -
14961843v.6

--------------------------------------------------------------------------------




Outstanding Principal Balance: As of any date, the then outstanding principal
balance of the Loan which is owing under this Agreement and the Note.
Payment Date: The final day of each calendar month during the term of the Loan
or, if such day is not a Business Day, the immediately succeeding Business Day.
Permitted Exceptions: Those easements, restrictions, Leases, inchoate Liens,
encumbrances and other matters listed as exceptions in the Loan Title Policy.
Permitted Interest Transfer: As defined in Section 4.20.2 of this Agreement.
Permitted Investments: As defined in the Cash Management Agreement.
Permitted Property Transfer: As defined in Section 4.20.5 of this Agreement.
Person: Any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association and any fiduciary
acting in such capacity on behalf of any of the foregoing.
Prepaid Loan Amount: The amount of the Outstanding Principal Balance that is
prepaid upon any Prepayment.
Prepayment: Any prepayment of all or any portion of the Outstanding Principal
Balance, including a prepayment of all or any part of the Loan pursuant to
Section 2.8.1 below, any prepayment required pursuant to Section 2.8.5 or
required or permitted pursuant to or any other provision of this Agreement, and
any prepayment following an acceleration of the maturity of the Loan as a result
of an Event of Default.
Prepayment Fee: As defined in Section 2.12.3 of this Agreement.
Prepayment Notice: As defined in Section 2.12.2(a) of this Agreement.
Prime Rate: The annual rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Lender shall select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index. Notwithstanding anything to the contrary contained herein, in no event
shall the Prime Rate be less than one percent (1%) per annum.
Prime Rate Loan: The Loan at such time as interest thereon accrues at a rate of
interest based upon the Prime Rate.
Prime Rate Spread: The difference (expressed as the number of basis points)
between (a) LIBOR plus the Spread on the date LIBOR was last applicable to the
Loan and (b) the

- 20 -
14961843v.6

--------------------------------------------------------------------------------




Prime Rate on the date that LIBOR was last applicable to the Loan; provided,
however, in no event shall such difference be a negative number.
Probable Maximum Loss: The aggregate property damage loss expectation associated
with a four hundred seventy-five (475) year return period at the Real Property,
evaluated as the percentage of the building construction cost to effect
restoration to the pre-earthquake condition, allowing for salvage and demolition
to the present day building replacement cost at the same location, assuming a
virgin site condition. The Probable Maximum Loss shall be estimated using the
Scenario Loss Methodology defined in ASTM E2026-99 with mean and ninety percent
(90%) damageability levels, consistent with the finding of a site specific
evaluation of the seismic exposure and an evaluation of the building seismic
performance which recognize the dynamic response characteristics of the Real
Property.
Proceeding: As defined in Section 9.4 of this Agreement.
Prohibited Person: As defined in Section 4.30 of this Agreement.
Project Budget: A projection of annual budgeted cash flow, together with a
separate report itemizing budget capital improvements, for the upcoming Fiscal
Year with respect to the Real Property, prepared by Borrower in such form and
with such detail as the Project Budget for 2013 submitted to Lender prior to
Loan Closing.
Project Operating Agreements: All operating and easement agreements, reciprocal
easement agreements, declarations of covenants, conditions and restrictions,
party wall agreements, common interest or use agreements, shared maintenance
agreements, supplemental operating agreements, disposition and development
agreements, owner participation agreements, development agreements and similar
agreements relating to the development, use, operation, maintenance, ownership
or occupancy of the Real Property, and any amendments, restatements or
supplements made to any of the foregoing from time to time with the prior
written consent of Lender, expressly excluding, however, any Property Management
Agreement and any utility, cleaning, maintenance, landscaping, repair or other
service contracts with respect to the Real Property.
Property Management Agreement: As defined in Section 4.15 of this Agreement.
Property Manager: As defined in Section 4.15 of this Agreement.
Protective Advances: Any further or subsequent advances, amounts, liabilities
and indebtedness made or incurred by Lender pursuant to this Agreement, the
Note, the Security Instrument or any other Loan Document to protect or preserve
the Security Property or the liens and security interests created by the
Security Instrument, including all advances and costs incurred by Lender to
perform any obligation of Borrower under the Loan Documents.
Publicly Traded Entity: Any entity whose stock is listed on the New York Stock
Exchange or any other nationally recognized stock exchange.

- 21 -
14961843v.6

--------------------------------------------------------------------------------




Qualified Real Estate Investor: Any reputable Institutional Investor which
(a) has a minimum net worth of Three Hundred Million Dollars ($300,000,000)
(excluding the Security Property), which minimum net worth shall include real
estate assets or real estate investments of not less than Three Hundred Million
Dollars ($300,000,000), a minimum available capital of not less than Ten Million
Dollars ($10,000,000) and a minimum current cash and/or marketable security
position of not less than Five Million Dollars ($5,000,000), and (b) is free
from any pending or existing bankruptcy, reorganization or insolvency
proceedings in which such party is the debtor or any criminal charges or
proceedings, and (c) shall not, at any time, whether past or present, either
directly or through an Affiliate (i) be or have been a litigant, plaintiff or
defendant in any suit brought by or against Lender relating to a default on a
real estate investment or a real estate secured loan, or (ii) have conveyed any
property pursuant to a deed (or conveyance) in lieu of foreclosure of a mortgage
or deed of trust in favor of Lender or had any of its property sold pursuant to
a judicial foreclosure or a power of sale in a mortgage or deed of trust in
favor of Lender, and (d) does not violate the ERISA representations in
Section 8.1.17 of this Agreement or the Prohibited Person restrictions and other
provisions of Section 4.30 of this Agreement. Lender agrees to be reasonable in
the review of such qualifications to determine whether a Person is a Qualified
Real Estate Investor.
Qualifying Lease: A Space Lease which has been expressly approved or is deemed
to have been approved (including the form and substance of the Lease and the
Tenant thereunder) by Lender prior to or following Loan Closing or a Space Lease
which, pursuant to Section 4.25.7 below, does not require Lender’s approval,
provided that, at the applicable time of the determination of Gross Rental
Income, all of the following requirements have been satisfied: (a) the Tenant
and any Lease Guarantor(s) are not Affiliates of Borrower; (b) the Tenant and
any Lease Guarantor(s) are not subject to any proceedings under any Debtor
Relief Law, or any FDIC proceedings, investigations or reviews; (c) the Lease is
in full force and effect in accordance with its terms, the Tenant has no offsets
or defenses to the payment of Rent, and the Tenant, paying Rent on a current
basis; and (d) Borrower, as landlord, and the Tenant are not in default in any
of their material obligations under such Lease.
Rate Adjustment Date: The first day of each Interest Period during the Loan
Term, commencing with February 28, 2013.
Real Estate Taxes: All real estate taxes, personal property taxes, and
governmental assessments (including all assessments for business improvement
districts, local improvement districts, public improvements or benefits, whether
or not commenced or completed within the Loan Term), payments in lieu of taxes
or assessments, and water, sewer or other utility or public service rents,
charges, excises, levies and fees on, against or pertaining to the Security
Property.
Real Property: All of the Land, the Improvements and all rights, interests and
appurtenances to the Land and the Improvements, as more particularly described
in the Security Instrument.
Real Property Appraisal: A written appraisal of the Real Property prepared in
conformance with the Lender’s customary appraisal requirements and the
requirements of the Comptroller of the Currency and with other applicable
regulatory requirements, including the Financial Institutions Recovery, Reform
and Enforcement Act of 1989, as amended from time to

- 22 -
14961843v.6

--------------------------------------------------------------------------------




time, confirming to Lender’s satisfaction the “as-is”, fair market value of the
Real Property as of the applicable valuation date of such appraisal.
Recourse Obligations: As defined in Section 7.3 of this Agreement.
Regulatory Change: Any change after the date of this Agreement in United States
federal, state, or foreign laws or regulations or the adoption or making after
such date of any interpretations, directives or requests applying to a class of
banks or financial institutions, including Lender, under any United States
federal, state, or foreign laws or regulations (whether or not having the force
of law) or any governmental or monetary authority charged with the
interpretation or administration thereof, including any change which imposes,
modifies or holds applicable any reserve, special deposit, compulsory loan or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of Lender.
Regulatory Costs: As defined in Section 2.9 of this Agreement.
Remedial Plan Deadline: As defined in Section 4.24.5 of this Agreement.
Remedial Work: As defined in Section 4.24.5 of this Agreement.
Remedial Work Plan: As defined in Section 4.24.5 of this Agreement.
Rent Roll: A current rent roll for the Real Property, certified by a Responsible
Person on behalf of Borrower, which includes the following information for all
of the Space Leases and Other Leases: (a) identification of Tenant and any Lease
Guarantor; identification of Demised Premises; net rentable square footage of
the Demised Premises; term of the Lease; extension options; termination options
(other than by reason of Casualty or Condemnation); base minimum rent; operating
expense reimbursement, Real Estate Tax reimbursement, common area maintenance
charge reimbursement and other rental obligations of each Tenant; and future
rental concessions (including free rent and tenant improvement allowance); and
(b) the Tenant Security Deposit of each Tenant then being held by Borrower, as
landlord.
Rents: All rents (including percentage rents), additional rents, rent
equivalents, monies payable as damages (including payments by reason of the
rejection of a Lease in any proceeding under Debtor Relief Laws) or in lieu of
rent or rent equivalents, issues, profits, income, revenues, charges, profits
and other payments and consideration of whatever form or nature received, paid
or payable for using, leasing, licensing, possessing, operating from, residing
in, selling or otherwise enjoying all or any portion of the Security Property,
and further including all receivables, customer obligations, charges for
services rendered and other consideration of whatever form or nature arising or
created out of the Lease or other grant of the right of the use and occupancy of
the Security Property or the rendering of services by Borrower or any Borrower
Party to Tenants at the Security Property, including any Lease Termination
Payments.

- 23 -
14961843v.6

--------------------------------------------------------------------------------




Reserve Funds: Collectively, as applicable, the Tax and Insurance Escrow Fund,
the Leasing Reserve Fund, the Debt Service Reserve Fund, the Capital Expenditure
Reserve Fund and any other escrow fund established pursuant to the Loan
Documents.
Responsible Person: An individual who is the managing general partner, the
managing member, the chief executive officer, the chief operating officer, the
chief accounting officer, the president, any vice president with respect to
financial matters, the chief financial officer or the treasurer of the
Constituent Borrower Owner which Controls Borrower or of the agent or advisor
acting on behalf of such Constituent Borrower Owner in connection with such
matters.
Restoration: As defined in Section 5.8.1 of this Agreement.
Restore: As defined in Section 5.8.1 of this Agreement.
Reuters LIBOR01: Reuters Screen LIBOR01 Page (or such other page as may replace
Reuters Screen LIBOR01 Page for the purpose of displaying London interbank
offered rates of major banks for U.S. Dollar deposits). LIBOR determined on the
basis of the rate displayed on Reuters LIBOR01 in accordance with the provisions
hereof shall be subject to corrections, if any, made in such rate and displayed
by Reuters within one (1) hour of the time when such rate is first displayed by
Reuters.
Securitization: As defined in Section 9.3.1 of this Agreement.
Security Instrument: As defined in Recital B of this Agreement.
Security Property: As defined in Recital B of this Agreement, being the same
property defined as the “Security Property” in the Security Instrument.
SNDA: A subordination, non-disturbance and attornment agreement in the form
attached as Exhibit F hereto, with such changes reasonably approved by Lender,
executed by the applicable Tenant, Borrower and Lender.
Space Lease: Any Lease for the occupancy of space within the Improvements. Term
“Space Lease” shall include any separate Lease for the use of parking spaces or
storage space.
Special Purpose Bankruptcy Remote Entity: As defined in Exhibit E to this
Agreement.
Spread: Two and seventy-five one-hundredths percent (2.75%).
Substitute Guarantor: As defined in Section 4.20.5(h) of this Agreement.
Tax and Insurance Account: As defined in Section 3.2.1 of this Agreement.
Tax and Insurance Escrow Fund: As defined in Section 3.2.2 of this Agreement.

- 24 -
14961843v.6

--------------------------------------------------------------------------------




Tax Servicer: LPS Property Tax Solutions, Inc., a California corporation, or
such other property tax monitoring and tracking service acceptable to Lender in
Lender’s reasonable discretion.
Tenant: Any tenant, lessee or other occupant under any of the Leases.
Tenant Security Deposits: All cash, letters of credit, certificates of deposit,
instruments, securities or other security deposited or delivered pursuant to any
Lease to secure the performance of the Tenant under such Lease.
Term Extension Option: As defined in Section 2.6 of this Agreement.
Title Company: First American Title Insurance Company.
Transfer: Any sale, lease (other than Leases expressly permitted under the Loan
Documents), exchange, assignment, conveyance, pledge, trade, hypothecation,
alienation or other transfer or disposition of all or any portion of or interest
in the Security Property, Borrower or any change in the composition, ownership
or Control of Borrower, whether voluntarily or by operation of law or otherwise,
whether accomplished directly or indirectly and whether or not for consideration
or of record, including any agreement to do any of the foregoing. As used
herein, “Transfer” shall include (a) any installment sales contract; (b) an
agreement by Borrower leasing all or a substantial part of the Real Property for
other than actual occupancy by a Tenant thereunder; (c) any sale, assignment or
other transfer of, or the grant of a security interest in, a Person’s right,
title and interest in and to any Leases or any Rents; (d) a sale or pledge of a
corporation’s stock or the creation or issuance of new stock; (e) any merger or
consolidation of a corporation, partnership, limited liability company, trust or
other entity; (f) the change, removal, resignation or addition of a general
partner of a partnership or the sale or pledge of the partnership interest of
any general partner of a partnership or any profits or proceeds relating to such
partnership interest; (g) the change, removal, resignation or addition of a
managing member or non-member manager (or if there is no managing member, any
member) of a limited liability company or the sale or pledge of the membership
interest of a member or any profits or proceeds relating to such membership
interest, or the creation or issuance of new membership interests of such
limited liability company; and (h) the creation or issuance of new legal or
beneficial interests in a trust.
Transferee Borrower: As defined in Section 4.20.5 of this Agreement.
Transfer Notice: As defined in Section 4.20.5 of this Agreement.
Uniform Commercial Code: The Uniform Commercial Code as in effect in the State
of California.
1.2    Recitals and Exhibits. Recital A and Recital B hereof and all exhibits
attached hereto are expressly made a part of this Agreement and are hereby
incorporated by this reference in this Agreement.

- 25 -
14961843v.6

--------------------------------------------------------------------------------




1.3    Rules of Construction. No rules of construction against the drafter of
this Agreement shall apply in any interpretation or enforcement of this
Agreement, any of the other Loan Documents, or any provisions of any of the
foregoing.
1.4    Interpretation. For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires: (a) defined terms
include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (b) references herein to
“Articles,” “Sections,” subsection, paragraphs and other subdivisions without
reference to a document are to designated Articles, Section, subsections,
paragraphs and other subdivisions of this Agreement; (c) a reference to a
subsection without further reference to a Section is a reference to such
subsection as contained in the same Section in which the reference appears, and
this rule shall also apply to paragraphs, clauses and other subdivisions;
(d) the words “hereof,” “herein,” “thereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provisions; (e) the headings of the Articles, Sections or subsections of this
Agreement are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or subsections; (f) the word “including” or “includes” means
“including, but not limited to” or “includes without limitation”; (g) the term
“document” is used in its broadest sense, and encompasses agreements,
certificates, opinions, consents, instruments and other written material of any
kind; (h) the term “any,” as a modifier to any noun, shall be construed to mean
“any or all” preceding the same noun in the plural; (i) the terms “law” or
“laws,” unless otherwise modified, mean, collectively, all federal, state and
local laws, rules, regulations, codes and administrative and judicial
precedents; (j) the words “approval,” “consent” and “notice” shall be deemed to
be preceded by the word “written”; (k) in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” mean “to but excluding”; and the word
“through” means “to and including”; (l) any reference to this Agreement or any
Exhibits hereto and any other instruments, documents and agreements shall
include this Agreement, Exhibits and other instruments, documents and agreements
as originally executed or existing and as the same may from time to time be
supplemented, modified, amended, restated, renewed or replaced; (m) any document
that is “certified” means the document has been appended to a certificate of the
party certifying the document that affirms the truth and accuracy of everything
in the document being certified, subject to the limitations therein; (n) unless
otherwise specifically provided, all references in this Agreement to a number of
days shall mean calendar days rather than Business Days and all references to
months shall mean successive calendar months; and (o) any reference to a
“calendar quarter” shall mean a period of three (3) consecutive calendar months
ending upon each of March 31, June 30, September 30 or December 31, and any
reference to “calendar month” shall mean any one of the twelve (12) calendar
months of the year.
ARTICLE II    

GENERAL TERMS
2.1    Agreement to Lend and Borrow. On the basis of the covenants, agreements
and representations of Borrower contained in this Agreement, the other Loan
Documents, the Environmental Indemnity Agreement and the Collateral Assignment
of Interest Rate Cap

- 26 -
14961843v.6

--------------------------------------------------------------------------------




Agreement, and the covenants, agreements and representations of Guarantor in the
Guaranty Agreement and the Environmental Indemnity Agreement, and subject to the
terms and conditions contained in this Agreement, the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement, Lender agrees to make the
Loan to Borrower in the Loan Amount and Borrower agrees to accept and repay the
Loan from Lender.
2.2    Advance of Loan Proceeds. Provided Borrower has satisfied all conditions
to disbursement of the proceeds of the Loan except those requiring the recording
of the Security Instrument, Lender agrees to disburse the proceeds of the Loan
directly to the Title Company prior to the recording of the Security Instrument.
Such disbursement of the proceeds shall be made in accordance with and subject
to Lender’s escrow instructions to the Title Company which shall provide, among
other things, that the funds so disbursed may be used for the benefit of
Borrower only when the conditions set forth in said escrow instructions can be
complied with. For purposes of this Agreement, all terms and provisions of the
Note and Borrower’s obligation thereunder shall be deemed effective and in full
force and effect on the date the disbursement of the proceeds of the Loan is
delivered to the Title Company, except only as those terms and provisions are
amended by the following sentences of this Section 2.2 below. Interest shall
commence and accrue at the Applicable Interest Rate provided in this Agreement
on all Loan proceeds disbursed by Lender to the Title Company from the date of
such disbursement irrespective of when or if the Security Instrument is recorded
or when or if such Loan proceeds are disbursed by the Title Company to or for
the benefit of Borrower. Unless and until the Security Instrument is recorded,
the Note shall be deemed unsecured and, if the Security Instrument is not
recorded within two (2) Business Days following the date of said disbursement to
the Title Company, the Outstanding Principal Balance of such disbursement
delivered to the Title Company, and all interest accrued thereon in accordance
with this Agreement, shall be due and payable by Borrower to Lender upon
Lender’s demand made at any time after said second (2nd) Business Day. Until the
Security Instrument is recorded, the Note shall be deemed amended to conform to
the provisions of this Section 2.2. This Section 2.2 is intended to cover the
rights and obligations of Borrower and Lender relative to the disbursement of
Loan proceeds prior to recording of the Security Instrument and, except as to
the provisions hereof relating to commencement of interest, this Section 2.2
shall be deemed cancelled and of no further effect upon the recording of the
Security Instrument. Borrower expressly waives any non-recourse provisions of
this Agreement, the Note, or any other Loan Documents, during the interim term
of the Loan until the Security Instrument is recorded.
2.3    Single Disbursement to Borrower. Borrower shall receive a single
disbursement from Lender under this Agreement in respect of the Loan. The
proceeds of the Loan are being and shall be used to (a) pay transaction costs,
(b) pay off existing mortgage indebtedness of Borrower, and (c) return equity to
Borrower. This is not a revolving loan and no proceeds of the Loan which are
repaid may be reborrowed.
2.4    Note, Security Instrument and Loan Documents. Lender shall enter in
Lender’s records the original principal amount of the Note, the disbursements
made by Lender, the Applicable Interest Rate borne on the Note from time to time
as provided herein, and the payments of the Outstanding Principal Balance
received by Lender, and such records shall be conclusive evidence

- 27 -
14961843v.6

--------------------------------------------------------------------------------




of the subject matter thereof, absent manifest error. The payment of all
principal, interest and other sums due under the Note and other Loan Documents
shall be secured by the Security Instrument, the Assignment of Leases and the
other Loan Documents.
2.5    Term and Maturity Date. The date of the Loan Documents is for reference
purposes only. The effective date of the closing of the Loan and Borrower’s and
Lender’s obligations under the Loan Documents shall be the date the disbursement
of the Loan proceeds is made to a bank account maintained by the Title Company
(“Loan Closing”). The term of the Loan (the “Loan Term” or the “term of the
Loan”) shall commence on the date of the Loan Closing and shall expire upon
repayment in full of the Indebtedness. The entire Outstanding Principal Balance,
all accrued and unpaid interest, and all other Indebtedness shall be due and
payable on the Maturity Date.
2.6    Option to Extend. Borrower shall have an option to extend the term of the
Loan from the Original Maturity Date to the Extended Maturity Date (the “Term
Extension Option”), upon satisfaction of each of the following conditions
precedent:
(a)    Borrower shall provide Lender with written notice of Borrower’s request
to exercise the Term Extension Option not more than sixty (60) days but not less
than forty-five (45) days prior to the Original Maturity Date; and
(b)    (i) As of the date of Borrower’s delivery of notice of request to
exercise the Term Extension Option, no Event of Default shall have occurred and
be continuing, and (ii) as of the Original Maturity Date, no Event of Default or
Noticed Default shall have occurred and be continuing; and
(c)    Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Term Extension Option (which documents shall
not provide for any substantive changes or additions to the terms of the Loan,
other than those expressly described in this Section 2.6) and Borrower shall
deliver to Lender at Borrower’s sole cost and expense, an ALTA 11 Title
Endorsement (or the equivalent title insurance endorsement as may be required to
confirm that the coverage provided by the Loan Title Policy and the priority of
the Security Instrument has not been modified or otherwise changed by reason of
the Term Extension Option); and
(d)    Borrower shall pay to Lender all closing and recording costs, the
reasonable costs of preparing any extension documents, including reasonable,
out-of-pocket attorney’s fees, and any other reasonable costs and expenses
associated with Borrower’s exercise of the Term Extension Option; and
(e)    On or before the Original Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of two-tenths of one percent (0.20%) of the portion
of the Outstanding Principal Balance of the Loan as to which the term of the
Loan is being extended as determined on the Original Maturity Date; and
(f)    Borrower shall have furnished to Lender a Compliance Certificate,
together with such financial statements and other information reasonably
requested by Lender, that

- 28 -
14961843v.6

--------------------------------------------------------------------------------




confirm that the Debt Service Coverage Ratio as of November 30, 2016 equals or
exceeds 1.25. If such Debt Service Coverage Ratio is less than 1.25, Borrower
may satisfy the condition in this Section 2.6(f) by (i) making a Prepayment to
Lender, on or before the Original Maturity Date, of the principal of the Loan
sufficient to reduce the Outstanding Principal Balance of the Loan such that a
Debt Service Coverage Ratio of 1.25 is met, which Prepayment may be paid by
Borrower without payment of the Prepayment Premium, or (ii) delivering to
Lender, on or before the Original Maturity Date, an Acceptable Letter of Credit
in the amount which would be sufficient to reduce the Outstanding Principal
Balance of the Loan such that the Debt Service Coverage Ratio of 1.25 is met,
which Acceptable Letter of Credit shall be additional security for the payment
and performance of the Obligations; and
(g)    Lender shall have received a Real Property Appraisal prepared by a
nationally recognized MAI appraiser acceptable to Lender confirming to the
reasonable satisfaction of Lender that, as of a valuation date not more than
sixty (60) days prior to the Original Maturity Date, the Loan-to-Value
Percentage does not exceed sixty-five percent (65%); provided, however, if the
Loan-to-Value Percentage is greater than sixty percent (60%) (but less than
sixty‑five percent (65%)) then, commencing upon February 28, 2017 and continuing
on each Payment Date thereafter the Monthly Debt Service Payments shall consist
of principal plus interest at the Applicable Interest Rate based upon a thirty
(30) year amortization. If such Loan-to-Value Percentage is greater than
sixty-five percent (65%), Borrower may satisfy the condition in this
Section 2.6(g) by (i) making a Prepayment to Lender, on or before the Original
Maturity Date, of the principal of the Loan sufficient to reduce the Outstanding
Principal Balance of the Loan such that the required Loan-to-Value Percentage is
met, which Prepayment may be paid by Borrower without payment of the Prepayment
Fee, or (ii) delivering to Lender, on or before the Original Maturity Date, an
Acceptable Letter of Credit in an amount which would be sufficient to reduce the
Outstanding Principal Balance of the Loan such that the required Loan-to-Value
Percentage of sixty-five percent (65% or less) is met, which Acceptable Letter
of Credit shall be additional security for the payment and performance of the
Obligations, provided, however, Borrower may satisfy the condition in this
Section 2.6(g) by (i) making a Prepayment to Lender, on or before the Original
Maturity Date, of the principal of the Loan sufficient to reduce the Outstanding
Principal Balance of the Loan such that the Loan-to-Value Percentage is less
than sixty percent (60%) or sixty-five percent (65%), as the case may be, which
Prepayment may be paid by Borrower without payment of the Prepayment Premium, or
(ii) delivering to Lender, on or before the Original Maturity Date, an
Acceptable Letter of Credit in the amount which would be sufficient to reduce
the Outstanding Principal Balance of the Loan such that the Loan-to-Value
Percentage is less than sixty percent (60%) or sixty-five percent (65%), as the
case may be, which Acceptable Letter of Credit shall be additional security for
the payment and performance of the Obligations; and
(h)    If an Interest Rate Cap Period exists, Borrower shall enter into an
Interest Rate Cap Agreement, or an extension of the existing Interest Rate Cap
Agreement, if and to the extent required under Section 4.33, for a term ending
not earlier than the Extended Maturity Date and otherwise in compliance with the
provisions of this Agreement; and

- 29 -
14961843v.6

--------------------------------------------------------------------------------




(i)    Except as modified by the foregoing conditions precedent to the Term
Extension Option, the terms and conditions of this Agreement and the other Loan
Documents shall remain unmodified and in full force and effect.
2.7    Interest Rate and Computation.
2.7.1    Interest Rate and Payments. The proceeds of the Loan shall bear
interest at the Applicable Interest Rate from the Closing Date until repaid in
accordance with this Agreement. Borrower expressly acknowledges and agrees that
interest shall accrue on the proceeds of the Loan from the date such proceeds
are deemed to be advanced to Borrower as provided in Section 2.2 above.
2.7.2    Interest Computation. Interest shall be applied and calculated on the
basis of a three hundred sixty (360)-day year and a thirty (30)-day month.
2.7.3    Determination of Applicable Interest Rate.
(a)    The Applicable Interest Rate with respect to the Loan shall be the sum of
LIBOR (which shall be the LIBOR rate in effect three (3) LIBOR Business Days
prior to the Rate Adjustment Date for each Interest Period) plus the Spread.
Notwithstanding anything to the contrary contained herein, if the Loan is
converted to a Prime Rate Loan pursuant to the provisions of Section 2.7.3(b),
Section 2.7.3(d) or Section 4.11 below, the Applicable Interest Rate shall be
the sum of Prime Rate plus the Prime Rate Spread. Each determination by Lender
of the Applicable Interest Rate shall be conclusive and binding for all
purposes, absent manifest error.
(b)    In the event that Lender determines (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) New York Banking Day prior to the last day of the related Interest
Period. If Lender gives such notice as provided in this Section 2.7.3(b), the
Loan shall be converted from a LIBOR Rate Loan to a Prime Rate Loan on the next
succeeding Rate Adjustment Date.
(c)    If, pursuant to the terms of this Agreement, the Loan has been converted
to a Prime Rate Loan and Lender determines (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion to a Prime Rate Loan are no
longer applicable, Lender shall give notice by telephone of such determination,
confirmed in writing, to Borrower at least one (1) New York Banking Day prior to
the last day of the related Interest Period. If Lender gives such notice as
provided in this Section 2.7.3(c), the Loan shall be converted from a Prime Rate
Loan to a LIBOR Loan on the third (3rd) succeeding Business Day thereafter.
(d)    If any Regulatory Change makes it unlawful for Lender to make or maintain
a LIBOR Rate Loan as contemplated under this Agreement, (i) the obligation of
Lender under this Agreement to make a LIBOR Rate Loan or to convert a Prime Rate
Loan to a LIBOR

- 30 -
14961843v.6

--------------------------------------------------------------------------------




Rate Loan shall be canceled forthwith and (ii) the outstanding LIBOR Rate Loan
shall be converted automatically to a Prime Rate Loan on the next succeeding
Payment Date or within such earlier period as required by law. Borrower hereby
agrees promptly to pay Lender, upon demand, any Breakage Costs. Lender’s notice
of such costs, as certified to Borrower, shall be conclusive absent manifest
error.
2.7.4    Default Rate. In addition to any Late Charge which may be due under
this Agreement, the Note, any of the other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement, upon the occurrence and during the
continuance of an Event of Default (including the failure to pay all principal,
interest and other sums due on the Maturity Date of the Loan, whether such
Maturity Date occurs on the scheduled Maturity Date or by acceleration of the
maturity of the Loan or otherwise), Borrower shall pay interest on all sums
which are not paid on the date when due at the Default Rate until such sums are
paid. Interest at the Default Rate shall accrue on all sums not paid when due
(including the Outstanding Principal Balance, accrued and unpaid interest and
all other sums which are due and not paid on the Maturity Date) from the due
date of the payment until the full amount of the payment due is paid and
credited, regardless of whether an Event of Default has been declared or there
has been an acceleration of the maturity of the Loan. BORROWER ACKNOWLEDGES THAT
IT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE ACTUAL DAMAGES OF
LENDER RESULTING FROM ANY LATE PAYMENT, AND SUCH DEFAULT RATE INTEREST IS A
REASONABLE ESTIMATE OF THOSE DAMAGES AND DOES NOT CONSTITUTE A PENALTY.
2.7.5    Usury Savings Clause. Borrower represents and warrants to Lender that
the Loan is made for business or investment purposes. All agreements between
Lender and Borrower are expressly limited so that in no contingency or event
whatsoever, whether of advancement of the proceeds hereof or acceleration of the
maturity of the remaining Outstanding Principal Balance upon an Event of Default
or otherwise, shall the amount paid or agreed to be paid to Lender for the use,
forbearance or detention of the money advanced or to be advanced hereunder
exceed, with respect to any such amount, the amount of interest that would be
payable at the Maximum Legal Rate. If, from any circumstances whatsoever,
fulfillment of any provisions hereof or of any of the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement, any
Collateral Assignment of Interest Rate Cap Agreement or any other agreement
referred to herein or pertaining hereto, at the time when performance of such
provisions shall be due, shall involve transcending the Maximum Legal Rate,
which a court of competent jurisdiction may deem applicable hereto, then ipso
facto, the obligation to be fulfilled shall be reduced to the Maximum Legal
Rate, and if from any circumstances Lender shall ever receive as interest an
amount which exceeds the amount of interest that would be payable at the Maximum
Legal Rate, such amount which would be excessive interest shall be applied to
the reduction of the remaining Outstanding Principal Balance or other amounts
due hereunder (other than interest) without any prepayment premium or charge and
not to the payment of interest. Neither Borrower nor any other Person obligated
to pay all or any part of the Indebtedness evidenced by this Agreement or the
Note shall have claim or remedy against Lender for any damages whatsoever, or
any defenses to enforcement of this Agreement, the Note, the Security
Instrument, any of the other Loan Documents or the Environmental Indemnity

- 31 -
14961843v.6

--------------------------------------------------------------------------------




Agreement, any Interest Rate Cap Agreement, any Collateral Assignment of
Interest Rate Cap Agreement, relating in any way to allegations that the
interest paid or collected hereunder was in excess of the lawful limit, and
Borrower, for Borrower and for any and all Persons claiming by, under or through
Borrower, hereby waives any such claims, remedies or defenses. This provision
shall control every other provision of this Agreement, the Note, the Security
Instrument, any of the other Loan Documents or the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement or any Collateral Assignment of
Interest Rate Cap Agreement.
2.7.6    Breakage Costs. Borrower hereby acknowledges and agrees that Lender
will incur additional costs, expenses and/or liabilities (which may include
interest or fees from the liquidation or reemployment of funds obtained by
Lender to make the Loan or to terminate the deposits from which such funds were
obtained) as a consequence of (a) any default by Borrower in payment of the
principal of or interest on a LIBOR Rate Loan, (b) any Prepayment (whether
voluntary or mandatory) of the LIBOR Rate Loan on a day that is not a Payment
Date, or (c) the conversion (for any reason whatsoever, whether voluntary or
involuntary) of a LIBOR Rate Loan to a Prime Rate Loan on a date other than the
Payment Date and that it is extremely difficult and impractical to ascertain the
extent of such costs and liabilities. Therefore, upon the occurrence of any of
the events described in the foregoing clauses (a), (b), and (c), Borrower shall
pay to Lender, in addition to all interest, principal and other amounts due
under this Agreement and the other Loan Documents, an amount equal to the
difference between (i) the amount of interest that would have accrued on the
Outstanding Principal Balance for the remainder of the Interest Period at the
Applicable Interest Rate then in effect for such Interest Period, less (ii) the
amount of interest that would accrue on the Outstanding Principal Balance for
the remainder of the Interest Period if the Applicable Interest Rate were set on
the date any of the events described in the foregoing clauses (a), (b) or (c)
occurred (collectively, “Breakage Costs”). BORROWER ACKNOWLEDGES THAT IT WOULD
BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE ACTUAL DAMAGES OF LENDER
RESULTING FROM ANY PREPAYMENT OF A LIBOR RATE LOAN ON ANY DATE OTHER THAN A
PAYMENT DATE, AND SUCH BREAKAGE COSTS ARE A REASONABLE ESTIMATE OF THOSE DAMAGES
AND DOES NOT CONSTITUTE A PENALTY.
2.8    Applicable Taxes.
2.8.1    Payment of Applicable Taxes by Borrower. All payments made by Borrower
hereunder and under the other Loan Documents shall be made free and clear of,
and without deduction or reduction for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions, reserves or
withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority after the date hereof (collectively, “Applicable Taxes”);
provided, however, the term “Applicable Taxes” shall not include or refer to
income and franchise taxes imposed on, levied or assessed against, or collected
from Lender by the United States of America or any political subdivision or
taxing authority thereof or therein. If any Applicable Taxes are required to be
withheld from any amounts payable by or on behalf of Borrower to Lender under
this Agreement, any of the other Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after

- 32 -
14961843v.6

--------------------------------------------------------------------------------




payment of Applicable Taxes) interest or any such other amounts payable under
this Agreement, any of the other Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement, at the rate or in the amounts specified under this
Agreement, any of the other Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement. Whenever any Applicable Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt or certified copy thereof, if
available, showing payment of such Applicable Tax. Borrower hereby indemnifies
Lender for any incremental taxes, interest or penalties that may become payable
by Lender which results from any failure by Borrower to pay any such Applicable
Tax when due to the appropriate taxing authority.
2.8.2    Lender Withholding Requirements. Lender shall either (a) file Form
W8ECI (or any applicable successor form) with the Internal Revenue Service
certifying that Lender is entitled to receive payments under the Note without
deduction or withholding of any United States Federal income taxes, or
(b) provide such other annual confirmation as may be reasonably satisfactory to
Borrower that Lender is entitled to receive payments under the Note without
deduction or withholding of any United States Federal income taxes, including
any withholding requirements imposed by FATCA if Lender were to fail to comply
with applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or Section 1472(b) of the Internal Revenue Code, as applicable).
Upon Borrower's written request, Lender will provide Borrower annually with
reasonable evidence of Lender's compliance with the requirement of the preceding
sentence for the applicable fiscal tax year including such reasonable
documentation as may be necessary for Borrower to comply with Borrower’s
obligations under FATCA, to confirm that Lender has or has not complied with
Lender’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from any payment under the Note in order for Borrower to
comply with FATCA. Nothing whatsoever contained in this Section 2.8.2 shall
under any circumstances excuse Borrower from timely making the payments under
the Note when due or provide Borrower or any Guarantor with any defense to, or
constitute a waiver of, the timely performance of all obligations, covenants and
undertakings of Borrower under any of the Loan Documents, the Environmental
Indemnity Agreement, the Interest Rate Protection Agreement and the Collateral
Assignment of Interest Rate Protection Agreement; it being understood and agreed
Borrower's and any Guarantor's sole recourse for any failure by Lender to comply
with this Section 2.8.2 shall be to withhold and remit to the Internal Revenue
Service the amounts of withholding for United States Federal income taxes
applicable to Lender. It shall not constitute a Default or an Event of Default
if Borrower deducts or withholds from any payment due under this Agreement or
any other Loan Document the amount which Borrower is obligated by applicable law
to deduct or withhold by reason of Lender's failure to comply with this
Section 2.8.2. The foregoing provisions of this Section 2.8.2 shall apply to any
direct transferee of all or any portion of Lender’s interest in the Loan, but
shall not apply to a Person who acquires only a participation in Lender’s
interest in the Loan and does not have any rights or obligations under this
Agreement, the Note or any other Loan Document other than such participant’s
rights against Lender in respect of such participation set forth in the
participation agreement between Lender and such participant (it being understood
Lender shall be responsible for ensuring any payments made to such participant
comply with any requirements for withholding of United States Federal income
taxes, including any applicable requirements under FATCA).

- 33 -
14961843v.6

--------------------------------------------------------------------------------




2.9    Changes in Law. In the event that any change in any requirement of law or
in the interpretation or application thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) hereafter issued
from any central bank or other Governmental Authority: (a) hereafter imposes,
modifies or holds applicable any reserve, special deposit, capital adequacy,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of Lender;
or (b) hereafter has the effect of reducing the rate of return on Lender’s
capital as a consequence of Lender’s obligations under this Agreement to a level
below that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy); or (c) hereafter imposes on Lender any other condition and the result
of any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
under this Agreement, any of the other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement; then, in any such case described
above in this Section 2.9, Borrower shall promptly pay to Lender, upon demand,
any additional amounts necessary to compensate Lender for such additional cost
or reduced amount receivable (collectively, “Regulatory Costs”) provided that
such obligation to pay Regulatory Costs shall be applied to Borrower on a
nondiscriminatory basis along with other borrowers similarly situated to
Borrower. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.9, Lender shall provide Borrower with not less than ten (10)
days’ notice specifying in reasonable detail the event by reason of which Lender
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement, the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement.
2.10    Purchase, Sale and Matching Funds. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a LIBOR interest rate as a
basis for calculating an Applicable Interest Rate or Breakage Costs; (b) LIBOR
is used merely as a reference in determining an Applicable Interest Rate and
Breakage Costs; and (c) Borrower has accepted a LIBOR based interest rate as a
reasonable and fair basis for calculating an Applicable Interest Rate and
Breakage Costs. Borrower further agrees to pay the Breakage Costs, Applicable
Taxes and Regulatory Costs whether or not Lender elects to purchase, sell and/or
match funds.
2.11    Loan Payments.
2.11.1    Payments Generally. Solely for purposes of the timing for making
payments under this Agreement (but not for purposes of calculating Interest
Periods, the amount of interest due on amounts payable hereunder or under the
Note or the application/allocation thereof to principal and interest), if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately succeeding Business Day and with respect to
the payment

- 34 -
14961843v.6

--------------------------------------------------------------------------------




of the Outstanding Principal Balance of the Loan due on the Maturity Date,
interest shall be payable at the Applicable Interest Rate or the Default Rate,
as the case may be, through and including the date payment thereof is received
by Lender. All amounts due pursuant to this Agreement, the other Loan Documents,
the Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.
2.11.2    Monthly Debt Service Payments. Commencing on February 28, 2013 and
continuing on each Payment Date thereafter until and including the Maturity
Date, Borrower shall pay to Lender monthly payments of interest only at the
Applicable Interest Rate (the “Monthly Debt Service Payments”). The amount of
the Monthly Debt Service Payment for the initial Interest Period (i.e.
January 31, 2013 through February 27, 2013) shall be Four Hundred Ninety-Two
Thousand One Hundred Sixteen and 67/100 Dollars ($492,116.67). Lender shall
determine the Applicable Interest Rate and the amount of the Monthly Debt
Service Payments for each subsequent Interest Period and notify Borrower in
writing thereof within ten (10) Business Days following the Rate Adjustment Date
for such subsequent Interest Period; provided, however, Lender’s failure to so
notify Borrower shall not relieve Borrower from the obligation to timely make
Monthly Debt Service Payments as and when due pursuant to this Agreement.
Lender’s determination of the Applicable Interest Rate for the amount of the
Monthly Debt Service Payments for subsequent Interest Periods shall be
conclusive and binding upon Borrower, absent manifest error.
2.11.3    Deduction from Lockbox Account. In order to ensure timely payment to
Lender, Borrower hereby authorizes Lender to directly debit the Lockbox Account
on each Payment Date for payment of the Monthly Debt Service Payment which is
due on such Payment Date. The insufficiency of funds on deposit in the Lockbox
Account on a Payment Date shall not relieve Borrower from the obligation to make
any such Monthly Debt Service Payment as and when due on such Payment Date.
2.11.4    Payment in Full on Maturity Date. On the Maturity Date, Borrower shall
pay to Lender the entire Outstanding Principal Balance, together with accrued
and unpaid interest thereon at the Applicable Interest Rate and any other
charges and amounts of money due under this Agreement, the Note, the Security
Instrument and any other Loan Document.
BORROWER HEREBY ACKNOWLEDGES AND UNDERSTANDS THAT THE FOREGOING MONTHLY DEBT
SERVICE PAYMENTS WILL NOT REPAY ANY PORTION OF THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN, AND THE ENTIRE PRINCIPAL BALANCE OF THE LOAN SHALL BE UNPAID AND
DUE AND PAYABLE ON THE MATURITY DATE, EXCEPT TO THE EXTENT OF THE AMORTIZATION
PROVIDED FOR HEREIN.
2.11.5    Application of Payments. Monthly Debt Service Payments shall be
applied first to interest on the Outstanding Principal Balance from time to time
outstanding at the Applicable Interest Rate, next to any other charges and
amounts of money (other than principal and interest) due to Lender under the
Loan Documents or the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement or any Collateral Assignment of Interest Rate Cap Agreement, and the
balance, if any, to be applied in reduction of the Outstanding Principal
Balance. Notwithstanding anything

- 35 -
14961843v.6

--------------------------------------------------------------------------------




to the contrary contained herein, during the continuance of an Event of Default
any and all sums of money held or received by Lender may be applied to such
items, in such order, at such times and in such manner as Lender deems
appropriate.
2.12    Prepayment.
2.12.1    Prepayment Prohibition. Except as specifically provided in
Section 2.6(f), Section 2.6(g), Section 2.12.2, Section 2.12.5, Section 3.1.4,
Section 4.11, Section 4.20.5, Section 4.33, Section 5.2, Section 5.5.1 and
Section 5.7.1 of this Agreement, no prepayment of the Loan, in full or in part,
shall be allowed.
2.12.2    Voluntary Permitted Prepayment. Borrower may prepay all or any part of
the Outstanding Principal Balance of the Loan at any time, subject to compliance
with and satisfaction of all of the following terms and conditions:
(a)    Borrower gives Lender not less than thirty (30) days’ and not more than
sixty (60) days’ prior written notice (the “Prepayment Notice”) of Borrower’s
election to prepay all or any part of the Outstanding Principal Balance of the
Loan and specifying the date upon which the Prepayment is to be made;
(b)    if the Prepayment does not occur on a Payment Date, Borrower pays to
Lender, concurrently with the Prepayment, any Breakage Fees;
(c)    any partial Prepayments of the Outstanding Principal Balance of the Loan
shall be in amounts of not less than One Million Dollars ($1,000,000) and in
multiples of One Hundred Thousand ($100,000);
(d)    if the Prepayment occurs during the first (1st) Loan Year or the
second (2nd) Loan Year, Borrower pays to Lender concurrently with the
Prepayment, the applicable Prepayment Fee; and
(e)    if the Outstanding Principal Balance of the Loan is prepaid in full,
Borrower pays to Lender concurrently with such Prepayment any and all accrued
and unpaid interest and other sums due under this Agreement, the Note, the
Security Instrument, the other Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement.
Borrower may elect to postpone the date designated for the Prepayment by
delivering three (3) Business Days’ prior written notice to Lender specifying
the new date to which the Prepayment has been postponed; provided, however, if
Borrower postpones the date designated for Prepayment more than three (3) times,
Borrower shall be deemed to have revoked Borrower’s existing election to make a
Prepayment and Borrower may not thereafter make the Prepayment unless Borrower
elects again to do so delivering to Lender an entirely new Prepayment Notice
specifying a new date designated for the Prepayment which is not less than
thirty (30) and no more than sixty (60) days after Lender’s receipt of the new
Prepayment Notice. Borrower also may revoke at any time any pre-payment notice
or election.

- 36 -
14961843v.6

--------------------------------------------------------------------------------




2.12.3    Prepayment Fee. The “Prepayment Fee” shall mean (a) if the Prepayment
occurs during the first (1st) Loan Year, an amount equal to one percent (1%) of
the Prepaid Loan Amount, and (b) if the Prepayment occurs during the
second (2nd) Loan Year, an amount equal to one-half of one percent (0.50%) of
the Prepaid Loan Amount. The Prepayment Fee will be due when any amount of the
Outstanding Principal Balance is prepaid prior to the expiration of the
second (2nd) Loan Year as provided in Section 2.12.2 above or Section 2.12.4
below of this Agreement.
2.12.4    Default Prepayment. If the maturity of the Loan is accelerated prior
to the expiration of the second (2nd) Loan Year as a result of an Event of
Default, such Event of Default shall be presumed to be, and shall conclusively
be deemed to be, an election on the part of Borrower to prepay the Loan and a
willful and deliberate attempt on Borrower’s part to avoid payment of the
Prepayment Fee. Accordingly, Borrower expressly acknowledges and agrees that
upon an acceleration of the maturity of the Loan prior to the expiration of the
second (2nd) Loan Year as a result of an Event of Default (including in
connection with reinstatement of the Security Instrument provided by statute
during foreclosure proceedings or in connection with any statutory right of
redemption or any other prepayment of the Indebtedness, in full or in part,
which is not expressly permitted under this Agreement) Lender shall be entitled
to the applicable Prepayment Fee. Borrower hereby expressly (a) waives any
rights it may have under California Civil Code Section 2954.10 to prepay the
Note, in whole or in part, without penalty, upon acceleration of the maturity
date of the Note, and (b) by initialing this provision in the space provided
below, hereby declares that Lender's agreement to make the Loan at the interest
rate and on the terms and conditions set forth herein and in the other Loan
Documents constitutes adequate consideration, given individual weight by
Borrower, for this waiver and the agreements set forth in this Section 2.12.4.
INITIALS: Borrower:            
2.12.5    Mandatory Prepayments. Without limiting any other provisions of this
Agreement, Borrower shall be obligated to prepay the Outstanding Principal
Balance as follows:
(a)    on the next occurring Payment Date following the date on which Lender
actually receives any Net Proceeds, if Lender is not obligated to make such Net
Proceeds available to Borrower for Restoration, Borrower shall prepay, or
authorize Lender to apply Net Proceeds as a prepayment of, the Outstanding
Principal Balance in an amount equal to the lesser of (i) the entire
Indebtedness, and (ii) one hundred percent (100%) of such Net Proceeds, which
Prepayment shall be without payment of any Prepayment Fee; and
(b)    if at any time any Regulatory Change is enacted or adopted which
prohibits or makes it unlawful for Lender to maintain ownership of all or any
portion of the Loan as an asset of Lender, then Borrower shall prepay in full to
Lender the Outstanding Principal Balance and other amounts due under the Loan
Documents on the first Payment Date occurring one hundred twenty (120) days
after demand therefor by Lender, which Prepayment shall be without payment of
any Prepayment Fee; and
(c)    as provided in Section 4.11 below, if any law, statute, ordinance,
regulation, rule or order makes it unlawful for Borrower to pay or reimburse
Lender for any

- 37 -
14961843v.6

--------------------------------------------------------------------------------




Imposition upon this Agreement, any other Loan Document, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement, which Prepayment shall be without
payment of any Prepayment Fee.
2.12.6    Partial Prepayments. Any partial Prepayment shall be applied to the
last payments of principal due under the Loan. No partial Prepayment of the Loan
shall cause a recomputation or adjustment of the amount of the Monthly Debt
Service Payment for the Interest Period during which such partial Prepayment of
the Loan occurs. Such reduction in the Outstanding Principal Balance shall only
be reflected in the determination of the Monthly Debt Service Payments for
subsequent Interests Periods made upon the Rate Adjustment Dates for such
subsequent Interest Periods.
2.12.7    Release of Property. Except as set forth in Section 2.12.8 below, no
repayment or Prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the lien of the
Security Instrument.
2.12.8    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
instruct the trustee under the Security Instrument to reconvey the liens of the
Security Instrument.
2.13    Late Charge. Payments of principal, interest, applicable escrow amounts
and other amounts due Lender under the Loan Documents which are not received
within ten (10) days after the due date of such payment, other than the payment
of the entire Outstanding Principal Balance, accrued and unpaid interest and
other sums due on the Maturity Date, shall bear a charge (each, a “Late Charge”)
equal to the lesser of (a) five percent (5%) of the delinquent payment or
(b) the maximum amount which Lender is permitted to impose by applicable state
law or applicable United States federal law (to the extent United States federal
law permits Lender to charge a greater amount than state law). The foregoing
Late Charge shall not be imposed upon the final payment of all outstanding
principal, accrued interest and other sums due on the Maturity Date; provided,
however, in the event the maturity of the Indebtedness occurs or is accelerated
prior to the scheduled Maturity Date, then this Section 2.13 and the Late Charge
hereunder shall apply to payments which were overdue prior to such acceleration.
BORROWER ACKNOWLEDGES THAT IT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE ACTUAL DAMAGES OF LENDER RESULTING FROM ANY LATE PAYMENT, AND SUCH
LATE CHARGE IS A REASONABLE ESTIMATE OF THOSE DAMAGES AND DOES NOT CONSTITUTE A
PENALTY.
2.14    Method of Payment; Date of Credit; Billings. All payments of interest,
principal, fees and other amounts due under this Agreement, any of the other
Loan Documents, the Environmental Indemnity Agreement, the Interest Rate Cap
Agreement and the Collateral Assignment of Interest Rate Cap Agreement shall be
made in lawful money of the United States in Immediate Funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any Impositions or other payments, by Lender’s debiting the
Lockbox Account as described in Section 2.11.3 above or, to the extent funds are
not available in the Lockbox Account,

- 38 -
14961843v.6

--------------------------------------------------------------------------------




by wire transfer to Lender to such bank as Lender may designate in a written
notice to Borrower. Payments shall be credited on the Business Day on which
immediately available funds are received prior to Eleven O’clock A.M. Pacific
Time; payments received after Eleven O’clock A.M. Pacific Time shall be credited
to the Loan on the next Business Day. If any payment would otherwise be due on a
day which is not a Business Day, the payment instead shall be due on the next
succeeding Business Day and such extension of time shall be included in
computing the interest due in respect of said payment. Lender may submit monthly
billings reflecting payments due. Neither the failure of Lender to submit a
billing nor any error in any such billing shall excuse Borrower from the
obligation to make full payment of all Borrower’s payment obligations when due.
ARTICLE III    

CASH MANAGEMENT AND RESERVE FUNDS
3.1    Cash Management.
3.1.1    Collection Account. Borrower hereby covenants and agrees as follows
with respect to the Collection Account:
(a)    Borrower has established with the Depository Bank a segregated, separate
and identifiable account in the name of Borrower as account number 4121581805
(the “Collection Account”). Borrower shall maintain the Collection Account at
the Depository Bank (or any successor bank which qualifies as a Depository Bank)
for the Loan Term. The Collection Account shall at all times be an Eligible
Account. Borrower shall be solely responsible for and shall pay when due all
servicing and account fees in connection with the Collection Account. The
Collection Account shall, at Borrower’s election, be either (i) interest
bearing, or (ii) an account where the earnings on the account balance will be
used as a credit to offset the Depository Bank’s customary servicing and account
fees for the Collection Account.
(b)    Borrower hereby grants to Lender a first priority security interest in
the Collection Account and all deposits at any time contained therein and the
proceeds thereof and will take all reasonable actions necessary to maintain in
favor of Lender a perfected security interest in the Collection Account,
including executing and delivering the DACA (or any amendment, restatement or
replacement thereof) and executing and filing UCC-1 Financing Statements and
continuations thereof.
(c)    Borrower, the Depository Bank and Lender have entered into a DACA with
respect to the Collection Account. It shall be an express condition precedent to
any relocation of the Collection Account to another Depository Bank that such
new Depository Bank and Borrower shall have executed a DACA for the benefit of
Lender. Borrower shall execute such agreements and other documents reasonably
requested by Lender or the Depository Bank which are necessary to establish and
maintain the Collection Account as provided herein.
(d)    Borrower shall cause all Gross Rental Income and all proceeds and other
receipts related to or arising from the Security Property to be deposited
directly into the Collection Account, including Condemnation awards, Casualty
proceeds and Lease Termination

- 39 -
14961843v.6

--------------------------------------------------------------------------------




Payments. In furtherance of the foregoing, (i) Borrower shall execute and
deliver to the Tenants of the Security Property written notices in the form
attached as an exhibit to the Cash Management Agreement directing all such
Tenants to deposit all Rents (including parking and storage space payments and
expense reimbursements) and other items of Gross Rental Income from such Tenants
into the Collection Account, (ii) Borrower and Property Manager shall deposit
all items of Gross Rental Income received by Borrower or Property Manager into
the Collection Account no later than one (1) Business Day immediately following
Borrower’s or Property Manager’s receipt thereof, as provided in the Cash
Management Agreement, and (iii) upon Lender’s request, Borrower shall execute
and deliver to all other Persons who collect Gross Rental Income on behalf of or
for the benefit of Borrower (including any parking operators and parking
managers at the Security Property) written notice directing such Persons to
deposit all items of Gross Rental Income received by such Persons directly into
the Collection Account.
(e)    Borrower shall cause the Depository Bank to automatically transfer the
full amount of all funds in the Collection Account by federal wire transfer of
immediately available funds into the Lockbox Account on a daily basis. Each
sweep of the Collection Account shall leave a maximum amount of Five Hundred
Dollars ($500) in the Collection Account (or such other amount reasonably
determined by the Depository Bank as necessary to pay any servicing fees or
otherwise to maintain the Collection Account).
(f)    During the existence of an Event of Default, Lender shall be entitled to
direct the Depository Bank to deliver all funds in the Collection Account and
all other collateral related thereto to Lender or as Lender may direct, and
Lender may apply such funds and other collateral toward payment of the
Indebtedness in any order as Lender may elect.
3.1.2    Lockbox Account. Borrower hereby covenants and agrees as follows with
respect to the Lockbox Account:
(a)    Borrower has established with Lender a non-interest bearing blocked
collateral account (without check writing privileges) as Account No. 06001197
(the “Lockbox Account”). At all times during the Loan Term, Borrower shall
maintain the Lockbox Account with Lender and a minimum balance of not less than
Fifty Thousand Dollars ($50,000) shall be on deposit in the Lockbox Account.
During any Lockbox Period, the Lockbox Account shall be under the sole dominion
and control of Lender. The Lockbox Account shall be denominated “Hines REIT One
Wilshire LP, as Pledgor/Bank of China, LAB, as Pledgee Lockbox Acct.” Borrower
hereby grants to Lender a first priority security interest in the Lockbox
Account and all deposits at any time contained therein and the proceeds thereof
and will take all reasonable actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Lockbox Account, including
filing UCC-1 Financing Statements and continuations thereof.
(b)    Borrower shall cause all payments due to Borrower from the Counterparty
pursuant to any Interest Rate Cap Agreement to be deposited directly by the
Counterparty into the Lockbox Account. In furtherance of the foregoing, Borrower
shall execute and deliver to each Counterparty written authorizations and
instructions irrevocably directing such Counterparty to deposit into the Lockbox
Account all payments due from the Counterparty to Borrower pursuant to the
Interest Rate Cap Agreement.

- 40 -
14961843v.6

--------------------------------------------------------------------------------




(c)    Until the occurrence of a Lockbox Trigger Event, Borrower shall have full
right of access to and the right to withdraw or direct payment of funds from the
Lockbox Account and otherwise administer the Lockbox Account, subject to
Section 2.11.3 above and the other provisions of this Agreement and the Loan
Documents. From and after the occurrence of a Lockbox Trigger Event and during
any Lockbox Period, Borrower shall not have any right to withdraw or direct
payment of funds from the Lockbox Account or otherwise administer the Lockbox
Account, and all funds in the Lockbox Account shall be disbursed as hereinafter
provided in Section 3.1.4 below, until the expiration of the applicable Lockbox
Period.
(d)    Notwithstanding Section 3.1.2(c) above, Borrower acknowledges and agrees
that Lender has the right to debit the Lockbox Account as described in
Section 2.11.3 above regardless of whether a Lockbox Trigger Event has occurred
and regardless of whether a Lockbox Period is in existence.
3.1.3    Suspension of Threshold DSCR Lockbox Trigger Event. If the Lockbox
Trigger Event which creates the Lockbox Period is a DSCR Trigger Event, then
Borrower may thereafter terminate the existence of such DSCR Trigger Event by
(a) delivering to Lender an Acceptable Letter of Credit which would be
sufficient to reduce the Outstanding Principal Balance of the Loan such that the
Debt Service Coverage Ratio of 1.25 is met, which Acceptable Letter of Credit
shall be additional security for payment or performance of the Obligations, or
(b) making a partial Prepayment to Lender of the principal of the Loan
sufficient to reduce the Outstanding Principal Balance of the Loan such that the
Debt Service Coverage Ratio of 1.25 is met. Any such partial Prepayment of the
Outstanding Principal Balance pursuant to clause (b) of this Section 3.1.3 shall
not require the payment of any Prepayment Fee but shall include any Breakage
Costs. Borrower shall provide to Lender not less than ten (10) Business Days
prior written notice of any such election to deliver an Acceptable Letter of
Credit or make a Prepayment of the Outstanding Principal Balance of the Loan
made pursuant to this Section 3.1.3 above. If there exists an Event of Default
under any of the Loan Documents, the Environmental Indemnity Agreement or the
Collateral Assignment of Interest Rate Cap Agreement, Lender may draw upon the
Acceptable Letter of Credit and apply the proceeds thereof against such
obligations of Borrower under the Loan Documents in whatever order Lender may
elect.
3.1.4    Cash Management Waterfall.
(a)    At all times during a Lockbox Period, and provided no Event of Default
exists, on each Payment Date (or, if such Payment Date is not a Business Day, on
the immediately succeeding Business Day) all funds on deposit in the Lockbox
Account shall be applied by Lender to the payment of the following items in the
order indicated:
(i)    First, payments with respect to the Tax and Insurance Escrow Fund in
accordance with the terms and conditions of Section 3.2 of this Agreement;
(ii)    Second, payment of the Monthly Debt Service Payments then due under this
Agreement and the Note;

- 41 -
14961843v.6

--------------------------------------------------------------------------------




(iii)    Third, disbursement to Borrower of an amount equal to the amount set
forth in the current Project Budget for payments of monthly Cash Expenses then
currently due and payable for such month;
(iv)    Fourth, if the Lockbox Trigger Event is an Event of Default, payment of
the Monthly Capital Expenditure Deposits with respect to the Capital Expenditure
Reserve Fund in accordance with the terms and conditions of Section 3.5 of this
Agreement.
(v)    Fifth, if an Event of Default has occurred (whether or not such Event of
Default is thereafter cured), payments into the Leasing Reserve Account in
accordance with Section 3.3.2 below until the amount of funds on deposit in the
Leasing Reserve Fund equals the aggregate amount of the CoreSite Cash Allowance,
the Crowell Weedon Initial Cash Allowance and the Crowell Weedon Additional Cash
Allowances which have not yet been paid to CoreSite pursuant to the CoreSite
Lease Amendment or to Crowell Weedon pursuant to the Crowell Weedon Lease
Amendment, respectively.
(vi)    Sixth, disbursement to Borrower for payment of Extraordinary Expenses
reasonably approved by Lender, if any, which disbursement to Borrower for
payment of approved Extraordinary Expenses shall be made pursuant to a written
request for disbursement submitted by Borrower to Lender specifying the approved
Extraordinary Expenses in a form reasonably acceptable to Lender and accompanied
by copies of invoices and supporting documentation as Lender may reasonably
request; and
(vii)    Lastly, payment of any excess amount after making the foregoing
payments (“Excess Cash Flow”) shall be deposited in the Debt Service Reserve
Account until the expiration of the Lockbox Period, and upon expiration of the
Lockbox Period such Excess Cash Flow deposited in the Debt Service Reserve
Account shall be disbursed to Borrower within three (3) Business Days after the
Borrower’s written request therefor.
(b)    The insufficiency of funds on deposit in the Lockbox Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement, the other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement or any Collateral
Assignment of Interest Rate Cap Agreement and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.
(c)    Notwithstanding the foregoing or anything to the contrary, during the
existence of an Event of Default, all funds on deposit in the Lockbox Account
and the Debt Service Reserve Account, as well as all other Reserve Funds, may be
applied by Lender against such obligations of Borrower under the Loan Documents
in such order and priority as Lender shall determine.
3.1.5    Payments Received Under the Cash Management Agreement. Borrower’s
obligations with respect to the Monthly Debt Service Payments and amounts due
with respect to the Tax and Insurance Escrow Fund shall be deemed satisfied to
the extent sufficient amounts (in excess of the required One Hundred Fifty
Thousand Dollar ($150,000) minimum balance) are deposited in the Lockbox Account
established pursuant to the Cash Management

- 42 -
14961843v.6

--------------------------------------------------------------------------------




Agreement to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.
3.2    Tax and Insurance Escrow Fund.
3.2.1    Tax and Insurance Account. Borrower has established with Lender an
interest bearing blocked collateral account (without check writing privileges)
for the Tax and Insurance Escrow Fund (the “Tax and Insurance Account”).
Borrower shall maintain the Tax and Insurance Account with Lender during the
Loan Term and such Tax and Insurance Account shall be under the sole dominion
and control of Lender. The Tax and Insurance Account shall be denominated “Hines
REIT One Wilshire LP, as Pledgor/Bank of China, LAB, as Pledgee Tax and
Insurance Acct.” The Tax and Insurance Account may be a ledger or book entry
subaccount linked to the Lockbox Account and need not be an actual account
(although an actual account is permitted). Lender shall have the sole right to
make withdrawals from the Tax and Insurance Account and all costs and expenses
for establishing and maintaining the Tax and Insurance Account shall be paid by
Borrower.
3.2.2    Deposits to Tax and Insurance Escrow Fund. No deposits to the Tax and
Insurance Account shall be required so long as a Lockbox Period does not exist.
Upon the occurrence of a Lockbox Trigger Event, Borrower shall deposit into the
Tax and Insurance Account the sum of (a) two-twelfths (2/12) of the Real Estate
Taxes which Lender reasonably estimates will hereafter become due for the then
current fiscal tax year, plus (b) two-twelfths (2/12) of the Insurance Premiums
that Lender reasonably estimates will be payable for the renewal of the
insurance policies that Borrower is required to maintain hereunder upon the
expiration thereof. Beginning on the second (2nd) Payment Date and continuing on
each Payment Date thereafter during any Lockbox Period, Borrower shall pay to
Lender, in addition to each Monthly Debt Service Payment, (i) one-twelfth (1/12)
of the Real Estate Taxes that Lender reasonably estimates will be payable during
the next ensuing twelve (12) months, and (ii) one-twelfth (1/12) of the
Insurance Premiums that Lender reasonably estimates will be payable for the
renewal of the insurance policies that Borrower is required to maintain
hereunder upon the expiration thereof. The amounts in this Section 3.2.2 above
shall be paid in order to accumulate with Lender during any Lockbox Period
sufficient funds to pay all Real Estate Taxes at least thirty (30) days prior to
their respective delinquency dates and to pay all Insurance Premiums at least
thirty (30) days prior to the expiration of the Policies, and said amounts are
hereinafter referred to collectively as the “Tax and Insurance Escrow Fund”. In
accordance with the Cash Management Agreement, on each Payment Date during any
Lockbox Period Lender shall deduct the monthly deposit to the Tax and Insurance
Fund from the Lockbox Account which is due on such Payment Date. During any
Lockbox Period, Lender is hereby authorized to debit the Lockbox Account for
such amounts on each Payment Date. The insufficiency of funds on deposit in the
Lockbox Account on a Payment Date shall not relieve Borrower from the obligation
to make any such monthly deposit to the Tax and Insurance Fund as and when due
on such Payment Date.
3.2.3    Payment of Real Estate Taxes and Insurance Premiums. During the
existence of any Lockbox Period, Borrower shall deliver, or caused to be
delivered, to Lender, promptly upon receipt thereof, all bills and invoices for
Real Estate Taxes and Insurance Premiums

- 43 -
14961843v.6

--------------------------------------------------------------------------------




and Lender shall make such payment of Real Estate Taxes or Insurance Premiums
directly to the taxing authority, insurance company or other appropriate Person
directly from the Tax and Insurance Escrow Fund. In making any disbursement from
the Tax and Insurance Escrow Fund, Lender may rely upon the bill or invoice from
the appropriate public office and obtain written confirmation from the Tax
Servicer (with respect to Real Estate Taxes) or an invoice or statement from the
insurer or agent (with respect to Insurance Premiums), and Lender may, but shall
not be required to, make inquiry into the accuracy of such bill, invoice or
statement and the amounts shown thereon or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. In the
alternative, at Borrower’s option, upon Borrower’s submission to Lender of
evidence reasonably satisfactory to Lender that such Real Estate Taxes and
Insurance Premiums have been paid in full, Lender shall disburse from the Tax
and Insurance Escrow Fund such amounts of Real Estate Taxes and Insurance
Premiums as have been paid by Borrower. At such time as a Lockbox Period no
longer exists, Lender shall return to Borrower any amount remaining in the Tax
and Insurance Account; provided, however, Borrower shall be obligated to comply
with the provisions if a Lockbox Period thereafter exists at any time during the
Loan Term. Any amount remaining in the Tax and Insurance Escrow Fund after the
Indebtedness has been paid in full shall be returned to Borrower. In returning
such excess, Lender may deal with the Person shown on the records of Lender to
be the owner of the Property (without implying Lender’s consent to any Transfer
of the Property in violation of the Loan Documents). Borrower shall provide
Lender with all bills, invoices and documents necessary to enable Lender to make
timely payment of Real Estate Taxes and Insurance Premiums prior to the date on
which any installment of Real Estate Taxes and Insurance Premiums would become
delinquent or any penalty, late fee, interest or similar charge is incurred. If
at any time Lender reasonably determines that the Tax and Insurance Escrow Fund
is not or will not be sufficient to pay Real Estate Taxes and Insurance Premiums
by the dates set forth in this Section 3.2, Lender shall notify Borrower of such
determination and the monthly payments to the Tax and Insurance Account from the
Lockbox Account shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the
delinquency date of the Real Estate Taxes and/or thirty (30) days prior to
expiration of the insurance policies that Borrower is required to maintain
hereunder, as the case may be.
3.3    Leasing Reserve Fund.
3.3.1    Leasing Reserve Account. Borrower has established with Lender an
interest bearing blocked collateral account (without check writing privileges)
for deposit of the CoreSite Cash Allowance, the Crowell Weedon Initial Cash
Allowance and any subsequent deposits for the Leasing Reserve Fund (the “Leasing
Reserve Account”). Borrower shall maintain the Leasing Reserve Account with
Lender during the Loan Term and the Leasing Reserve Account shall be under the
sole dominion and control of Lender. The Leasing Reserve Account shall be
denominated “Hines REIT One Wilshire LP, Pledgor/Bank of China, LAB, Pledgee
Leasing Reserve Acct.” The Leasing Reserve Account may be a ledger or book entry
subaccount linked to the Lockbox Account and need not be an actual account
(although an actual account is permitted). Lender shall have the sole right to
make withdrawals from the Leasing Reserve Account and all costs and expenses for
establishing and maintaining the Leasing Reserve Account shall be paid by
Borrower.

- 44 -
14961843v.6

--------------------------------------------------------------------------------




3.3.2    Deposits to Leasing Reserve Account. Upon Loan Closing, Borrower shall
cause the Title Company to deposit into the Leasing Reserve Account from the
proceeds of the Loan the aggregate amount of the CoreSite Cash Allowance and the
Crowell Weedon Initial Cash Allowance in order to provide funds for payment of
the CoreSite Cash Allowance when and as due in accordance with the CoreSite
Lease Amendment and payment of the Crowell Weedon Initial Cash Allowance when
and as due in accordance with the Crowell Weedon Lease Amendment. Borrower
understands and agrees that, notwithstanding the deposit of such Loan proceeds
in the aggregate amount of the CoreSite Cash Allowance and the Crowell Weedon
Initial Cash Allowance into the Leasing Reserve at Loan Closing, all of the
proceeds of the Loan used to so fund the Leasing Reserve shall be deemed to be
disbursed to Borrower and shall bear interest from and after Loan Closing in
accordance with this Agreement and the other Loan Documents. In addition, from
and after the occurrence of an Event of Default (whether or not such Event of
Default is thereafter cured), all Net Operating Income to be deposited into the
Leasing Reserve in accordance with Section 3.1.5(a)(v) above until the total
amount on deposit in the Leasing Reserve equals the aggregate amount of the
CoreSite Cash Allowance, the Crowell Weedon Initial Cash Allowance and the
Crowell Weedon Additional Cash Allowances which have not yet been paid to
CoreSite pursuant to the CoreSite Lease Amendment and to Crowell Weedon pursuant
to the Crowell Weedon Lease Amendment, respectively. All such amounts deposited
into the Leasing Reserve Account pursuant to this Section 3.3.1 shall constitute
the “Leasing Reserve Fund”.
3.3.3    Disbursements from Leasing Reserve Account. The Leasing Reserve Fund
shall be used to provide funds to pay the CoreSite Cash Allowance to CoreSite
when and as due pursuant to the CoreSite Lease Amendment, and to pay the Crowell
Weedon Initial Cash Allowance and the Crowell Weedon Additional Cash Allowances
to Crowell Weedon pursuant to the Crowell Weedon Lease Amendment. Disbursements
shall be made from the Leasing Reserve Account to pay the CoreSite Cash
Allowance, the Crowell Weedon Initial Cash Allowance and the Crowell Weedon
Additional Cash Allowance upon Lender’s receipt of (a) a completed disbursement
request duly executed by Borrower requesting the amount of the particular
disbursement and directing Lender to disburse such amount, and (b) such other
documentation and instruments required from either Borrower, on the one hand, or
CoreSite or Crowell Weedon, on the other hand, pursuant to the CoreSite Lease
Amendment or the Crowell Weedon Lease Amendment, respectively, in connection
with the payment of the CoreSite Cash Allowance, the Crowell Weedon Initial Cash
Allowance or the Crowell Weedon Additional Cash Allowances. Lender shall
disburse the CoreSite Cash Allowance directly to CoreSite from the Leasing
Reserve and the Crowell Weedon Initial Cash Allowance and the Crowell Weedon
Additional Cash Allowances directly to Crowell Weedon from the Leasing Reserve.
3.3.4    Release of Excess Amounts from Leasing Reserve Account. So long as no
Noticed Default or Event of Default exists under the Loan Documents, Lender
shall release any remaining funds in the Leasing Reserve Account to Borrower
promptly upon: (a) with respect to funds deposited for the CoreSite Cash
Allowance and the Crowell Weedon Initial Cash Allowance, the satisfaction of the
payment of all of the CoreSite Cash Allowance, the Crowell Weedon Initial Cash
Allowance, and (b) with respect to funds deposited for the Crowell Weedon
Additional Cash Allowance, when such Event of Default is cured. Upon payment of
the Indebtedness in full to

- 45 -
14961843v.6

--------------------------------------------------------------------------------




Lender, any remaining funds in the Leasing Reserve Account shall be promptly
released by Lender to Borrower.
3.4    Debt Service Reserve Fund.
3.4.1    Debt Service Reserve Account. Borrower has established with Lender an
interest bearing blocked collateral account (without check writing privileges)
for the Debt Service Reserve Fund (the “Debt Service Reserve Account”). Borrower
shall maintain the Debt Service Reserve Account with Lender during the Loan Term
and such Debt Service Reserve Account shall be under the sole dominion and
control of Lender. The Debt Service Reserve Account shall be entitled “Hines
REIT One Wilshire LP, Pledgor/Bank of China, LAB, Pledgee, Debt Service Reserve
Acct.” The Debt Service Reserve Account may be a ledger or book entry subaccount
linked to the Lockbox Account and need not be an actual account (although an
actual account is permitted). There shall be no funds in the Debt Service
Reserve Account as of the Closing Date, but funds may be later deposited into
the Debt Service Reserve Account pursuant to Section 3.1.4 hereof and the Cash
Management Agreement. Lender shall have the sole right to make withdrawals from
the Debt Service Reserve Account and all costs and expenses for establishing and
maintaining the Debt Service Reserve Account shall be paid by Borrower.
3.4.2    Disbursement of Debt Service Reserve Account Funds. Amounts in the Debt
Service Reserve Fund may be disbursed from the Debt Service Reserve Account upon
the direction of Lender to pay Indebtedness if not paid when due, to pay
installments due into any Reserve, and to pay any other Operating Expense. All
funds in the Debt Service Reserve Account remaining at the Maturity Date may be
applied, at Lender’s discretion, to reduce the Outstanding Principal Balance or
otherwise as provided in the Loan Documents. If there exists an Event of Default
under the Loan Documents, Lender may apply all funds in the Debt Service Reserve
Account against such obligations of Borrower under the Loan Documents in
whatever order Lender may elect.
3.4.3    Release of Debt Service Reserve Account Funds. The funds in the Debt
Service Reserve Account shall be released to Borrower upon Borrower’s request at
such time as the Lockbox Period terminates in accordance with the definition of
“Lockbox Period” in this Agreement.
3.5    Capital Expenditure Reserve Fund.
3.5.2    Capital Expenditure Reserve Account. Borrower has established with
Lender an interest bearing blocked collateral account (without check writing
privileges) for the Capital Expenditure Reserve Fund (the “Capital Expenditure
Reserve Account”). Borrower shall maintain the Capital Expenditure Reserve
Account with Lender during the Loan Term and the Capital Expenditure Reserve
Account shall be under the sole dominion and control of Lender. The Capital
Expenditure Reserve Account shall be denominated “Hines REIT One Wilshire LP,
Pledgor/Bank of China, LAB, Pledgee Capital Expenditure Reserve Acct.” The
Capital Expenditure Reserve Account may be a ledger or book entry subaccount
linked to the Lockbox Account and need not be an actual account (although an
actual account is permitted). There shall be no funds in the Capital Expenditure
Reserve Account as of Loan Closing, but funds may be later deposited into the
Capital

- 46 -
14961843v.6

--------------------------------------------------------------------------------




Expenditures Reserve Account pursuant to Section 3.5.2 hereof and the Cash
Management Agreement. Lender shall have the sole right to make withdrawals from
the Capital Expenditure Reserve Account and all costs and expenses for
establishing and maintaining the Capital Expenditure Reserve Account shall be
paid by Borrower.
3.5.3    Deposits to Capital Expenditure Reserve Account. During the existence
of an Event of Default, on each Payment Date Borrower shall make a monthly
deposit of Immediate Funds into the Capital Expenditure Reserve Account in an
amount equal to the greater of (a) Fifty Thousand Dollars ($50,000) per month,
and (b) one-twelfth (1/12th) of the amount set forth for annual Capital
Expenditures in the current Project Budget approved by Lender (each, a “Monthly
Capital Expenditure Deposit”). If a Lockbox Period exists on any due date of a
Monthly Capital Expenditure Deposit, Lender is hereby authorized to debit the
Lockbox Account for such Monthly Capital Expenditure Deposit, but the
insufficiency of funds on deposit in the Lockbox Account on a Payment Date shall
not relieve Borrower from the obligation to make any such Monthly Capital
Expenditure Deposit when and as due on such Payment Date. Lender shall give
written notice to Borrower of any such insufficiency. All such Monthly Capital
Expenditure Deposits deposited into the Leasing Reserve Account shall constitute
the “Capital Expenditure Reserve Fund”.
3.5.4    Payment of Capital Expenditure Costs. The Capital Expenditure Reserve
Fund shall be used to provide funds to pay the costs of Capital Expenditures
incurred by Borrower with respect to the Mortgaged Property in accordance with
the Project Budget approved by Lender or which are otherwise approved by Lender.
3.5.5    Disbursements from Capital Expenditure Reserve Account. Periodic
disbursements shall be made from the Capital Expenditure Reserve Account subject
to the following terms and conditions: (a) Borrower’s delivery of (i) a
completed disbursement request duly executed by Borrower in the form of
Exhibit C attached hereto, requesting the amount of the particular disbursement
and directing Lender to disburse such amount, and (ii) a completed disbursement
request summary and application for payment duly executed and certified by
Borrower in the form of Exhibit D attached hereto; (b) with respect to
construction costs, Lender’s receipt of (i) a completed contractor’s requisition
certificate on a standard AIA form or other commercially reasonable form, and
(ii) a certification on a standard AIA form or other commercially reasonable
form from any architect and any engineering consulting firm employed in
connection with the improvements for which such Capital Expenditures are
incurred; (c) Borrower’s delivery of satisfactory written evidence that all
current Capital Expenditures that are the subject to such disbursement request
have been paid in full (or will be paid upon application of the requested
advance) and there are no outstanding claims in connection therewith, including
lien waivers executed by each general contractor (and each subcontractor,
supplier, materialman and other contractor with a contract of Fifty Thousand
Dollars ($50,000) or more); (d) there shall be not more than one (1)
disbursement made on account of Capital Expenditures in any calendar month;
(e) each request for disbursement shall not be for less than Fifty Thousand
Dollars ($50,000), except that the final request for disbursement under any
separate contract for Capital Expenditures may be for less than Fifty Thousand
Dollars ($50,000); (f) each disbursement (except for the final request under any
separate contract for Capital Expenditures) shall not exceed ninety percent
(90%) of the actual Capital Expenditures (exclusive of soft costs) incurred by
Borrower in connection with any such

- 47 -
14961843v.6

--------------------------------------------------------------------------------




disbursement request; and (g) the final request for disbursement (inclusive of
retainage allocable to the previous disbursements made in connection with such
final disbursement) relating to Capital Expenditures shall, if applicable by
reason of the nature of the Capital Expenditure, be accompanied by a new
permanent certificate of occupancy for the Improvements covered by such Capital
Expenditures (or a temporary certificate of occupancy with conditions and limits
on duration reasonably acceptable to Lender or other functional equivalent
thereof) allowing immediate occupancy and use of such Improvements.
3.5.6    Use of Capital Expenditure Reserve Account Funds. So long as no Event
of Default continues to exist under the Loan Documents, the balance of the
Capital Expenditure Reserve Fund will be released by Lender to Borrower. At any
time during the existence of an Event of Default under the Loan Documents, the
Environmental Indemnity Agreement or the Collateral Assignment of Interest Rate
Cap Agreement, Lender may apply all funds in the Capital Expenditure Reserve
Account against such obligations of Borrower under the Loan Documents in
whatever order Lender may elect.
3.6    General Provisions Regarding Reserve Funds.
3.6.7    Security Interest and Reserve Funds. Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Indebtedness. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the payment and performance of the Indebtedness and all other obligations of
Borrower under this Agreement and the other Loan Documents. If any Event of
Default shall have occurred and is continuing, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Indebtedness in
any order in Lender’s sole discretion. The Reserve Funds shall not constitute
trust funds and may not be commingled with other monies held by Lender.
3.6.8    No Assignment of Pledge. Borrower shall not, without obtaining the
prior consent of Lender in Lender’s sole discretion, further pledge, assign or
grant any security interest in any Reserve Fund or the monies deposited therein
or permit any Lien to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.
3.6.9    Earnings on Reserve Funds. Borrower shall have the right to direct
Lender to invest sums on deposit in the Reserve Funds in Permitted Investments
provided (a) such investments are then regularly offered by Lender for accounts
of this size, category and type, (b) such investments are permitted by
applicable federal, state and local rules, regulations and laws, (c) the
maturity date of the Permitted Investment is not later than the date on which
the applicable Reserve Funds are required for payment of an obligation for which
such Reserve Fund was created, and (d) no Event of Default shall have occurred
and be continuing. No other investments of the sums on deposit in the Reserve
Funds shall be permitted except as set forth in this Section 3.6.3 above.
Borrower shall bear all reasonable costs associated with the investment of the
sums in the Reserve Funds in Permitted Investments. Such costs shall be deducted
from the income or earnings on such investment, if any, and to the extent such
income or earnings shall not be sufficient to pay such

- 48 -
14961843v.6

--------------------------------------------------------------------------------




costs, such costs shall be paid by Borrower promptly on demand by Lender.
Interest or other earnings, if any, on a Reserve Fund shall be added to and
become a part of such Reserve Fund and shall be disbursed in the same manner as
other monies deposited in such Reserve Fund. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest or income earned on the Reserve Funds.
3.6.10    Indemnity for Reserve Funds. Borrower shall indemnify Lender and hold
Lender harmless from and against any and all Claims and any and all liabilities,
losses, damages, obligations and costs and expenses (including litigation costs
and reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established, except those Claims caused by Lender’s gross
negligence or willful misconduct. Borrower shall assign to Lender all rights and
claims Borrower may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds.
ARTICLE IV    

COVENANTS
Borrower covenants and agrees with Lender as follows:
4.1    Payment and Performance by Borrower. Borrower shall pay the Indebtedness
and perform and discharge (or cause to be performed and discharged) all of the
Obligations on or before the time for performance, subject to applicable grace
periods, specified in each and every one of the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement.
4.2    Compliance with Legal Requirements. Subject only to Borrower’s right to
contest certain matters in accordance with Section 9.1 below, Borrower shall
promptly and faithfully comply with, conform to, and obey, in all material
respects, all Legal Requirements applicable to Borrower and/or the Security
Property and shall at all times keep in full force and effect such Licenses and
Permits as may be necessary to own, manage, operate, maintain, construct, repair
and replace the Security Property and to comply in all material respects with
all Legal Requirements relating to the Security Property and the ownership,
leasing, management, maintenance, operation and occupancy of the Security
Property, as such Legal Requirements may exist from time to time. Borrower shall
promptly implement any ADA Compliance Plan in accordance with all of the terms
and conditions thereof. Without Lender’s prior written consent, Borrower shall
not (a) cancel, transfer or assign the Licenses and Permits unless no longer
necessary or replaced with comparable Licenses or Permits, (b) materially amend
or modify any Licenses and Permits, (c) consent to the cancellation,
termination, transfer, amendment, or assignment of any material License and
Permit by any other party to such material License and Permit unless no longer
necessary or replaced with comparable Licenses or Permits, or (d) grant or
withhold Borrower’s approval with respect to any material item, action or
undertaking under any License or Permit. Borrower shall, immediately upon
becoming aware thereof, notify Lender in writing of any event which could
reasonably be expected to cause the rescission, termination or withdrawal of any
of the material Licenses and Permits. Borrower shall not, directly or
indirectly, cause or permit to exist any condition which would result in (i) the

- 49 -
14961843v.6

--------------------------------------------------------------------------------




termination or cancellation of any material License and Permit or (ii) the
reduction or modification of the material benefits or entitlements under, any
License and Permit, unless no longer necessary or replaced with comparable
Licenses or Permits.
4.3    Borrower’s Payment of Impositions. Subject only to Borrower’s right to
contest certain matters in accordance with Section 9.1 below, Borrower shall pay
and discharge the Impositions and all Other Charges when due.
4.4    Protecting and Upholding Lien and Security Interest. Borrower shall
protect the first priority lien and security interest status of the Security
Instrument, the other Loan Documents and the Collateral Assignment of Interest
Rate Cap Agreement. Subject only to Borrower’s right to contest certain matters
in accordance with Section 9.1 below, Borrower shall not create or permit to be
created or to exist any Lien on a parity with, superior to, or inferior to, any
of the liens or security interests of the Security Instrument, the other Loan
Documents and the Collateral Assignment of Interest Rate Cap Agreement, except
for the Permitted Exceptions.
4.5    Borrower’s Maintenance of Security Property in Good Repair; No Waste;
Alterations and Additions. Borrower shall keep the Security Property in good
order and condition and will make all repairs, replacements, alterations and
additions which are necessary to keep the Security Property in such order and
condition. Borrower shall not commit or permit any material waste of the
Security Property. Lender’s prior written approval shall be required in
connection with any changes, modifications or alterations to any of the Real
Property that, except with respect to normal repairs or replacements, the cost
of which change, modification or alteration (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed Five Million
Dollars ($5,000,000) (a “Material Alteration”). For purposes hereof, a “Material
Alteration” shall not include (a) any tenant improvements to be made pursuant to
any Approved New Lease for any Current CoreSite Space, (b) any tenant
improvements to be made pursuant to a Qualifying Lease, and (c) any Restoration
work pursuant to Section 5.5.2 or Section 5.7 below. All repairs, alterations or
additions (without implying Lender’s consent to any alteration or addition
prohibited by this Agreement) shall be completed promptly in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
other Obligations by which Borrower or the Security Property is bound. Borrower
shall not make or allow to be made any material changes, modifications or
alterations to the Real Property (whether or not such changes, modifications or
alterations constitute Material Alterations) which (a) materially and adversely
affect the scope or quality of construction; (b) violate any Space Leases, any
Other Leases or any material Project Operating Agreement; (c) diminish the
quality of materials or workmanship in any respect; (d) reduce the net rentable
area within the Improvements; (e) increase anticipated operating costs of the
Real Property by more than five percent (5%) (excluding increases in anticipated
operating costs which are offset by increases in anticipated Gross Rental Income
generated by the Real Property); or (f) violate any Building Laws or other Legal
Requirements.
4.6    Maintenance of Insurance; Waiver of Subrogation.
4.6.3    Maintenance of Insurance. Borrower shall obtain and maintain the
following insurance upon and relating to the Security Property throughout the
Loan Term:

- 50 -
14961843v.6

--------------------------------------------------------------------------------




(a)    “all risk” or “special form” property insurance on an occurrence basis in
an amount not less than the full replacement cost (insurable value) of all of
the Improvements (without deduction for depreciation and including the cost of
debris removal), with a deductible which shall not exceed One Hundred Thousand
Dollars ($100,000) with (i) a valuation based on an Agreed Amount Endorsement
sufficient at all times to prevent Borrower from becoming a co-insurer, (ii) a
“Loss Due to Operation of Law” or a Law and Ordinance Endorsement covering the
cost if any of the Improvements cannot be Restored by reason of current
applicable Building Laws, (iii) a Demolition and Increased Cost of Construction
Endorsement, and (iv) as much coverage for incidents of terrorism as is
available at Commercially Reasonable Rates;
(b)    owner’s (and during any period of construction at the Real Property,
contractor’s) policy of commercial general liability insurance on an occurrence
basis (with as much coverage for incidents of terrorism as is available at
Commercially Reasonable Rates), with a limit of not less than One Million
Dollars ($1,000,000) per occurrence and with a deductible of no more than One
Hundred Thousand Dollars ($100,000);
(c)    automobile liability insurance on an occurrence basis with a limit of not
less than One Million Dollars ($1,000,000) per occurrence and with a deductible
of no more than Fifty Thousand Dollars ($50,000);
(d)    umbrella liability insurance in the amount of Twenty-Five Million Dollars
($25,000,000) each occurrence and annual aggregate applicable in excess of the
insurance required in Section 4.6.1(b) and Section 4.6.1(c) above;
(e)    if any portion of the Real Property is located in a Seismic Zone 2, 3 or
4, earthquake insurance in an amount reasonably acceptable to Lender (which
amount shall not be less than the Probable Maximum Loss) with respect to such
portion of the Real Property, with a deductible of no more than five percent
(5%) of the total insured value, and in form and substance satisfactory to
Lender;
(f)    rental loss or business interruption insurance in an amount not less than
actual loss sustained plus an extended period of indemnity of not less than
three hundred sixty-five (365) days (but only one hundred eighty (180) days in
connection with earthquakes);
(g)    if any of the Real Property is now or hereafter becomes situated in
“flood zones A or V,” and if required by Lender, a flood insurance policy with a
deductible of not more than Fifty Thousand Dollars ($50,000);
(h)    to the extent Borrower has employees, workers compensation and employer’s
liability insurance in the statutory limits;
(i)    if any alcoholic beverages are sold, distributed, furnished or served on
a commercial basis at or from any portion of the Real Property, insurance for
“dram shop” liability or otherwise relating to the sale, distribution,
furnishing or service of alcoholic beverages;

- 51 -
14961843v.6

--------------------------------------------------------------------------------




(j)    broad form boiler and machinery insurance (without exclusion for
explosion) covering all boilers or other pressure vessels, machinery and
equipment located in, on or about the Security Property (including “Systems
Breakdown” coverage and insurance against loss of occupancy or use arising from
any breakdown); and
(k)    such other appropriate insurance against risks which from time to time
are commonly insured against by owners of properties similar to the Security
Property located in all around the region in which the Security Property is
located.
4.6.4    Blanket Policy. Lender agrees that the insurance may be provided under
a blanket insurance policy, provided that (a) such blanket insurance policy
specifically allocates to the Security Property the amount of coverage required
under the terms of this Agreement and the other Loan Documents, (b) such blanket
insurance policy otherwise provides the same protection as would a separate
policy insuring the Security Property in compliance with the terms of this
Agreement and the other Loan Documents (including giving Lender all of the
rights described in Section 4.6.3 below), and (c) Lender receives a certificate
specifying the coverage provided by such blanket insurance policy (and the
additional information as provided in Section 4.6.4 below if such certificate
does not evidence to the reasonable satisfaction of Lender that the insurance
coverage required hereunder is being provided by such blanket insurance policy).
Following the occurrence of any Event of Default or upon any failure to pay any
portion of the premium for such blanket insurance policy which is not allocable
to the Security Property or any other action which does not relate to the
Security Property and which would otherwise permit the issuer of the blanket
policy to cancel any coverage, Lender may, in addition to any other rights and
remedies of Lender, require the Security Property to be insured by a separate
single-property policy.
4.6.5    Policy Terms and Provisions. Each insurance policy required by this
Section 4.6 or otherwise obtained by or on behalf of Borrower (without implying
Lender’s consent to Borrower’s failure to obtain any insurance which does not
satisfy the requirements of this Section 4.6) shall provide by way of
endorsements, riders or otherwise that: (a) with respect to liability insurance
Lender shall be named as an additional insured and with respect to the other
insurance required hereunder (other than workers compensation insurance), Lender
shall be named under a standard noncontributory mortgagee clause providing for
such amounts to be payable to Lender as a mortgagee or loss payee and not as a
coinsured; (b) any loss shall be payable to Lender and Borrower, as their
interests may appear in accordance with the terms of such insurance policy and
the coverage of Lender shall not be terminated, reduced or affected in any
manner regardless of any breach or violation by Borrower, Property Manager, or
any owner, Tenant or occupant of any portion of the Security Property of any
warranties, declarations, or conditions in such insurance policy; (c) the
companies issuing the insurance referred to in Section 4.6.1 above shall agree
to provide Lender with at least thirty (30) days’ prior written notice of any
cancellation of coverage; and (d) Lender may, but shall not be obligated to,
make premium payments to prevent any cancellation or reissuance, and such
payments shall be accepted by the insurer to prevent the same; provided,
however, under no circumstances shall Lender be liable for the failure to make
such payment or obtain such insurance, or for the amount, coverage or type of
insurance obtained, the form or legal sufficiency of any such insurance
contract, or the solvency of any such insurance company. Additionally, Borrower
shall notify any and all insurers under casualty and liability

- 52 -
14961843v.6

--------------------------------------------------------------------------------




insurance policies that Lender has a security interest pursuant to the terms of
the Loan Documents in and to such insurance policies and any proceeds thereof,
and that any payments under those insurance policies are to be made directly to
Lender.
4.6.6    Evidence of Insurance. Lender shall be furnished with a certificate of
insurance prior to Loan Closing and a certificate of each such renewal policy
showing the required insurance continuing in force no later than five (5)
Business Days prior to the expiration of the initial policy or each immediately
preceding renewal policy, in each case specifying the coverage provided by such
policy. If any certificate of insurance for a single-property policy does not
evidence to the reasonable satisfaction of Lender that all of the insurance
coverage required hereunder is being provided by such single-property policy,
then Lender shall have the right to require Borrower to deliver to Lender,
within five (5) Business Days following Lender’s written request, either an
original or a certified copy of the single-property policy (or renewal
single-property policy, as applicable). If any certificate of insurance for any
blanket insurance policy does not evidence to the reasonable satisfaction of
Lender that all of the insurance coverage required hereunder is being provided
by such blanket insurance policy, then Lender shall have the right to require
Borrower to deliver to Lender, within five (5) Business Days following Lender’s
written request, (i) certified copies of all of the declaration pages and
endorsement to such blanket insurance policy, (ii) all forms and conditions of
such blanket insurance policy relative only to the Security Property, and
(iii) a schedule setting forth the aggregate loss limit under such blanket
insurance policy and the value allocated to the Real Property under such blanket
insurance policy. Borrower shall promptly provide to Lender copies of any and
all notices of cancellation, non-renewal, coverage changes, claims, and demands
which Borrower or Property Manager receives from insurers of the Security
Property.
4.6.7    Insurance Carriers. All insurance policies required under this Security
Instrument shall be with a company or companies which are acceptable to Lender
and are fully authorized, licensed and admitted to do business in the state in
which the Security Property is located with a claims paying ability or financial
strength rating of A-:X or higher (unless otherwise reasonably approved by
Lender; provided, however, in all events the claims paying or financial strength
rating must be not less than A-), according to the standards set by A.M. Best
Company.
4.6.8    Failure to Maintain Insurance. If Borrower fails to obtain any
insurance policy or policies required by Lender, or fails to assign and deliver
such policies or certificate of insurance to Lender, or fails to timely deliver
evidence of such insurance coverage to Lender as provided in Section 4.6.4
above, then Lender may, but shall not be required to, obtain such insurance and
pay the premium or premiums therefor, in which event Borrower shall, on demand
of Lender, repay such premium or premiums to Lender and such amount shall be
secured by the Security Instrument and other Loan Documents as part of the
Indebtedness, and shall be due and payable upon demand with interest thereon at
the Default Rate from the date due until repaid. Without limiting the foregoing,
if Borrower fails to maintain the level and coverages of insurance required
under this Agreement, then Borrower shall indemnify Lender to the extent that a
Casualty occurs and insurance proceeds would have been available had such
insurance been maintained.

- 53 -
14961843v.6

--------------------------------------------------------------------------------




4.6.9    Waiver of Subrogation. Borrower waives any and all right to claim,
recover, or obtain subrogation against Lender or any Lender Party for loss or
damage to Borrower, any Borrower Party, any agent, employee or Affiliate of any
Borrower Party, the Security Property, Borrower’s property or the property of
others under Borrower’s control from any cause insured against or required to be
insured against by the provisions of the Loan Documents.
4.7    Site Visits, Inspections, Observation and Testing.
4.7.1    Lender’s Right to Inspect Security Property. Lender and Lender’s
agents, employees, representatives, consultants and independent contractors
shall have the right at any reasonable time and upon reasonable prior notice to
enter and visit the Security Property for the purpose of performing inspections,
appraisals, and observing the Security Property, subject to the rights of
Tenants under their respective Leases. When an Event of Default exists, Lender
may do any of the foregoing during normal business hours without advance notice
or other limitation, but subject to the rights of Tenants under the Leases.
4.7.2    No Duty to Inspect. Borrower and Lender agree that Lender has no duty
to visit, examine, inspect, investigate, test, audit or observe the Security
Property, and no site visit, examination, inspection, investigation, test, audit
or observation conducted by Lender or Lender’s agents, employees,
representatives, consultants or independent contractors shall impose any
liability on any of Lender or Lender’s agents, employees, representatives,
consultants or independent contractors. Lender shall make reasonable efforts to
avoid interfering with Borrower’s and the Tenants’ use of the Security Property
in exercising any rights provided in this Section 4.7. Neither Borrower nor any
other Person is entitled to rely on any site visit, examination, inspection,
investigation, test, audit, observation by any of Lender or Lender’s agents,
employees, representatives, consultants or independent contractors. Neither
Lender nor Lender’s agents, employees, representatives, consultants nor
contractors owe any duty of care to protect Borrower or any other Person
against, or to inform Borrower or any other Person of, any condition affecting
the Security Property.
4.8    Books and Records; Financial Statements.
4.8.1    Books and Records. At all times during the Loan Term, Borrower shall
keep and maintain, or cause to be kept and maintained, books and records for
Borrower and the Security Property in accordance with good recordkeeping
practices, in a manner sufficient to permit annual financial statements to be
prepared in accordance with GAAP with respect to all revenue, income, costs,
expenses and assessments incurred or made with respect to the Security Property
(without straight line rent adjustments). At Lender’s request, Borrower shall
make available upon reasonable notice all of Borrower’s books and records
maintained for Borrower and the Security Property for examination, review,
copying and audit by Lender or Lender’s auditors during normal business hours at
Property Manager’s office in Los Angeles, California or other reasonably
convenient facilities at no cost to Borrower. During the existence of an Event
of Default, Borrower shall pay any costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to Borrower and the Real
Property.

- 54 -
14961843v.6

--------------------------------------------------------------------------------




4.8.2    Financial Statements, Reports and Budgets. Borrower shall do all of the
following:
(a)    Borrower shall furnish to Lender annually, no later than one hundred
twenty (120) days following the end of each Fiscal Year, a complete copy of
Borrower’s annual financial statements prepared in accordance with GAAP (without
adjustments to straight line rents) and certified by a Responsible Person on
behalf of Borrower, covering Borrower and the Real Property for such Fiscal Year
and containing statements of profit and loss for Borrower and the Real Property
and a balance sheet for Borrower for such Fiscal Year. Such annual financial
statements shall set forth the financial condition and the results of operations
for the Real Property for such Fiscal Year, and shall include amounts
representing annual Net Cash Flow, Net Operating Income, Gross Rental Income,
and Operating Expenses. The foregoing annual financial statements shall be
accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) occupancy statistics
for the Real Property, and (iii) a schedule reconciling Net Operating Income to
Net Cash Flow, which shall itemize all adjustments made to Net Operating Income
to arrive at Net Cash Flow.
(b)    Borrower shall furnish to Lender monthly, no later than fifteen (15) days
after the end of each calendar month (i) a current Rent Roll for the Real
Property, and (ii) the monthly bank statements from the Depository Bank for the
Collection Account. Each Rent Roll delivered by Borrower at the end of a
calendar quarter shall be certified by a Responsible Party on behalf of Borrower
to be true, correct and complete.
(c)    Borrower shall furnish a Compliance Certificate to Lender within
forty-five (45) days after each Calculation Date. Lender may, at Lender’s
election, require Borrower to deliver a current Compliance Certificate at any
other time in connection with the determination of Debt Service Coverage Ratio
pursuant to this Agreement.
(d)    With respect to each calendar quarter (or any partial calendar quarter)
during the Loan Term, Borrower shall furnish, or cause to be furnished, to
Lender, within forty-five (45) days after the end of such calendar quarter,
quarterly (and year-to-date) operating and income statements (including Capital
Expenditures) prepared for the Real Property for such calendar quarter and on a
cumulative trailing twelve (12) month basis, noting Net Operating Income, Gross
Rental Income, and Operating Expenses (and, if applicable, any Extraordinary
Expense), which operating and income statements shall be certified by a
Responsible Person on behalf of Borrower as true, correct, accurate and complete
and fairly presenting the financial conditions and results of the operations of
Borrower and the Real Property. Upon Lender’s request, Borrower shall also
deliver to Lender other information necessary and sufficient to fairly represent
the financial position and results of operation of the Real Property during the
subject calendar quarter and on a cumulative trailing twelve (12) month basis,
and containing a comparison of budgeted income and expenses and the actual
income and expenses together with a detailed explanation of any variances of
five percent (5%) or more between budgeted and actual amounts for such periods,
all in form satisfactory to Lender.
(e)    Borrower shall furnish, or cause to be furnished, to Lender annually, no
later than one hundred twenty (120) days after the end of each Fiscal Year,
annual financial

- 55 -
14961843v.6

--------------------------------------------------------------------------------




statements for Guarantor in form, substance and detail reasonably satisfactory
to Lender and audited by an Approved CPA, showing in detail: (a) a balance sheet
for Guarantor as of the last day of such Fiscal Year, (b) a statement of
earnings for such Fiscal Year, (c) an operating statement for such Fiscal Year,
and (d) a cash flow statement for such Fiscal Year. Such annual financial
statements of Guarantor shall be accompanied by (A) any management letters,
management reports or other supplementary comments or reports to Guarantor or
the managers or members of Guarantor furnished by the Approved CPA who prepared
the same, and (B) certificates and/or an audit opinion from such Approved CPA
certifying that each annual financial statement presents fairly the financial
condition and the results of operations of Guarantor being reported upon and
that such financial statements have been prepared in accordance with GAAP
(without straight line rent adjustments). The foregoing statements for Guarantor
may be part of consolidated statements for Hines REIT.
(f)    Borrower has previously submitted to Lender an annual Project Budget for
the first full Fiscal Year (i.e. the 2013 Fiscal Year) during the Loan Term. For
each Fiscal Year thereafter during the Loan Term, Borrower shall submit to
Lender an annual Project Budget not later than thirty (30) days prior to the
commencement of such Fiscal Year. During any Lockbox Period, the annual Project
Budget shall be subject to Lender's approval. In the event that during any
Lockbox Period Lender objects to a proposed Project Budget submitted by
Borrower, Lender shall advise Borrower of such objections within twenty-one (21)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Project
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to, or approval of, such revised annual Project Budget within
ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise the
same in accordance with the process described in this Section 4.8.2(f) until
Lender approves the annual Project Budget. Until such time that Lender approves
a proposed annual Project Budget, the most recent annual Project Budget shall
apply, with any required increases for non-discretionary items such as Real
Estate Taxes, insurance premiums and utilities.
(g)    In the event that, during a Lockbox Period, Borrower must incur an
extraordinary Operating Expense or Capital Expenditure not set forth in the
Project Budget approved by Lender pursuant to Section 4.8.2(f) above (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense, which
shall then be funded.
(h)    Upon Lender’s written request, Borrower shall furnish to Lender, within
thirty (30) days following receipt thereof by Borrower, a copy of all financial
statements, occupancy reports or other reports with respect to the Real Property
generated by Property Manager and delivered to Borrower pursuant to the terms of
the Property Management Agreement for the prior twelve (12) month period.
(i)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered electronically in PDF format, and if
requested by Lender, also (i) in paper form and (ii) on a diskette. Borrower
agrees that Lender may disclose information provided to Lender pursuant to this
Section 4.8.2 in connection with any sale, assignment, transfer or participation
of all or part of the Loan or the Security Property to parties requesting such

- 56 -
14961843v.6

--------------------------------------------------------------------------------




information in connection therewith, subject to Borrower’s approval and an
executed confidentiality agreement.
4.8.3    Right to Audit. If Borrower fails to prepare and deliver promptly any
statement or report required by this Section 4.8 within ten (10) days following
written notice from Lender of such failure, Lender may make an audit of all
books and records of Borrower, including Borrower’s bank accounts, which in any
way pertain to the Security Property, and prepare the statements or reports
which Borrower failed to procure and deliver. Such audit shall be made and such
statements or reports shall be prepared by an Approved CPA or by an independent
certified public accountant who is a member of the American Institute of
Certified Public Accountants selected by Lender. Borrower shall pay all
out-of-pocket expenses of the audit and other services described in this
Section 4.8.3, which expenses shall be secured hereby as part of the
Indebtedness and shall be due and payable upon demand with interest thereon at
the Default Rate from the date due until repaid. Lender shall have no liability
to Borrower or any Borrower Party with respect to such audit and Lender shall
make no representation or warranty with respect to any of the matters discussed
in such audit.
4.9    Borrower’s Payment for Labor and Materials. Subject to Borrower’s right
to contest certain matters as provided in Section 9.1 below, Borrower shall
promptly pay, when due, all bills and costs for labor and materials contracted
for or authorized by Borrower, as the case may be, in connection with the
Security Property and Borrower shall promptly use commercially reasonable
efforts to enforce Borrower’s rights against any Tenant that fails or refuses to
pay bills and costs for such labor and materials.
4.10    Further Assurances; Corrections; Recording of Loan Documents; Payment of
Mortgage Taxes. From time to time, at the request of Lender, Borrower shall
(a) promptly correct any defect, error, or omission which may be discovered in
the contents of any Loan Document or in the execution or acknowledgment thereof;
(b) execute and deliver such further instruments and perform such further acts
and provide such further assurances as may be reasonably necessary, desirable,
or proper, in Lender’s reasonable opinion, to carry out more effectively the
purposes of this Agreement, the Note, the Security Instrument, the other Loan
Documents, and the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement and any Collateral Assignment of Interest Rate Cap Agreement, and as
may be reasonably necessary, desirable or proper, in Lender’s opinion, to
subject to the liens and security interests of the Security Instrument, the
Assignment of Leases, any Collateral Agreements Assignment, the other Loan
Documents and any Collateral Assignment of Interest Rate Cap Agreement any
property intended by the terms hereof or thereof to be covered hereby or
thereby, including any renewals, additions, substitutions, replacements, or
appurtenances to the Security Property; (c) execute, acknowledge, deliver,
procure, file, and/or record the Loan Documents (as requested by Lender) and if
necessary, replacements thereof, and any other document or instrument reasonably
deemed advisable by Lender to protect the liens and the security interests
granted in the Security Instrument, the Assignment of Leases, the Collateral
Agreements Assignment, the other Loan Documents and any Collateral Assignment of
Interest Rate Cap Agreement against the rights or interests of third persons, so
long as the same do not increase Borrower’s or Guarantor’s obligations or
decrease Borrower’s or Guarantor’s rights under the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap

- 57 -
14961843v.6

--------------------------------------------------------------------------------




Agreement and any Collateral Assignment of Interest Rate Cap Agreement; and
(d) pay all documentary stamp taxes, mortgage recording taxes, fees and other
costs connected with any of the foregoing.
4.11    Borrower’s Payment of Impositions on Loan Documents. If at any time any
law, statute, ordinance, regulation, rule or order is enacted or adopted which
imposes or authorizes any Imposition upon this Agreement, any of the other Loan
Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement or any Collateral Assignment of Interest Rate Cap Agreement, or upon
any rights, titles, liens, or security interests created hereby or thereby, or
upon the Indebtedness or any part thereof, Borrower shall promptly pay all such
Impositions; provided, however, that if such law, statute, ordinance,
regulation, rule or order makes it unlawful for Borrower to pay or reimburse
Lender for such Imposition, then Borrower shall not pay nor be obligated to pay
such Imposition, and at Borrower’s election to be made within ten (10) Business
Days following written notice from Lender to Borrower, either (a) the Loan shall
be converted to a Prime Rate Loan on the last day of the then current Interest
period, or (b) Borrower shall prepay in full the Indebtedness and other amounts
due under the Loan Documents within one hundred twenty (120) days, without
payment of any Prepayment Fee, but including payment of any Breakage Costs.
4.12    Loan Estoppel Certificate. Upon fifteen (15) days written request of
Lender, Borrower shall furnish Lender a written certificate, in form reasonably
satisfactory to Lender, confirming the Outstanding Principal Balance and any
other Indebtedness and, to Borrower’s Knowledge, that there are no offsets or
defenses against full payment of the Indebtedness and the terms of this
Agreement, the Note, the Security Instrument, the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement or if there are any such
offsets or defenses, specifying them and certifying that, to Borrower’s
Knowledge, there does not exist an Event of Default, or if an Event of Default
exists, specifying the nature thereof.
4.13    Lender Expenses; Default Rate Applicable to Unpaid Amounts. Borrower
shall pay on demand all Lender Expenses paid or incurred by Lender in connection
with the Loan, including any Lender Expenses incurred by Lender in connection
with the closing of the Loan and any Claim to which Lender is a party (except
any Claim caused solely by the gross negligence or willful misconduct of Lender)
involving this Agreement, any of the other Loan Documents, or the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement, or the Security Property, including
attorneys’ fees and expenses incurred or incident to the enforcement or
collection of the Indebtedness or the exercise of any right or remedy under any
Loan Document, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement and any Collateral Assignment of Interest Rate Cap Agreement. All such
sums, and any other amounts required to be reimbursed to Lender pursuant to this
Agreement or the other Loan Documents shall be secured by the Security
Instrument, the Assignment of Leases, the Collateral Agreements Assignment and
other Loan Documents as part of the Indebtedness, shall be due and payable upon
demand and any amount due and payable hereunder to Lender which is not paid
within ten (10) Business Days after written demand therefor from Lender shall
bear interest from the date of such demand at the Default Rate.

- 58 -
14961843v.6

--------------------------------------------------------------------------------




4.14    Name and Address. Borrower shall not change Borrower’s name without the
prior written consent of Lender. Borrower shall give written notice to Lender of
any change of address of Borrower at least ten (10) days prior to the effective
date of such change of address.
4.15    Management of Security Property. At all times, during the Loan Term, the
Real Property shall be managed under a written management agreement (the
“Property Management Agreement”) by a professional management company approved
by Lender (the “Property Manager”), which approval shall not be unreasonably
withheld so long as the conditions in clause (a), clause (b) and clause (c)
below of this Section 4.15 are satisfied. Each of Guarantor and Hines Interests
Limited Partnership, a Delaware limited partnership, is hereby approved as
Property Manager. Any other Property Manager shall be a reputable and
experienced management organization (which may be an Affiliate of Borrower)
which (a) has at least five (5) years’ experience in the management of
first-class office projects and has demonstrated capability to manage data
center projects similar to the Real Property, (b) at the time of such Property
Manager’s engagement have, for at least five (5) years prior to such Property
Manager’s engagement as property manager, managed at least five (5) first-class
office projects, and (c) not be the subject of a proceeding under any Debtor
Relief Law. Each Property Management Agreement shall be subject to Lender’s
reasonable written approval, and shall be in form and substance reasonably
satisfactory to Lender. No Property Management Agreement may be materially
modified or amended, without Lender’s approval, which approval shall not be
unreasonably withheld, and no successor Property Management Agreement may be
entered into or any successor management company appointed without Lender’s
prior written approval, which approval shall not be unreasonably withheld. The
payment of any fees under any Property Management Agreement with any Property
Manager and any Liens to which such Property Manager thereunder may be entitled
shall be expressly subordinate to the liens and security interests of the
Security Instrument and the other Loan Documents. In addition, Property Manager
shall agree that Property Manager shall, following an Event of Default by
Borrower, turn over to Lender or Lender’s designee all Tenant Security Deposits
and all books and records relating to management of the Real Property and
otherwise cooperate with Lender or Lender’s designee; provided, however,
Property Manager shall be entitled to retain copies of all such books and
records turned over to Lender.
4.16    Improper Use of Security Property. The Security Property will at all
times be used solely as first class office and data center project with such
other uses as are consistent with the operation of first class office and data
center project including retail and restaurants. Borrower shall not take or fail
to take any action which, and Borrower shall at all times enforce those
provisions of the Leases which prohibit the use, maintenance, operation, or
occupancy of the Security Property in any manner which, (a) violates in any
material respect any Legal Requirement, (b) constitutes a public or private
nuisance, or (c) makes void, voidable, or cancelable any insurance then in force
with respect thereto.
4.17    Replacement of Equipment. Borrower shall not, without the prior written
consent of Lender, permit any material Equipment to be removed from the Real
Property unless the item is obsolete, is removed temporarily for maintenance and
repair or, if removed permanently, other than as a result of obsolescence, is
replaced by an article of equal or better utility and value and is owned by
Borrower, free and clear of any Liens (other than Permitted Exceptions).

- 59 -
14961843v.6

--------------------------------------------------------------------------------




4.18    Operation of Security Property; Tax Parcel. The Real Property shall at
all times be operated by Borrower as a first-class office and data center
project consistent with the standards maintained as of the date hereof, and the
Real Property shall at all times be one or more separate tax parcels, separate
and apart from any other property owned by any other Person.
4.19    Defense of Lender. At Borrower’s own cost and expense, Borrower shall
defend with counsel reasonably approved by Lender, and shall hold Lender
harmless from, any Claim affecting the Security Property, the Loan Documents,
the Environmental Indemnity Agreement, any Interest Rate Cap Agreement or any
Collateral Assignment of Interest Rate Cap Agreement (except to the extent such
Claim was caused by Lender’s gross negligence or willful misconduct), and all
Lender Expenses incurred by Lender in such an event (including all reasonable,
out-of-pocket attorneys’ fees, experts’ fees and court costs) shall be borne by
Borrower and shall be due and payable upon demand. Any amount due and payable
hereunder to Lender which is not paid within five (5) Business Days after
written demand therefor from Lender shall bear interest from the date of such
demand at the Default Rate and shall be secured by the Security Instrument, the
Assignment of Leases, the Collateral Agreements Assignment, the other Loan
Documents and any Collateral Assignment of Interest Rate Cap Agreement as part
of the Indebtedness.
4.20    Transfers of Interests in Borrower or Constituent Borrower Owners.
4.20.1    Prohibition. Borrower shall not assign or attempt to assign Borrower’s
rights under this Agreement, any of the other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement, and any purported assignment shall be
void. Without the prior written consent of Lender, which consent may be withheld
in Lender’s sole discretion, Borrower shall not suffer or permit any Transfer,
directly or indirectly, of the Security Property or any part thereof or any
direct or indirect legal or beneficial interest in the Security Property or
Borrower, other than as permitted in Section 4.20.2 or Section 4.20.5 below. If,
at any time prior to the payment of the Indebtedness in full, there is any
Transfer, directly or indirectly, of the Security Property or any part thereof
or any direct or indirect legal or beneficial interest in the Security Property
or Borrower (including any agreement to make or allow a Transfer, but excluding
any Condemnation in accordance with Section 5.6 and Section 5.7 below) which is
not permitted in Section 4.20.2 or Section 4.20.5 below, without Lender’s prior
written consent in any instance, which consent Lender may withhold in Lender’s
sole discretion, then the same shall be an Event of Default and Lender shall,
without limitation upon any other rights or remedies of Lender by reason of such
Event of Default, have the right to declare the Outstanding Principal Balance
immediately due and payable and to accelerate the entire Indebtedness and all
other amounts owed by Borrower to Lender (provided, however, entering into an
agreement to make or allow a Transfer shall not be an Event of Default if any
such agreement to do any of the foregoing expressly provides the closing of the
transaction contemplated thereby is conditioned upon obtaining all appropriate
approvals from Lender, in Lender’s sole discretion, or payment in full of all
amounts due under the Loan Documents and the Environmental Indemnity Agreement).
Without derogating from the foregoing, Borrower agrees that Lender may condition
Lender’s decision to grant or withhold consent to a Transfer which is not
permitted in Section 4.20.2 or Section 4.20.5 below on such terms and conditions
as Lender may require, including (a) no Default existing hereunder, under any of
the Loan Documents or under the Environmental Indemnity

- 60 -
14961843v.6

--------------------------------------------------------------------------------




Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement; (b) that such transferee to whom the Transfer shall
be made is a Special Purpose Bankruptcy Remote Entity which is owned and
controlled by a Qualified Real Estate Investor and Lender’s consideration of the
creditworthiness, management ability, reputation and integrity of the party to
whom such Transfer is proposed to be made; (c) consideration of whether the
security for repayment of the Indebtedness and the performance and discharge of
the Obligations will be impaired by the proposed Transfer; (d) an increase in
the rate of interest payable under the Note or any other change in the terms and
provisions of the Loan Documents or the Environmental Indemnity Agreement, the
Interest Rate Cap Agreement and the Collateral Assignment of Interest Rate Cap
Agreement including the provision of additional security; (e) payment to Lender
of a transfer fee to cover the cost of analyzing and documenting the proposed
Transfer; (f) payment of Lender’s reasonable attorneys’ fees and other costs and
expenses charged by Lender’s outside counsel in connection with the proposed
Transfer; (g) the assumption of payment of the Indebtedness and performance and
discharge of the Obligations by the transferee to whom such Transfer will be
made (with or without the release of Borrower); (h) the execution of
documentation satisfactory in form and substance to Lender; and (i) endorsements
to the Title Policy (or, if applicable, issuance of a new title policy) insuring
Lender’s interests in the Security Property.
4.20.2    Permitted Interest Transfers. Notwithstanding the foregoing provisions
of Section 4.20.1 above, the following Transfers shall be permitted without
Lender’s consent, without change in any of the terms of the Loan Documents
(other than those changes as may be necessary to reflect changes in Borrower’s
or Guarantor’s composition due to the Permitted Interest Transfer), and without
the payment of any fees (in each case, a “Permitted Interest Transfer”):
(a)    a direct or indirect transfer of membership interests, partnership
interests, corporate shares or trust interests of Borrower or the Constituent
Borrower Owners, so long as (i) whether directly or indirectly, Borrower and the
Security Property are Controlled by Hines REIT, (ii) not less than fifty-one
percent (51%) of the legal and beneficial ownership interests in Borrower are
owned directly or indirectly by Guarantor and (iii) not less than sixty-five
percent (65%) of the legal and beneficial ownership interests in Guarantor are
owned by Hines REIT. Without limiting the foregoing but subject in all events to
the limitations on clause (i), clause (ii) and clause (iii) immediately above,
(A) transfers of direct or indirect interests in Guarantor and Hines REIT shall
be permitted, (B) the issuance of new shares, partnership interests, membership
interests or other direct or indirect ownership interests of any kind in
Guarantor and Hines REIT shall be permitted, and (C) the merger, combination,
consolidation or other reorganization or Hines REIT shall be permitted;
(b)    a testamentary disposition or intestate distribution of an indirect
interest in Borrower to members of a transferor’s individual’s Immediate Family,
so long as Borrower or the applicable Constituent Borrower Owner is
reconstituted, if required, following such death, and there is no change in
Control of Borrower or the Security Property;
(c)    an indirect transfer of an interest in Borrower by an individual to a
trust for estate planning purposes for the benefit of the transferor or the
Immediate Family of such transferor, so long as Borrower or the applicable
Constituent Borrower Owner is reconstituted, if

- 61 -
14961843v.6

--------------------------------------------------------------------------------




required, following such Transfer and there is no change in Control of Borrower
or the Security Property;
(d)    notwithstanding Section 4.20.1 above, Section 4.21 below, or any other
provision of any Loan Document, Hines REIT, the other partners in Guarantor and
their direct and indirect constituent owners may incur indebtedness and pledge
their indirect interests in Borrower (Lender acknowledging that such pledge may
be foreclosed on and such indirect interests transferred whether or not an Event
of Default exists under the Loan Documents so long as, at all times
(i) Guarantor continues to own, directly or indirectly, not less than fifty-one
percent (51%) of the legal and beneficial ownership interests in Borrower,
(ii) Hines REIT continues to own, directly or indirectly, not less than
sixty-five percent (65%) of the legal and beneficial ownership interests in
Guarantor, and (iii) Hines REIT continues to Control Borrower and the Security
Property);
(e)    notwithstanding Section 4.20.1 above, Section 4.21, or any other
provision of any Loan Document, below, Guarantor may incur indebtedness and
pledge up to a forty-nine percent (49%) direct or indirect interest in Borrower
so long as, at all times, (i) Guarantor continues to own, directly or
indirectly, not less than fifty-one percent (51%) of the legal and beneficial
ownership interests in Borrower, (ii) Hines REIT continues to own, directly or
indirectly, not less than sixty-five percent (65%) of the legal and beneficial
ownership interests in Guarantor, and (iii) Hines REIT continues to Control
Borrower and the Security Property (Lender acknowledging that such pledge may be
foreclosed on and such forty-nine percent (49%) direct or indirect interests
transferred whether or not an Event of Default exists under the Loan Documents
so long as (1) Guarantor continues to own, directly or indirectly, not less than
fifty-one percent (51%) of the legal and beneficial ownership interests in
Borrower, (2) Hines REIT continues to own, directly or indirectly, not less than
sixty-five percent (65%) of the legal and beneficial ownership interests in
Guarantor, and (3) Hines REIT continues to Control Borrower and the Security
Property).
(f)    so long as Hines REIT continues to own, directly or indirectly,
sixty-five percent (65%) of the legal and beneficial interests in Guarantor, and
Guarantor continues to own, directly or indirectly, fifty-one percent (51%) of
the legal and beneficial ownership interests in Borrower and continues to
Control Borrower and the Security Property, any transfer of shares or any
creation or issuance of new shares of any Publicly Traded Entity on the New York
Stock Exchange or any other nationally recognized stock exchange, provided that
following such transfer the shares of such Publicly Traded Entity continues to
be traded on the New York Stock Exchange or any other nationally recognized
stock exchange.
4.20.3    Lender’s Reliance. Borrower acknowledges that Lender has examined and
relied on the creditworthiness and experience of Borrower in owning and
operating properties such as the Security Property in agreeing to make the Loan,
and that Lender will continue to rely on Borrower’s ownership of the Security
Property as a means of maintaining the value of the Security Property as
security for repayment of the Indebtedness, except as otherwise expressly
provided in Section 4.20.2 above or Section 4.20.5 below. Borrower acknowledges
that Lender has a valid interest in maintaining the value of the Security
Property so as to ensure that, should Borrower

- 62 -
14961843v.6

--------------------------------------------------------------------------------




default in the repayment of the Indebtedness, Lender can recover the
Indebtedness by a sale of the Security Property.
4.20.4    No Impairment Required. Lender shall not be required to demonstrate
any actual impairment of Lender’ security or any increased risk of Default
hereunder in order to declare the Indebtedness immediately due and payable upon
any Transfer in violation of this Section 4.20 without Lender’s consent. This
provision shall apply to every Transfer in violation of this Section 4.20
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Lender’s consent to one Transfer shall not be deemed
to be a waiver of Lender’s right to require such consent to any future Transfer.
Borrower agrees to bear and shall pay or reimburse Lender on demand for all
Lender Expenses (including reasonable attorneys’ fees and disbursements, title
search costs and title insurance endorsement premiums) incurred by Lender in
connection with the review, approval and documentation of any such Transfer.
4.20.5    Permitted Property Transfer. Notwithstanding the provisions of
Section 4.20.1 above, Lender agrees not to unreasonably withhold Lender’s
consent to a one-time sale, transfer, or assignment by the original Borrower
hereunder as of Loan Closing (which includes Borrower after taking into account
any Permitted Interest Transfers which may occur as provided in Section 4.20.2
hereof) of all of Borrower’s interest in the Real Property or all of the
interests in Borrower not otherwise permitted under Section 4.20.2 (a “Permitted
Property Transfer”) to a transferee (a “Transferee Borrower”), without the
payment of any assumption or other fee and with any change in the terms of the
Loan Documents (other than such modifications to the Loan Documents as Lender
reasonably deems necessary or appropriate to reflect the Transferee Borrower,
the Substitute Guarantor and the Permitted Property Transfer), so long as:
(a) at least thirty (30) days prior to the closing of the proposed Permitted
Property Transfer, Borrower delivers written notice thereof to Lender (the
“Transfer Notice”) and provides Lender with (i) the name, net worth, background
and address of the proposed Transferee Borrower (and its parent or Affiliate, if
the Transferee Borrower will be a single asset entity) and such other
information regarding the proposed Transferee Borrower (and its parent or
Affiliate, if the Transferee Borrower will be a single asset entity) as Lender
would reasonably require in evaluating an initial extension of credit to a
borrower, and (ii) with all of the material provisions of the proposed Permitted
Property Transfer, including the proposed closing date of the Permitted Property
Transfer and the purchase price; (b) the proposed Transferee Borrower is a
Special Purpose Bankruptcy Remote Entity which is owned and controlled, directly
or indirectly, by a Qualified Real Estate Investor which directly or through
Affiliates owns a minimum of three million (3,000,000) rentable square feet of
general office space and currently owns (or has owned in the past) a minimum of
five hundred thousand (500,000) rentable square feet of commercial data center
space in real estate projects which are of a similar nature and comparable
quality as the Real Property, provided, however, if the proposed Transferee
Borrower (or its Qualified Real Estate Investor owner and Affiliates) does not
satisfy both of the foregoing requirements for ownership of three million
(3,000,000) rentable square feet of general office space and five hundred
thousand (500,000) rentable square feet of commercial data center space, it
shall be sufficient for purposes of this Section 4.20.5 if the Property Manager
for such proposed Transferee Borrower has ten (10) years experience managing the
requisite amount of general office space or the requisite amount of commercial
data center space, whichever is lacking with respect to the proposed Transferee
Borrower (or its Qualified Real Estate Investor owner and Affiliates); (c) a

- 63 -
14961843v.6

--------------------------------------------------------------------------------




property inspection by or on behalf of Lender no earlier than sixty (60) days
prior to the closing of the Permitted Property Transfer shows that the Real
Property is in good condition and repair as required by the Loan Documents;
(d) as of the date which is no earlier than thirty (30) days prior to the
closing of the Permitted Property Transfer, the Debt Service Coverage Ratio is
not less than 1.5 (taking into account any increase in Real Estate Taxes
resulting from the proposed Permitted Property Transfer) and Borrower provides a
Compliance Certificate (and such supporting documentation as Lender reasonably
requests) to evidence the same; (e) the Loan-to-Value Percentage, based upon a
Real Property Appraisal performed at Borrower’s expense no earlier than
ninety (90) days prior to the Permitted Property Transfer is not greater than
sixty percent (60%) (and Borrower may make a partial Prepayment to Lender of the
principal of the Loan sufficient to reduce the Outstanding Principal Balance of
the Loan such that the Debt Service Coverage Ratio of 1.5 is met, and any such
partial Prepayment of the Outstanding Principal Balance shall not require the
payment of any Prepayment Fee but shall include any Breakage Costs);
(f) Borrower pays for all Lender’s Expenses associated with the Permitted
Property Transfer, including reasonable attorney’s fees charged by Lender’s
counsel, whether or not for any reason the proposed Permitted Property Transfer
does not in fact occur; (g) pursuant to an assumption agreement reasonably
satisfactory to Lender, the proposed Transferee Borrower expressly assumes all
of the obligations and liabilities of Borrower under the Loan Documents (with
the same degree of recourse liability as Borrower and subject to the same
exculpatory provisions) that accrue after the closing of the Permitted Property
Transfer and the proposed Transferee Borrower makes the same representations and
warranties with respect to the Loan as Borrower and the Constituent Borrower
Owners made at Loan Closing (and upon such assumption by the Transferee
Borrower, Borrower shall be released from liability under the Loan Documents
accruing after the closing of the Permitted Property Transfer); (h) another
Person that is a Qualified Real Estate Investor (a “Substitute Guarantor”)
executes and delivers a replacement guaranty in the form of, and upon the same
terms contained in, the Guaranty for liability accruing after the closing of the
Permitted Property Transfer and a replacement environmental indemnity agreement
in the same for of, and upon the same terms contained in, the Environmental
Indemnity Agreement for liability accruing after the closing of the Permitted
Property Transfer (and upon such execution and delivery of the replacement
Guaranty and replacement Environmental Indemnity Agreement, Guarantor shall be
released from liability under the Guaranty and the Environmental Indemnity
Agreement accruing from and after the closing of the Permitted Property
Transfer); (i) the Permitted Property Transfer is not construed so as to relieve
Borrower of Borrower’s liability for Recourse Obligations or under the
Environmental Indemnity Agreement accruing prior to the Permitted Property
Transfer, or to relieve Guarantor of the liability of Guarantor under the
Guaranty or the Environmental Indemnity Agreement accruing prior to the closing
of the Permitted Property Transfer, and Borrower and Guarantor execute
ratification agreements reasonably required by Lender to evidence and effectuate
the ratification of such liability for the Recourse Obligations and the Guaranty
and the Environmental Indemnity Agreement accruing prior to the closing of the
Permitted Property Transfer (and upon satisfaction of the requirement in Section
4.20.5(g) and Section 4.20.5(h) above, Borrower and Guarantor shall be released
from their respective liability for Recourse Obligations and under the Guaranty
and the Environmental Indemnity Agreement arising after the closing of the
Permitted Property Transfer); (j) the proposed Transferee Borrower and the
Substitute Guarantor furnish all reasonably appropriate documents evidencing the
capacity and good standing of proposed Transferee Borrower and the proposed
Substitute Guarantor as indemnitor and guarantor, and the qualification of the
signers to

- 64 -
14961843v.6

--------------------------------------------------------------------------------




execute the assumption of the indebtedness and the obligations of the Loan
Documents or the replacement Guaranty and the replacement Environmental
Indemnity Agreement, as the case may be, which documents shall include certified
copies of all documents relating to the organization and formation of the
proposed Transferee Borrower and the proposed Substitute Guarantor as indemnitor
and guarantor and of the entities, if any, which are shareholders, partners or
members of or in the proposed Transferee Borrower and the proposed Substitute
Guarantor as indemnitor and guarantor; (k) Lender receives, without any cost or
expense to Lender, an endorsement or endorsements to the Loan Title Policy
extending the effective date of the Loan Title Policy to the date of execution
and delivery (or, if later, of recording) of the assumption agreement referred
to in Section 4.20.5(g) above, (i) with (A) no additional exceptions added to
such Loan Title Policy whatsoever which have priority over the Security
Instrument, and (B) no additional exceptions added to such Loan Title Policy
which are subordinate to the Security Instrument except those as are permitted
by this Agreement or otherwise reasonably acceptable to Lender, and
(ii) insuring that fee simple title to the Real Property is vested in the
Transferee Borrower; provided, however, if such Permitted Borrower Transfer is a
transfer of direct or indirect ownership interest(s) in Borrower rather than a
conveyance of the Real Property, then such endorsement(s) need not extend the
effective date of the Loan Title Policy but shall affirmatively insure Lender
that such Transfer of direct or indirect ownership interest(s) in Borrower does
not affect the validity or priority of the Security Instrument; (l) Borrower and
Guarantor execute and deliver to Lender, without any cost or expense to Lender,
a release of Lender and Lender Parties from all claims and liability relating to
the transactions evidenced by the Loan Documents through and including the date
of the closing of the Permitted Property Transfer, which agreement shall be in
form and substance reasonably satisfactory to Lender and shall be binding upon
the Transferee Borrower and the Substitute Guarantor; (m) at the time the
Transfer Notice is delivered to Lender and at the time the Permitted Property
Transfer occurs, Event of Default under the Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement or any Collateral
Assignment of Interest Rate Cap Agreement exists and is continuing; (n) the
proposed Transferee Borrower and proposed Substitute Guarantor are organized and
domiciled in the United States; and (o) Lender receives an opinion of counsel
reasonably acceptable to Lender that contains equivalent opinions (based on
equivalent assumptions and qualifications) to the extent applicable with respect
to the proposed Transferee Borrower and the Substitute Guarantor above that were
given with respect to Borrower and Guarantor at Loan Closing, including that
(i) the proposed Transferee Borrower and the proposed Substitute Guarantor are
duly formed and validly in existence with applicable laws, (ii) the proposed
Transferee Borrower and the proposed Substitute Guarantor have duly authorized,
executed and delivered the agreements by which the proposed Transferee Borrower
and the Substitute Guarantor as indemnitor and guarantor assume all of the
obligations and liabilities under the Loan Documents and with respect to the
Loan as provided above, and (iii) such assumption agreements are valid and
enforceable against the proposed Transferee Borrower, the Substitute Guarantor
and the Security Property.
4.21    Restriction on Further Encumbrances and Debt. Excluding any pledge,
security interest, assignment for security, hypothecation or other encumbrance
which is permitted under Section 4.20.2 above, and further excluding mechanic’s
liens, similar involuntary Liens. or other involuntary Liens which are contested
pursuant to Section 9.1 below or which are removed and discharged by bonding or
otherwise not less than ten (10) Business Days prior to the commencement of any
proceedings to foreclose on the Lien, if, at any time during the Loan Term, all
or any portion

- 65 -
14961843v.6

--------------------------------------------------------------------------------




of the Security Property, or any interest in Borrower (including any right to
the capital, profits, losses, gains, distributions or other economic interests
of any type in or from Borrower), is mortgaged, pledged, subjected to a security
interest, assigned for security, hypothecated or otherwise encumbered, whether
directly or indirectly, voluntarily or involuntarily or by operation of law
without in any instance the prior written consent of Lender, then the same shall
be an Event of Default and Lender shall, without limitation upon any other
rights or remedies of Lender by reason of such Event of Default, have the right
to declare the Loan immediately due and payable and to accelerate the entire
Indebtedness owed by Borrower to Lender. Without limiting the foregoing, except
as provided in Section 4.20.2 above, Borrower may not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation) other
than (a) the Loan; (b) unsecured trade payables incurred in the ordinary course
of Borrower’s business of owning, operating and leasing the Security Property,
provided that such trade payable indebtedness (i) is not evidenced by a
promissory note and is unsecured, and (ii) is paid within ninety (90) days of
the vendor’s or lender’s demand, and (iii) is payable to trade creditors and in
amounts as are reasonable under the circumstances; (c) unsecured obligations to
Tenants under the Leases and other Persons (e.g. real estate leasing brokers) in
connection with Leases which accrue and are not yet due and payable, so long as
the same are paid promptly when due and payable; (d) Real Estate Taxes and other
Impositions which accrue, so long as the same are paid promptly prior to
delinquency; and (e) equipment leases entered into in the ordinary course of
Borrower’s business of owning, operating and leasing the Security Property,
provided that such equipment lease obligations (i) do not exceed three
percent (3%) of the Outstanding Principal Balance in the aggregate, and (ii) are
timely paid in accordance with the terms of each equipment lease. For the
avoidance of doubt, except as provided in Section 4.20.2 above, no “mezzanine
financing” secured by pledges of the partnership interests in Borrower or the
ownership interest(s) in the partners of Borrower shall be permitted.
4.22    Notice of Claims and Litigation. Borrower shall promptly (and in any
event within ten (10) days after Borrower’s own receipt of notice) notify Lender
in writing of any pending or threatened Claims which are received in writing by
Borrower, any other Borrower Party or Property Manager, including any suits or
proceedings at law or in equity or before or by any Governmental Authority,
which (a) if adversely determined would materially affect the financial
condition of Borrower or the Security Property or (b) involve the validity or
enforceability of the Loan Documents or the Environmental Indemnity Agreement,
any Interest Rate Cap Agreement or any Collateral Assignment of Interest Rate
Cap Agreement, or the priority of any of the liens and security interests of the
Security Instrument or any other Loan Document against the Security Property.
Borrower shall also notify Lender in writing as soon as Borrower, any other
Borrower Party, or Property Manager has actual knowledge of any default with
respect to any order, writ, injunction, decree or demand of any Governmental
Authority affecting Borrower or the Security Property, where such default could
adversely affect or impair Borrower’s or Guarantor’s financial condition or the
Security Property. Without limiting the foregoing, Borrower covenants and
warrants that Borrower shall promptly (and in any event within fifteen (15) days
after delivery or receipt by Borrower or Property Manager of written
communications regarding the same) notify Lender in writing of the existence of
any mechanics liens as well as any actual litigation or any litigation
threatened in writing which involves Claims against Borrower or the Security
Property in excess of One Million Dollars ($1,000,000), excluding Claims which
are covered by insurance and unlawful detainer actions filed by Borrower to
enforce Space Leases.

- 66 -
14961843v.6

--------------------------------------------------------------------------------




4.23    Project Operating Agreements. Borrower shall perform all of Borrower’s
material obligations under all material Project Operating Agreements and keep in
full force and effect and enforce in all material respects at all time during
the Loan Term all Project Operating Agreements. Without Lender’s prior written
consent, Borrower shall not (a) cancel, transfer, amend or assign any material
Project Operating Agreements, unless the Project Operating Agreement is no
longer necessary or is replaced by a comparable Project Operating Agreement.
(b) waive any obligations, rights or remedies under any material Project
Operating Agreements, (c) consent to (or, to the extent Borrower has approval
rights, permit) the cancellation, transfer, amendment or assignment of any
material Project Operating Agreement by any party to such Project Operating
Agreement, unless such Project Operating Agreement is no longer necessary or is
replaced by a comparable Project Operating Agreement or (d) grant or withhold
Borrower’s approval with respect to any material item, action, undertaking,
failure to act or omission under any material Project Operating Agreement.
4.24    Environmental Matters.
4.24.1    Environmental Laws. Borrower shall comply with, and shall maintain the
Security Property in compliance with, and shall not cause or permit the Security
Property to be in violation of, any applicable Environmental Laws.
4.24.2    Hazardous Materials. Borrower shall not allow any Disposal of any
Hazardous Materials on the Security Property in violation of Environmental Laws
and Borrower shall not use, generate, transport, store, dispose of or in any
manner deal with Hazardous Materials on the Security Property in violation of
Environmental Laws except for reasonable quantities of cleaning and maintenance
supplies of the type used in the ordinary course of operating a first-class
office and commercial data center project of similar nature and quality to the
Real Property, and which in each case are maintained, used, stored and disposed
of in compliance with all applicable Environmental Laws. Borrower shall not
allow on-site dry cleaning on the Security Property.
4.24.3    Notification of Lender. Borrower shall immediately notify Lender in
writing should Borrower become aware of (a) any Disposal or threatened Disposal
of Hazardous Materials with respect to any of the Real Property in violation of
Environmental Laws; (b) any Disposal of Hazardous Materials on any real property
adjoining any of the Real Property in violation of Environmental Laws which
could reasonably be anticipated to cause the Real Property to be designed a
“hazardous waste property” or a “border zone property” under Section 25229 of
the California Health & Safety Code or otherwise materially affect any portion
of such Real Property or subject Borrower or any portion of the Security
Property to a Claim under any Environmental Laws or to any restriction on
ownership, occupancy, transferability or use of such Real Property; (c) any
Environmental Claim; or (d) any notice given to Borrower by any other party to a
Project Operating Agreement, any Tenant or any other occupant of the Security
Property or any notice from any other Person, including any owner or occupant of
any parcel adjacent to any Real Property and any Governmental Authority, with
respect to any Disposal or threatened Disposal of Hazardous Materials in
violation of Environmental Laws at or affecting any of the Real Property.
Borrower shall permit Lender to join and participate in, as a party if Lender so
elects, any legal or administrative proceedings or other actions initiated with
respect to the Security Property in connection with any

- 67 -
14961843v.6

--------------------------------------------------------------------------------




Environmental Law or Hazardous Materials, and Borrower shall pay all reasonable
attorneys’ fees and disbursements incurred by Lender in connection therewith.
4.24.4    Environmental Site Assessment. Upon Lender’s reasonable request, at
any time and from time to time, Borrower shall provide an inspection or audit of
the Security Property prepared by a licensed hydrogeologist, licensed
environmental engineer or qualified environmental consulting firm reasonably
approved by Lender assessing the presence or absence of Hazardous Materials on,
in or near the Security Property. The cost and expense of such audit or
inspection shall be paid by Borrower not more frequently than once every
three (3) calendar years, unless an Event of Default exists. Such inspections
and audit may include soil borings and ground water monitoring, provided that no
invasive tests shall be performed unless Lender has a reasonable basis for
ordering such tests. If Borrower fails to provide any such inspection or audit
within thirty (30) days after such request, Lender may order same, and Borrower
hereby grants to Lender and Lender’s employees and agents access to the Security
Property and a license to undertake such inspection or audit, subject to rights
of Tenants under Leases. If any environmental site assessment report prepared in
connection with such inspection or audit recommends that an operations and
maintenance plan be implemented for any Hazardous Materials, whether or not such
Hazardous Materials existed prior to the ownership of the Security Property by
Borrower, or presently exists or is reasonably suspected of existing, Borrower
shall cause such operations and maintenance plan to be prepared and implemented
at Borrower’s expense upon request of Lender.
4.24.5    Remedial Work. In the event that any assessment, audit, inspection,
investigation, work plan, site monitoring, containment, clean-up,
detoxification, decontamination, containment, mitigation, removal, restoration
or other remedial work of any kind or nature with respect to any Disposal of
Hazardous Materials at the Security Property or any action to comply with
applicable Environmental Law or any Licenses and Permits issued pursuant to any
Environmental Law because of, or in connection with, a current or future
violation of Environmental Laws or any Disposal (in each case, “Remedial Work”),
Borrower shall commence such Remedial Work within the earlier of (i) thirty (30)
days after written demand by Lender, and (ii) such shorter period of time as may
be necessary in order to comply with any applicable Environmental Law or any
other notice or directive from any Governmental Authority (the “Remedial Plan
Deadline”). All Remedial Work shall be performed by qualified licensed
contractors reasonably approved in advance by Lender pursuant to a Remedial Work
plan which shall include the following: (A) a detailed description of the
Remedial Work which will be performed, including any testing, investigative,
demolition, removal and construction work and any disposal of Hazardous
Materials, (B) a description of all authorizations, approvals, entitlements and
other Licenses and Permits which need to be obtained from Governmental
Authorities in order to accomplish the Remedial Work, (C) a detailed itemized
budget, breaking down hard costs and soft costs, for all anticipated
entitlement, construction, repair and other costs and expenses required to
complete the Remedial Work, (D) a schedule for the performance of the Remedial
Work, which schedule shall identify in reasonable detail the projected dates for
the achievement of major milestones in obtaining any necessary approvals and
other Licenses and Permits from Governmental Authorities and the completion of
any construction and remediation work, and (E) the identity of the environmental
consultants and other contractors who will perform the Remedial Work (“Remedial
Work Plan”). Borrower shall diligently prosecute all such Remedial Work to
completion in accordance with such

- 68 -
14961843v.6

--------------------------------------------------------------------------------




Remedial Work Plan and all applicable Environmental Laws. Borrower shall pay the
costs and expenses of all environmental audits and follow-up reports required by
Lender to evidence the completion of the Remedial Work in compliance with all
applicable Environmental Laws. All costs and expenses of such Remedial Work
shall be paid by Borrower, including all costs and expenses (including
reasonable attorneys’, consultants’, and contractors’ fees and disbursements)
which are incurred in connection with monitoring or review of such Remedial Work
and the costs of such environmental audits and follow up reports reasonably
required by Lender to evidence the completion of the Remedial Work in compliance
with all applicable Environmental Laws. In the event Borrower fails to timely
prosecute to completion such Remedial Work and if such failure continues for
thirty (30) days after written notice by Lender to Borrower (or such shorter
period of time as may be required by any applicable Environmental Law or by any
notice or directive from any Governmental Authority), Lender may, but shall not
be required to, and without limiting any other rights and remedies of Lender by
reason of such Event of Default, cause such Remedial Work to be performed and
all costs and expenses thereof, or incurred in connection therewith, shall be
secured by the Security Instrument, the Assignment of Leases, the Collateral
Agreements Assignment and the other Loan Documents as part of the Indebtedness,
shall be due and payable upon demand and shall bear interest at the Default Rate
from the date due until repaid.
4.24.6    Lender Review. It is expressly understood and agreed that Lender’s
review of any environmental site assessment report, inspection or audit of any
Remedial Work Plan is solely for Lender’s protection and neither Borrower, nor
any Borrower Party, nor any agent, employee or Affiliate of any Borrower Party,
nor other Person shall have the right to rely upon Lender’s review and approval
thereof or any other reports, studies or assessments generated by Lender or any
consultant of Lender for any purpose whatsoever. By Lender’s review thereof,
Lender shall not be deemed to waive any Event of Default, waive any rights to
require violations of the Environmental Covenants be cured, or acknowledge that
the Security Property conforms with Environmental Laws. It is expressly
understood and agreed that neither Lender nor any Lender Party assumes any
liability or responsibility for the sufficiency, adequacy or accuracy of any
Remedial Work Plan, the compliance of the Security Property and/or any Remedial
Work plan with Environmental Laws or other Legal Requirements, for the
satisfactory completion of the Remedial Work, for inspection during performance
of the Remedial Work or to notify Borrower, Guarantor or any other Person of any
defects in the Remedial Work, for any representations made by Borrower or
Guarantor, or for any acts on the part of Borrower or Borrower’s contractors to
be performed in connection with the Remedial Work Plan or the Remedial Work.
4.24.7    Lender’s Environmental Costs and Expenses. Without limiting
Section 4.31 below, Borrower covenants and agrees that if Lender retains counsel
or consultants for advice, representation, testing, analysis or remediation
(a) in any way relating to any Environmental Claim; or (b) to enforce Borrower’s
obligations under this Section 4.24, then all of the actual, out-of-pocket fees,
costs and expenses arising from such services shall be immediately due and
payable by Borrower to Lender upon written demand of Lender. All such sums shall
be secured by the Security Instrument, the Assignment of Leases, the Collateral
Agreements Assignment and the other Loan Documents as part of the Indebtedness,
shall be due and payable upon demand and shall bear interest at the Default Rate
from the date due until repaid.

- 69 -
14961843v.6

--------------------------------------------------------------------------------




4.24.8    Environmental Representations and Warranties. Borrower represents and
warrants as follows:
(a)    Except for reasonable quantities of cleaning and maintenance supplies of
the type used in the ordinary course of operating a first-class office and
commercial data center project of similar nature and quality to the Real
Property and that are maintained, used, stored and disposed of in compliance
with all applicable Environmental Laws, and except as otherwise stated in the
Environmental Report, Borrower has not used or will use and, to Borrower’s
Knowledge, no prior owner, no other party to a Project Operating Agreement and
no current Tenant or prior tenant, subtenant, or other occupant of all or any
part of the Security Property has used, any Hazardous Materials or has caused a
Disposal of Hazardous Materials at, from, to, under, within or affecting the
Security Property in any manner or at any levels that violates any Environmental
Law. Except as disclosed in the Environmental Report, to Borrower’s Knowledge,
(1) any Hazardous Materials which have been removed or remediated from the
Security Property by Borrower have been removed or remediated in accordance with
and in compliance with all Environmental Laws, and (2) no Hazardous Materials
exist or have been stored on, generated at, disposed of on or have migrated onto
the Security Property in violation of Environmental Laws.
(b)    To Borrower’s Knowledge, except as otherwise stated in the Environmental
Report, the Security Property does not contain and has not in the past contained
any ACM in violation of Environmental Laws and there is no current or reasonably
anticipated airborne contamination within the Improvements by asbestos fiber,
including any potential contamination in violation of Environmental Laws that
would be caused by maintenance or finish activities in the Security Property.
(c)    Except as otherwise stated in the Environmental Report, Borrower has not
installed any underground storage tank on, under or adjacent to any of the Real
Property. To Borrower’s Knowledge, except as otherwise stated in the
Environmental Report, no underground storage tank exists on or under any of the
Real Property.
(d)    Borrower has not installed any transformers containing polychlorinated
biphenyls on, under or adjacent to any of the Real Property. To Borrower’s
Knowledge, except as otherwise stated in the Environmental Report, no
transformer containing polychlorinated biphenyls exists on or under any of the
Real Property.
(e)    To Borrower’s Knowledge, except as otherwise stated in the Environmental
Report, there is no past or present non-compliance with Environmental Laws (or
with any permits issued pursuant thereto) in connection with the Security
Property.
(f)    Except as otherwise stated in the Environmental Report, the Real Property
has not been designed as a “hazardous waste property” or a “border zone
property” pursuant to Section 25229 of the California Health & Safety Code.
4.24.9    Additional Rights. The foregoing rights and remedies set forth above
in this Section 4.24 are in addition to, and not in lieu or limitation of, all
Lender’s rights and remedies under California Civil Code Section 2929.5 and any
other Environmental Law.

- 70 -
14961843v.6

--------------------------------------------------------------------------------




4.24.10    Environmental Indemnity Agreement. The obligations of Borrower under
the Environmental Indemnity Agreement are hereby incorporated by reference,
including the indemnification obligations and liabilities of Borrower
thereunder. Notwithstanding the foregoing or any provision of this Agreement,
the Security Instrument, the other Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement or any Collateral Assignment of
Interest Rate Cap Agreement to the contrary, the Environmental Indemnity
Agreement is not secured by the Security Instrument, the Environmental Indemnity
Agreement shall remain independent of all of the Loan Documents and the
Environmental Indemnity Agreement shall not be secured by the Security
Instrument and shall not terminate upon any foreclosure of the Security
Instrument or exercise of any other remedies thereunder or upon any release,
reconveyance or termination of the Security Instrument.
4.25    Leasing Matters.
4.25.1    Performance of Leases. Borrower shall observe, perform and discharge
in all material respects all of the obligations, terms, covenants, conditions
and warranties of the Leases in accordance with the terms thereof. Borrower
shall promptly deliver to Lender a copy of any written notice received by
Borrower or Property Manager from or on behalf of a Tenant that a material
default by Borrower exists under any Lease or alleging any failure on the part
of Borrower to observe, perform and discharge Borrower’s material obligations
under any Lease.
4.25.2    Lease Terms and Standard Form Space Lease. Unless expressly otherwise
approved in writing by Lender, the length of the term of any Lease, the
effective Rent payable thereunder and other terms and conditions of any Lease
entered into by Borrower during the Loan Term shall be consistent with those for
comparable leases in competitive properties. Borrower may submit to Lender,
annually or more frequently as Borrower reasonably determines, leasing
guidelines for the Security Property, which leasing guidelines shall be in such
form and contain such detail as those leasing guidelines submitted to Lender by
Borrower prior to Loan Closing. Lender shall not unreasonably withhold Lender’s
approval of such leasing guidelines. Upon Lender’s approval of such leasing
guidelines, Lender’s consent to the terms of any Lease which complies with such
approved leasing guidelines shall not be required. All Space Leases shall be
prepared on the Approved Space Lease Form. Borrower shall not make any material
modifications or changes to any Approved Space Lease Form without Lender’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.
4.25.3    Tenant Security Deposits. At all times during the Loan Term, Lender
shall have a first priority security interest in Borrower’s interest in all of
the Tenant Security Deposits now or hereafter made by Tenants under Leases
(subject in all events to the rights of the Tenants to such Tenant Security
Deposits). Any replacements or additions to the Tenant Security Deposits shall
be covered by Lender’s first priority security interest free and clear of any
prior Liens and other encumbrances other than the Permitted Exceptions. Upon the
written request of Lender, Borrower shall: (a) notify and direct, in writing,
each present or future Tenant that Borrower’s interest in any Tenant Security
Deposit heretofore delivered to Borrower has been assigned and delivered to
Lender, and (b) at Borrower’s expense, Borrower shall cause such Tenant Security
Deposit to be assigned, transferred and/or delivered to Lender (including
delivering to Lender any

- 71 -
14961843v.6

--------------------------------------------------------------------------------




letter of credit furnished as a Tenant Security Deposit and arranging, at
Borrower’s expense, for Lender to have the independent right and authority to
draw on such letter of credit), which Tenant Security Deposits shall be held and
applied by Lender in accordance with the terms of the respective Lease and
applicable law.
4.25.4    Enforcement. Borrower shall enforce or secure the performance of each
and every material obligation, term, covenant, condition and agreement in the
Leases to be performed by any Tenant to the extent prudent under the
circumstances. Borrower shall appear in and defend any action or proceeding
arising under, occurring out of or in any manner connected with the Leases or
the Lease Guaranties or the obligations, duties or liabilities of Borrower and
any Tenant or Lease Guarantor. Borrower shall pay all costs and expenses of
Lender, including reasonable attorneys’ fees and disbursements, in any action or
proceeding in which Lender may appear.
4.25.5    Anticipation of Rents. Without the prior written consent of Lender,
Borrower shall not collect any Rents whether in cash or by evidence of
indebtedness from any present or future Tenant more than one (1) month in
advance of the date on which such Rents are due (other than in the form of a
Tenant Security Deposit and operating expenses, property taxes, percentage rent
and other reimbursable costs collected in the ordinary course of business under
Leases but subject to later reconciliation as provided in the Lease). Excluding
any Transfer which is permitted under Section 4.20.2 or Section 4.20.5 above,
Borrower shall not in any way sell, assign, mortgage, pledge, hypothecate,
encumber or otherwise Transfer future payments of Rents. Borrower shall not,
except in the ordinary course of business, release or discharge any Tenant from
any material obligations, covenants, conditions and agreements to be kept,
observed and performed by such Tenant, including the obligation to pay Rents in
the amount, manner and at the time and place specified in the Lease. Borrower
shall not incur any indebtedness to any Tenant, any Lease Guarantor or any third
party which could ever be considered as an offset or deduction against the
Rents, the Tenant Security Deposits or the sums due under any Lease Guaranty
except as specifically provided in the Lease (including tenant allowance and
tenant improvement obligations specifically provided in the Lease).
4.25.6    Lease Approval Requirement. All Space Leases and any Other Leases
executed before the Loan Closing and listed on the Closing Rent Roll are hereby
approved by Lender. Except for Space Leases that meet all of the criteria set
forth in Section 4.25.7 immediately below (which shall not require Lender’s
prior approval), all Space Leases and all Other Leases executed after the Loan
Closing must be submitted to Lender for Lender’s prior written approval, which
approval shall not be unreasonably withheld. Except for terminations,
amendments, modifications, extensions or renewals which satisfy all of the
criteria in Section 4.25.7 immediately below, no Space Lease shall be terminated
(other than by reason of the Tenant’s default thereunder), amended, modified,
extended or renewed without the specific prior written approval of Lender, which
approval shall not be unreasonably withheld.
4.25.7    Space Leases Not Requiring Approval. Any Space Leases executed after
the Loan Closing which meet all of the following criteria (and terminations of
Space Leases which meet the criteria set forth in clause (b) and clause (d) of
this Section 4.25.7 below, as well as modifications, amendments, extensions or
renewals of Space Leases which meet the criteria set

- 72 -
14961843v.6

--------------------------------------------------------------------------------




forth in clause (b), clause (c), clause (d), clause (e), clause (f) and
clause (g) of this Section 4.25.7 below) shall not require the prior approval of
Lender:
(g)    the Space Lease is written on the Approved Space Lease Form with no
material changes, except changes reasonably approved by Lender;
(h)    the Demised Premises under the Space Lease (including expansion options)
is no greater than twenty-five thousand (25,000) net rentable square feet;
(i)    the Space Lease (i) provides for escalations in base minimum rent at
least every five (5) years, and (ii) either (A) is a “triple net” lease or
(B) provides for reimbursement or direct payment by the Tenant for any increases
for common area expenses, real estate and similar reimbursements over a base
year which is the calendar year in which the Space Lease is executed or the next
succeeding calendar year;
(j)    the effective Rent under the Space Lease is consistent with the then
current market effective Rent for comparable space in competitive properties or
is consistent with the then existing leasing guidelines approved by Lender as
provided in Section 4.24.2 above;
(k)    the Space Lease does not (i) grant the Tenant any purchase option or
right of first refusal to purchase all or any interest in any of the Security
Property, (ii) grant the Tenant any interest in the ownership of any of the
Security Property or provide any incentives equivalent to an ownership interest
in any of the Security Property, or (iii) incorporate a schedule of base minimum
rents that decline over the term of the Space Lease;
(l)    the Space Lease shall be a bona fide arm’s length transaction on
commercially reasonable terms and at market rates and not be to any Affiliate of
Borrower (other than, if applicable, any space, not to exceed three thousand
(3,000) rentable square feet in the aggregate, occupied by Property Manager);
(m)    the Tenant shall be obligated under the Space Lease to take possession of
the Demised Premises thereunder immediately upon completion of any required
improvements to the Demised Premises;
(n)    the Tenant and any Lease Guarantor of the Space Leases are creditworthy
and solvent and have reasonably demonstrated they have the financial capacity to
meet the Space Lease obligations as reasonably determined by Borrower, and are
not subject to any bankruptcy, insolvency or reorganization proceedings; and
(o)    within ten (10) days following the end of each calendar quarter, Borrower
shall deliver to Lender a fully executed counterpart copy of any such Space
Lease or any such termination, amendment, modification, extension or renewal of
the Space Lease, as the case may be, entered into during the preceding calendar
quarter.
Notwithstanding anything to the contrary contained in this Section 4.25.7,
without Lender’s prior written consent in each instance, Borrower may not enter
into any modification, amendment,

- 73 -
14961843v.6

--------------------------------------------------------------------------------




extension or renewal of any Lease which would bind Lender to pay, following
foreclosure of the Security Instrument or conveyance of the Mortgaged Property
in lieu thereof, any Leasing Expenses in excess of One Million Dollars
($1,000,000). The foregoing provisions of this Section 4.25.7 regarding Lender’s
deemed approval of Space Leases executed after the Loan Closing (and
terminations, amendments, modifications, extensions or renewals of Space Leases
executed after the Loan Closing) which meet the foregoing parameters shall apply
only to Space Leases (and terminations, amendments, modifications, extensions or
renewals of Space Leases) and not to any Lease which constitutes an Other Lease
(or any termination, amendment, modification, extension or renewal of an Other
Lease). Any Lease which constitutes an Other Lease (or any termination,
amendment, modification, extension or renewal of an Other Lease) shall require
Lender’s specific prior written approval, which approval shall not be
unreasonably withheld or delayed.
4.25.8    Submission of New Leases for Lender’s Approval. For new Space Leases
entered into during the Loan Term which do not satisfy all of the criteria set
forth in Section 4.25.7 above for not requiring Lender’s approval, and for any
new Other Leases entered into during the Loan Term, if Borrower has requested
Lender in writing to approve a new Space Lease (which written request must
include a copy of the proposed new Space Lease documentation blacklined against
the Approved Space Lease Form) or if Borrower has requested Lender in writing to
approve a new Other Lease (which written request must include a copy of the
proposed Other Lease documentation) and Lender has not responded within ten (10)
Business Days after Lender’s receipt of such written request, Borrower shall
forward a second written request to Lender which shall contain a cover sheet
with the legend boldly marked “SECOND REQUEST – DEEMED APPROVED IF NOT REJECTED
WITHIN FIVE (5) BUSINESS DAYS” and the envelope containing such second written
request shall be marked “PRIORITY” in bold letters. In the event Lender fails to
respond within five (5) Business Days after Lender’s receipt of such second
written request, Lender shall be deemed to have approved the new Space Lease or
the new Other Lease identified in such second request.
4.25.9    Submission of Lease Modifications or Terminations for Lender’s
Approval. For terminations, amendments, modifications, extensions or renewals of
any Space Leases which are to be entered into during the Loan Term and which do
not satisfy all of the criteria set forth in Section 4.25.7 above for not
requiring Lender’s approval, and for any terminations, amendments,
modifications, extensions or renewals whatsoever of any Other Leases which are
to be entered into during the Loan Term, if Borrower has requested Lender in
writing to approve a termination, amendment, modification, extension or renewal
(which written request included a copy of the proposed termination, amendment,
modification, extension or renewal documentation) and Lender has not responded
within ten (10) Business Days after Lender’s receipt of such written request,
Borrower shall forward a second written request to Lender which shall contain a
cover sheet with the legend boldly marked “SECOND REQUEST – DEEMED APPROVED IF
NOT REJECTED WITHIN FIVE (5) BUSINESS DAYS” and the envelope containing such
second written request shall be marked “PRIORITY” in bold letters. In the event
Lender fails to respond within five (5) Business Days after Lender’s receipt of
such second written request, Lender shall be deemed to have approved the
termination, amendment, modification, extension or renewal identified in such
written request.

- 74 -
14961843v.6

--------------------------------------------------------------------------------




4.25.10    Lease Estoppel Certificates and SNDAs for New Leases. For Major
Leases executed after the Closing Date and for new Other Leases executed after
the Closing Date, Borrower shall use commercially reasonable efforts to obtain
from the Tenant under the Space Lease or the new Other Lease a Lease Estoppel
Certificate in the form of Exhibit F hereto and an SNDA in the form of Exhibit G
hereto. Lender shall enter into an SNDA with any Tenant with Demised Premises in
excess of twenty‑five thousand (25,000) square feet requesting one, provided
that, except as otherwise expressly provided in a Lease expressly approved in
writing by Lender following the Closing Date, Lender shall have no obligation to
enter into any subordination, non-disturbance and attornment agreement which is
not in the form of, and upon the terms contained in Exhibit G hereto.
4.26    ERISA.
4.26.1    Prohibited Transactions. Borrower shall not engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender of any of Lender’s rights under the Note, the Security
Instrument, the other Loan Documents and the Environmental Indemnity Agreement,
any Interest Rate Cap Agreement or any Collateral Assignment of Interest Rate
Cap Agreement) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
4.26.2    ERISA Certifications. Borrower further represents, warrants and
covenants that (a)  Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; and (b)  Borrower is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans.
4.27    Covenants with Respect to Special Purpose Bankruptcy Remote Entity and
Fundamental Changes of Borrower. Borrower hereby represents, warrants and
covenants, as of the Closing Date and until such time as the Indebtedness is
paid in full, that Borrower:
(a)    shall at all times be a Special Purpose Bankruptcy Remote Entity;
(b)    shall not, nor shall any partner, limited or general, manager, member or
shareholder of Borrower, as applicable, amend, modify or otherwise change
Borrower’s partnership certificate, partnership agreement, articles of
incorporation, by-laws, articles of organization, limited liability company
agreement, operating agreement, or other formation agreement or document, as
applicable, or otherwise take any action which could reasonably be expected to
result in Borrower not being a Special Purpose Bankruptcy Remote Entity;
(c)    shall not enter into any transaction of merger or consolidation, or
liquidate or dissolve itself (or suffer any liquidation or dissolution), or
acquire by purchase or otherwise all or substantially all the business or assets
of, or any stock or other evidence of beneficial ownership of, any entity.
4.28    Covenants of Title. Borrower has a good, clear, and as to the portion
thereof constituting real property, fee simple title to the Security Property;
and Borrower has good right

- 75 -
14961843v.6

--------------------------------------------------------------------------------




and full power to sell, mortgage and convey the same. The Security Property is
free and clear of easements, covenants, restrictions, liens, leases and
encumbrances, except the Permitted Exceptions. Borrower shall warrant and defend
title to the Security Property against all claims and demands whatsoever except
the Permitted Exceptions. Lender shall have the right, at Lender’s option and at
such time or times as Lender, in Lender’s reasonable discretion, shall deem
necessary, to take whatever action Lender may deem necessary to defend or uphold
the liens and security interests of the Security Instrument or otherwise enforce
any of the rights of Lender under any of the Loan Documents and the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement or any
Collateral Assignment of Interest Rate Cap Agreement, or any Obligation
evidenced and secured hereby and thereby, including the right to institute
appropriate legal proceedings for such purposes.
4.29    Parking Covenants. At all times throughout the Loan Term, Borrower shall
maintain sufficient parking in quantity, size, location, appearance and handicap
designation to comply with all Leases, all Project Operating Agreements and all
applicable Legal Requirements.
4.30    Patriot Act. None of Borrower, Guarantor, any other Constituent Borrower
Owners, nor, to Borrower’s knowledge, any of their respective Affiliates is or
will be a Person: (a) that is listed in the Annex to, or is otherwise subject to
the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (b) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (c) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (d) who is
otherwise Affiliated with any Person listed above (any and all parties or
Persons described in clause (a) through clause (d) above are herein referred to
as a “Prohibited Person”). Borrower covenants and agrees that none of Borrower,
Guarantor and any other Constituent Borrower Owners will: (i) conduct any
business, or engage in any transaction or dealing, with any Person who is a
Prohibited Person, including the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Person who is a Prohibited
Person; (ii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in EO13224; or (iii) directly or indirectly make
any change, amendment or modification to its organizational documents or
otherwise take any action which could reasonably be expected to result in
Borrower, Guarantor or any Constituent Borrower Owner being a Prohibited Person.
To the extent it is necessary for Lender’s compliance with any Legal Requirement
or any other requirement of any Governmental Authority, Borrower further
covenants and agrees to deliver (from time to time) to Lender any such
certification or other evidence as may be reasonably and customarily requested
by Lender in Lender’s reasonable discretion, confirming that: (1) none of
Borrower, Guarantor, any other Constituent Borrower Owners, and, to Borrower’s
knowledge, any of their respective Affiliates is a Prohibited Person; and
(2) none of Borrower, Guarantor, any other Constituent Borrower Owners, and, to
Borrower’s knowledge, any of their respective Affiliates has engaged in any
business, transaction or dealings with a Person who is a Prohibited Person,
including the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Person who is a Prohibited Person.

- 76 -
14961843v.6

--------------------------------------------------------------------------------




4.31    Indemnification. Borrower shall indemnify and hold harmless each of
Lender and any and all subsequent holders of the Note, and any and all of their
respective subsidiaries, trustees, directors, officers, employees, successors
and assigns of Lender and all subsequent holders of the Note (collectively, the
“Indemnified Parties”) harmless from and against all obligations, liabilities,
losses, costs, expenses, fines, penalties or damages (including reasonable
attorneys’ fees and fees of other professionals retained by Lender)
(collectively, “Damages”) sought or alleged by any third parties which the
Indemnified Parties may incur by reason of this Agreement, the Note, the
Security Instrument, any of the other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement or any Collateral
Assignment of Interest Rate Cap Agreement, or with regard to the Security
Property, except for Damages caused by any Indemnified Party’s negligence,
willful misconduct, failure to comply with Legal Requirements, or breach of the
Loan Documents. Upon receiving knowledge of any Claim asserted by a third party
that Lender believes is covered by this indemnity, Lender shall give Borrower
notice of the matter and an opportunity to defend such Indemnified Party at
Borrower’s sole cost and expense, with legal counsel reasonably satisfactory to
Lender. Lender’s failure to so notify Borrower of a Claim shall not limit or
impair Borrower’s obligations hereunder. Lender may also require Borrower to so
defend the matter. If any of the Indemnified Parties incurs any Damages covered
by the foregoing indemnity, then Borrower shall reimburse them therefor upon
demand. Borrower’s obligations under this Section 3.31 shall survive the
repayment of the Indebtedness. Any amount owed by Borrower under this
Section 3.31 shall be due and payable upon Lender’s demand and any amount due
and payable hereunder by Borrower which is not paid after written demand
therefor from Lender shall bear interest from the date of such demand at the
Default Rate.
4.32    Net Worth / Liquidity Maintenance. At all times during the Loan Term,
Guarantor shall maintain and have a minimum net worth of not less than Two
Hundred Million Dollars ($200,000,000) (for purposes hereof, (i) such minimum
net worth of Guarantor shall exclude any direct or indirect interest in the
Security Property, and (ii) not less than Ten Million Dollars ($10,000,000) of
such minimum net worth of Guarantor shall consist of cash and cash equivalents,
including marketable securities and unfunded capital commitments), as determined
in Lender’s reasonable discretion applying Lender’s then current underwriting
standards. Without limiting the foregoing, “net worth” shall be determined based
on (i) the fair market value of all of the assets of Guarantor (excluding
intangible assets (determined in conformity with GAAP, but without straight line
adjustments for rent), and excluded intangible assets shall include goodwill,
intellectual property, licenses, organizational costs, deferred amounts,
covenants not to compete, unearned income, restricted funds, intercompany
receivables and accumulated depreciation, but intangible lease rents shall not
be excluded), less (ii) all liabilities of Guarantor (as determined in
accordance with GAAP, but without straight line adjustments for rent).
4.33    Interest Rate Cap Agreement. Upon the occurrence of an Interest Rate Cap
Trigger Event, Borrower shall, within ten (10) days after written notice thereof
from Lender, enter into an Interest Rate Cap Agreement with a Counterparty
meeting the Minimum Counterparty Rating. Borrower shall continue to maintain an
Interest Rate Cap Agreement in effect during any Interest Rate Cap Period. If an
Interest Rate Cap Period still exists, then prior to the expiration of any
Interest Rate Cap Agreement, Borrower shall purchase from a Counterparty meeting
the Minimum Counterparty Rating a replacement Interest Rate Cap Agreement (or
extend the existing Interest

- 77 -
14961843v.6

--------------------------------------------------------------------------------




Rate Cap Agreement). Each Counterparty shall at all times have a long-term
credit rating of at least “A+” by Standard & Poor’s Rating Service (a division
of McGraw-Hill Companies, Inc.) and Fitch, Inc. (if the Counterparty is rated by
Fitch, Inc.), and “A1” by Moody’s Investors Service, Inc. (“Minimum Counterparty
Rating”). In the event of any downgrade of the rating of a Counterparty below a
long term unsecured or counterparty rating of A- by Standard & Poor’s Rating
Service (a division of McGraw-Hill Companies, Inc.) or A3 by Moody’s Investors
Service, Inc., Borrower shall cause the Counterparty to either (a) post
collateral equivalent to the mark to market value of the Interest Rate Cap
Agreement, or (b) replace the Interest Rate Cap Agreement with an Interest Rate
Cap Agreement meeting the requirements set forth in this Section 4.33 from a
Counterparty having a Minimum Counterparty Rating, in either case not later than
thirty (30) days following receipt of notice from Lender of such downgrade.
Notwithstanding the foregoing, if Standard & Poor’s Rating Service (a division
of McGraw-Hill Companies, Inc.), Moody’s Investors Service, Inc., or Fitch, Inc.
(if rated by Fitch, Inc.) withdraws the credit rating of such Counterparty,
Borrower shall cause the Counterparty to replace the Interest Rate Cap Agreement
not later than fifteen (15) days following receipt of notice from Lender of such
withdrawal with an Interest Rate Cap Agreement meeting the requirements set
forth in this Section 4.33 from a Counterparty having a Minimum Counterparty
Rating. Borrower shall not make any changes, modifications, substitutions,
renewals or restatements of any Interest Rate Cap Agreement with respect to the
Loan (other than purchasing subsequent Interest Rate Cap Agreements (or
extending the existing Interest Rate Cap Agreement) as provided in this
Section 4.33 above) without Lender’s prior written approval, which approval
shall be granted or withheld in Lender’s reasonable discretion. Borrower shall,
simultaneously with Borrower’s entering into each Interest Rate Cap Agreement,
execute and deliver, and Borrower shall cause the Counterparty under each
Interest Rate Cap Agreement to execute and deliver, a Collateral Assignment of
Interest Rate Cap Agreement with respect thereto, execute and deliver such
certifications as Lender shall reasonably require. If Borrower fails to obtain
or maintain any Interest Rate Cap Agreement as required by this Section 4.33,
then Lender may, but shall not be required to, obtain such Interest Rate Cap
Agreement and pay the costs therefor, in which event Borrower shall, on demand
of Lender, repay such costs to Lender and such amount shall be secured by the
Security Instrument and other Loan Documents as part of the Indebtedness, and
shall be due and payable upon demand with interest thereon at the Default Rate
from the date due until repaid. Without limiting the foregoing, if Borrower
fails to obtain or maintain any Interest Rate Cap Agreement as required by this
Section 4.33, then Borrower shall indemnify Lender to the extent proceeds would
have been available had such Interest Rate Cap Agreement been maintained.
4.34    Tax Servicer. Borrower shall establish and thereafter maintain at all
times during the Loan Term for the benefit of Lender, at Borrower’s cost and
expense, a Tax Servicer to verify payment of all Real Estate Taxes on, against
or pertaining to all or any part of the Security Property prior to delinquency
without incurring any penalty, late fee, interest or similar charge. Borrower
shall promptly furnish, or cause to be furnished, to Tax Servicer, with respect
to the Real Estate Taxes, copies of tax bills, receipts, authorizations to
obtain copies of tax bills and statements and other information necessary for
Tax Servicer to verify that there is no delinquency in the payment of Real
Estate Taxes.

- 78 -
14961843v.6

--------------------------------------------------------------------------------




ARTICLE V    

INSURANCE AND CONDEMNATION PROCEEDS
5.1    Notice of Damage or Destruction or Taking or Condemnation. Borrower shall
give Lender prompt notice of (a) any Casualty to all or any portion of the Real
Property with respect to which the cost to repair, rebuild, restore or replace
the destruction from such Casualty will exceed Seven Hundred Fifty Thousand
Dollars ($750,000) and (b) any Condemnation of all or any portion of the Real
Property.
5.2    Assignment to Lender. Pursuant to this Agreement and the Security
Instrument, Borrower assigns to Lender proceeds of any Casualty insurance or
awards by reason of any Condemnation which Borrower may be entitled to receive
for any Casualty to or Condemnation of any of the Security Property. Except as
otherwise expressly provided in Section 5.3 below, in the event of a Casualty or
Condemnation of the Security Property, any Casualty insurance proceeds or
Condemnation award shall, at Lender’s sole option, be paid directly to Lender or
to any Loan Servicer for the benefit of Lender and, except as further provided
in Section 5.5.2 below with respect to any Net Insurance Proceeds and in
Section 5.7.2 below with respect to any Net Condemnation Award, such Casualty
insurance proceeds or Condemnation award shall be applied to reduce the
Outstanding Principal Balance of the Loan. Borrower hereby authorizes and
directs any affected insurance company or any condemning authority to make
payment of the Casualty insurance proceeds or the Condemnation awards directly
to Lender. In the event that any such Casualty insurance proceeds or
Condemnation awards are paid directly to Borrower, Borrower shall make such
Casualty insurance proceeds or Condemnation awards available to Lender within
five (5) Business Days of Borrower’s receipt thereof. Any such Casualty
insurance proceeds or Condemnation awards held by Lender (or by any Loan
Servicer for the benefit of Lender) shall be held in a segregated account and
shall constitute additional Security Property and security for the payment of
the Loan. Borrower shall have the right to direct Lender to invest any such
Casualty insurance proceeds or Condemnation awards held by Lender (or by any
Loan Servicer for the benefit of Lender) in Permitted Investments in accordance
with, and subject to, the terms and conditions set forth in this Agreement with
respect to the Reserve Funds. All such sums are hereby assigned to Lender for
the benefit of Lender, and Borrower shall, upon request of Lender, make,
execute, acknowledge, and deliver any and all additional assignments,
instruments, certificates and documents as may be necessary from time to time to
enable Lender to collect any such sums. Lender and any Loan Servicer shall not
be, under any circumstances, liable or responsible for failure to collect, or
exercise due diligence in the collection of, any such sums.
5.3    Payment to Borrower of Certain Insurance Proceeds. Notwithstanding
anything to the contrary contained in this Agreement, if (a) the annual Net
Operating Income of the Real Property from Leases that will remain in full force
and effect following Restoration, as determined by Lender, will provide a Debt
Service Coverage Ratio for the Loan equal to or exceeding 1.25, as reasonably
determined by Lender, (b) the Real Property can, in Lender’s reasonable
judgment, be Restored to a size, quality, nature and condition at least equal to
or better than the condition that existed prior to the Casualty and such
Casualty insurance proceeds are used for such purpose, and (c) there exists no
Noticed Default or Event of Default, then any Casualty insurance proceeds and

- 79 -
14961843v.6

--------------------------------------------------------------------------------




any Condemnation award less than or equal to Two Million Dollars ($2,000,000)
shall be paid directly to Borrower to be used for the Restoration of the Real
Property.
5.4    Adjustment of Insurance Claims. Borrower may adjust, compromise and
settle any insurance claim subject to compliance with and satisfaction of all of
the following terms and conditions: (a) Lender shall have received prompt
written notice from Borrower of any material Casualty to the Security Property;
(b) no Noticed Default or Event of Default exists; (c)  Borrower shall keep
Lender currently advised, in reasonable detail, as to the status of all
negotiations and proceedings and shall promptly give to Lender copies of all
material documents received or delivered in connection with such negotiations or
proceedings; (d) Lender shall be entitled, at Lender’s election, to participate
in any negotiations or proceedings if Lender deems it necessary to do so in
order to protect Lender’s interest in the Security Property or to prevent
Lender’s security for the Indebtedness from being impaired; and (e) any
adjustment, compromise or settlement of any claim for a Casualty exceeding Two
Million Dollars ($2,000,000) shall be subject to Lender’s prior written
approval, which approval shall not be unreasonably withheld. During the
existence of a Notice of Default or an Event of Default, Lender shall be
entitled, at Lender’s sole option, to either (i) settle and adjust any claim
under such policies with the reasonable approval of Borrower, or (ii) allow
Borrower to settle or adjust any claim under such policies with the prior
written approval of Lender, which approval shall not be unreasonably withheld.
Lender shall be and is hereby authorized by Borrower to collect any such
Casualty insurance proceeds, and the reasonable costs and expenses incurred by
Lender in the collection and adjustment of Casualty insurance proceeds shall
constitute Lender Expenses and be secured hereby as part of the Indebtedness,
shall be due and payable upon demand and any amount due and payable hereunder to
Lender which is not paid within ten (10) Business Days after written demand
therefor from Lender shall bear interest from the date of such demand at the
Default Rate.
5.5    Application of Insurance Proceeds.
5.5.10    Application to Indebtedness. As used herein, “Net Insurance Proceeds”
means the net amount of all insurance proceeds with respect to any insured
Casualty which are paid to or for the benefit of Borrower or which are received
by Lender or by any Loan Servicer for Lender’s benefit, after deducting the
out-of-pocket costs and expenses incurred by Lender in collecting the same.
Except as provided in Section 5.3 above or Section 5.5.2 below, the Net
Insurance Proceeds shall be applied to payment of the Indebtedness. Any
reduction of the Outstanding Principal Balance from an early involuntary
prepayment as a result of a Casualty insurance settlement will be without
payment of any Prepayment Fee (but will require Borrower to pay any Breakage
Costs and Hedge Breakage) and will cause a pro-rata reduction in Monthly Debt
Service Payments based upon the reduced Outstanding Principal Balance and the
Applicable Interest Rate.
5.5.11    Restoration Following Partial Casualty. Notwithstanding anything to
the contrary contained in this Agreement, Lender agrees to make Net Insurance
Proceeds available to Borrower for Restoration of the Real Property, provided
that all of the following terms, conditions and requirements are satisfied:
(a)    there exists no Event of Default under any of the Loan Documents;

- 80 -
14961843v.6

--------------------------------------------------------------------------------




(b)    Borrower, promptly after the Casualty insurance claim(s) are settled, and
so long as Lender makes the Net Insurance Proceeds available to Borrower for
Restoration, commences and thereafter diligently and continuously proceeds to
Restore, or causes the diligent and continuous Restoration of, the Real
Property;
(c)    such Casualty does not diminish, impair or terminate any material
easements or any material Project Operating Agreements;
(d)    Lender has received satisfactory evidence that, upon the completion of
the Restoration of the Real Property, a sufficient number of Leases at the Real
Property shall remain in full force and effect such that the Net Operating
Income of the Real Property will be restored to a Debt Service Coverage Ratio of
not less than 1.25, as reasonably determined by Lender;
(e)    Borrower demonstrates to Lender’s reasonable satisfaction that Borrower
has the financial ability to make all payments under the Loan Documents during
the Restoration from the proceeds of rental loss or business interruption
insurance or otherwise;
(f)    the Net Insurance Proceeds are released under customary
escrow/construction funding arrangements satisfactory to Lender, including the
requirements of Section 5.8.2 and Section 5.8.4 below;
(g)    if the Net Insurance Proceeds are not sufficient to fully Restore the
Real Property, Borrower deposits with Lender, prior to commencement of
Restoration, Immediate Funds in an amount sufficient to make up any deficiency,
or otherwise provides to Lender assurances with respect to the payment of such
deficiency which are satisfactory to Lender in Lender’s reasonable discretion;
(h)    Lender is reasonably satisfied that (i) upon Restoration of the Real
Property there shall be no uncured default under any Building Law or any
material Project Operating Agreement, (ii) Borrower is diligently enforcing the
material obligations of all other parties to all Leases and all Project
Operating Agreements, and (iii) all material Project Operating Agreements and
all material Licenses and Permits will remain in full force and effect following
the completion of the Restoration of the Real Property;
(i)    upon completion of the Restoration of the Real Property, the Real
Property can, in Lender’s reasonable judgment, with diligent Restoration, be
returned to a size not less than its size that existed prior to the Casualty and
be returned to a quality, nature, condition and utility at least equal to the
quality, nature, condition and utility thereof that existed prior to the
Casualty; and
(j)    the Restoration can be completed before the earlier of (i)  the date
payments of rental loss or business interruption insurance proceeds cease, and
(ii)  the Maturity Date.
5.6    Condemnation Proceedings. Borrower may adjust, compromise and settle any
Condemnation proceeding subject to compliance with and satisfaction of all of
the following terms

- 81 -
14961843v.6

--------------------------------------------------------------------------------




and conditions: (a) Lender shall have received prompt written notice from
Borrower of any Condemnation proceeding affecting the Security Property;
(b) there exists no Event of Default under any of the Loan Documents;
(c) Borrower shall keep Lender currently advised, in reasonable detail, as to
the status of all negotiations and proceedings and shall promptly give to Lender
copies of all material documents received or delivered in connection with such
negotiations or proceedings; (d) Lender shall be entitled, at Lender’s election,
to participate in any negotiations or proceedings if Lender deems it necessary
to do so in order to protect Lender’s interest in the Security Property or to
prevent Lender’s security for the Indebtedness from being impaired; and (e) any
adjustment, compromise or settlement of any Condemnation proceeding for a
Condemnation award exceeding Two Million Dollars ($2,000,000) shall be subject
to Lenders’ prior written approval, which approval shall not be unreasonably
withheld. During the existence of an Event of Default or if any of the other
terms and conditions in the foregoing clauses (a) through (e) above of this
Section 5.6 are not complied with or satisfied, Lender shall be entitled, at
Lender’s sole option, to either (i) settle and adjust any Condemnation
proceeding with the reasonable approval of Borrower or (ii) allow Borrower to
settle and adjust any Condemnation proceeding with the prior written approval of
Lender, which approval shall not be unreasonably withheld. Lender shall and is
hereby irrevocably authorized by Borrower to collect any such Condemnation
award. The out-of-pocket costs and expenses incurred by Lender in the
prosecution and resolution of any Condemnation proceedings and the collection of
any Condemnation award shall constitute Lender Expenses and be secured hereby as
part of the Indebtedness, shall be due and payable upon demand, and any amount
due and payable hereunder to Lender which is not paid within ten (10) Business
Days after written demand therefor from Lender shall bear interest from the date
of such demand at the Default Rate.
5.7    Application of Net Condemnation Award.
5.7.4    Application to Indebtedness. As used herein, “Net Condemnation Award”
means the net amount of any award with respect to Condemnation of any portion of
the Security Property which is paid to or for the benefit of Borrower or which
is received by Lender, after deducting the reasonable out-of-pocket costs and
expenses incurred by Lender in collecting the same. Except as provided in
Section 5.4 above and Section 5.7.2 and Section 5.8.5 below, any Net
Condemnation Award shall be applied to the payment of the Indebtedness. Any
reduction of the Outstanding Principal Balance from an early involuntary
prepayment as a result of the application of such Condemnation proceeds will be
without payment of any Prepayment Fee (but will require Borrower to pay any
Breakage Costs and Hedge Breakage) and will cause a pro-rata reduction in
Monthly Debt Service Payments based upon the Outstanding Principal Balance and
the Applicable Interest Rate.
5.7.5    Restoration Following Partial Condemnation. Notwithstanding anything to
the contrary contained in this Agreement, Lender agrees to make any Net
Condemnation Award available to Borrower for Restoration of the Real Property,
provided that all of the following terms, conditions and requirements are
satisfied:
(a)    there is no Event of Default under any of the Loan Documents;
(b)    Borrower, promptly after the Condemnation is effected, and so long as
Lender makes the Net Condemnation Award available to Borrower for Restoration,
commences

- 82 -
14961843v.6

--------------------------------------------------------------------------------




and thereafter diligently and continuously proceeds to Restore, or causes the
diligent and continuous Restoration of, the Real Property;
(c)    such Condemnation does not diminish, impair or terminate any material
easements or any material Project Operating Agreements;
(d)    Lender has received satisfactory evidence that, upon the completion of
the Restoration of the Real Property, a sufficient number of Leases at the Real
Property shall remain in full force and effect such that the Net Operating
Income of the Real Property will be restored to a Debt Service Coverage Ratio of
not less than 1.25, as reasonably determined by Lender;
(e)    Borrower demonstrates to Lender’s reasonable satisfaction that Borrower
has the financial ability to make all payments under the Loan Documents during
the Restoration from the proceeds of rental loss or business interruption
insurance or otherwise;
(f)    the Net Condemnation Award is released under customary
escrow/construction funding arrangements satisfactory to Lender, including the
requirements of Section 5.8.2 and Section 5.8.4 below;
(g)    if the Net Condemnation Award is not sufficient to fully Restore the Real
Property, Borrower deposits with Lender, prior to the commencement of
Restoration, Immediate Funds in an amount sufficient to make up any deficiency,
or otherwise provides to Lender assurances with respect to the payment of such
deficiency which are satisfactory to Lender in Lender’s reasonable discretion;
(h)    Lender is reasonably satisfied that (i) upon Restoration of the Real
Property there shall be no uncured material default under any Building Law or
any material Project Operating Agreement, (ii) Borrower is diligently enforcing
the material obligations of all other parties to all Leases and all Project
Operating Agreements, and (iii) all material Project Operating Agreements and
all material Licenses and Permits will remain in full force and effect following
the completion of the Restoration of the Real Property;
(i)    upon completion of the Restoration of the Real Property, the Real
Property can, in Lender’s reasonable judgment, with diligent Restoration, be
returned to a quality, nature, condition and utility at least equal to the
quality, nature, condition and utility thereof that existed prior to the
Condemnation; and
(j)    the Restoration can be completed before the earlier of (i)  the date
payments of rental loss or business interruption insurance proceeds cease, and
(ii)  the Maturity Date.
5.8    Conditions Applicable if Restoration Permitted.
5.8.6    Restoration Obligation. In the event that any Net Insurance Proceeds or
any Net Condemnation Award is made available to Borrower for the Restoration of
the Real Property, Borrower shall, so long as Lender makes any Net Insurance
Proceeds or any Net Condemnation

- 83 -
14961843v.6

--------------------------------------------------------------------------------




Award available to Borrower for Restoration, and whether or not the Net
Insurance Proceeds or Net Condemnation Award received in connection therewith
are sufficient therefor, restore, repair, replace, or rebuild any damaged
Improvements (as the context shall require, “Restoration” or “Restore”), in a
good and workmanlike manner to the same or better condition, value and character
as existed prior to such Casualty or Condemnation, all to be effected in
accordance with this Agreement, applicable Legal Requirements and Environmental
Laws and any Project Operating Agreements.
5.8.7    Requirements for Commencement of Restoration. Before commencing any
Restoration work, Borrower shall comply with all of the following requirements:
(a)    The Restoration shall be performed under the supervision of an
experienced construction manager reasonably satisfactory to Lender appropriate
to the nature of the work being performed (which may be qualified personnel of
Borrower or the Property Manager), provided, however, if the cost of Restoration
exceeds Two Million Dollars ($2,000,000), the Restoration work shall be
conducted under the supervision of a licensed engineer or architect reasonably
satisfactory to Lender appropriate to the nature of the work being performed;
(b)    If the cost of such Restoration exceeds Two Million Dollars ($2,000,000),
Borrower shall furnish or cause to be furnished to Lender, for Lender’s
reasonable approval, which approval shall not be unreasonably withheld or
delayed, complete plans and specifications for the Restoration work bearing the
signed approval thereof by the engineer or architect referred in
Section 5.8.2(a) above and such engineer’s or architect’s, as applicable, seal.
Whether or not the cost of the Restoration exceeds Two Million Dollars
($2,000,000), Borrower shall furnish or cause to be furnished to Lender evidence
reasonably satisfactory to Lender as to the estimated total cost of completing
the Restoration work and that upon completion of the Restoration, the Real
Property shall be at least equal in quality, nature, condition and utility to
the Real Property’s quality, nature, condition and utility prior to the Casualty
or Condemnation.
(c)    Borrower shall furnish or cause to be furnished to Lender copies of all
Licenses and Permits required by law, if any, in connection with the
commencement and conduct of the Restoration.
(d)    Borrower shall furnish Lender, prior to commencement of such Restoration,
written evidence satisfactory to Lender, of the issuance of any and all
approvals required to be obtained, if any, pursuant to any Project Operating
Agreements and Legal Requirements in connection with such Restoration.
5.8.8    Custody of Net Insurance Proceeds or Net Condemnation Award. Any Net
Insurance Proceeds or any Net Condemnation Award which is to be held by Lender
(or any Loan Servicer) and applied toward Restoration of the Security Property
shall be in the exclusive possession and control of Lender and shall constitute
additional security for the payment of the Loan. Any Net Insurance Proceeds or
Net Condemnation Award which is held by Lender (or any Loan Servicer) may not be
commingled with the general funds of Lender (or any Loan Servicer), shall be
held in segregated accounts, and shall not bear interest while held by Lender
(or any Loan Servicer) except as expressly provided below in this Section 5.8.3
with respect to Permitted

- 84 -
14961843v.6

--------------------------------------------------------------------------------




Investments. It is specifically agreed that under no circumstances other than
Lender’s gross negligence or intentional misconduct shall Lender be liable or
accountable to Borrower for any amounts (including interest, dividends or other
earnings on or benefit accruing to such Net Insurance Proceeds or Net
Condemnation Award) held by Lender (or any Loan Servicer). Borrower shall be
solely responsible for any loss of interest, dividends, earnings and/or
principal of any Net Insurance Proceeds or Net Condemnation Award and shall be
solely responsible for any Breakage Costs and Hedge Breakage. Lender (or any
Loan Servicer) shall possess, control, segregate, hold and disburse such Net
Insurance Proceeds or Net Condemnation Award free of any trust and subject only
to the terms of this Security Instrument. Borrower grants to Lender a
first-priority perfected security interest in all Net Insurance Proceeds and all
Net Condemnation Award held by Lender as additional security for payment of the
Indebtedness. If any Event of Default shall have occurred and is continuing,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any Net Insurance Proceeds and any net Condemnation Award to the
payment of the Indebtedness in any order in Lender’s sole discretion. Borrower
shall not further pledge, assign or grant any security interest in any Net
Insurance Proceeds and any Net Condemnation Award or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto. Borrower shall have the right to direct Lender to invest any Net
Insurance Proceeds and any Net Condemnation Award held by Lender in Permitted
Investments provided (a)  such investments are then regularly offered by Lender
for accounts of this size, category and type, (b) such investments are permitted
by applicable federal, state and local rules, regulations and laws, (c) the
maturity date of the Permitted Investment is not later than the date on which
the Net Insurance Proceeds or Net Condemnation Award are required for payment of
the costs of Restoration, and (d) no Event of Default shall have occurred and be
continuing. No other investments of any Net Insurance Proceeds and any Net
Condemnation Award held by Lender shall be permitted except as set forth in this
Section 5.8.3 above. Borrower shall bear all reasonable costs associated with
the investment of any Net Insurance Proceeds and any Net Condemnation Award held
by Lender in Permitted Investments. Such costs shall be deducted from the income
or earnings on such investment, if any, and to the extent such income or
earnings shall not be sufficient to pay such costs, such costs shall be paid by
Borrower promptly on demand by Lender. Interest or other earnings, if any, on
any Net Insurance Proceeds and any Net Condemnation Award held by Lender shall
be added to and become a part of any Net Insurance Proceeds and any Net
Condemnation Award held by Lender and shall be disbursed in the same manner as
other monies constituting Net Insurance Proceeds or a Net Condemnation Award
held by Lender. Borrower shall be responsible for payment of any federal, state
or local income or other tax applicable to the interest or income earned on any
Net Insurance Proceeds and any Net Condemnation Award held by Lender.
5.8.9    Disbursements for Restoration. If all of the terms, conditions and
requirements of Section 5.5.2 or Section 5.7.2 are satisfied, Lender (or any
Loan Servicer) shall disburse the Net Insurance Proceeds or the Net Condemnation
Award to or as directed by Borrower from time to time during the course of the
Restoration in accordance with all of the following provisions:
(a)    Each request for disbursement shall not be made more often than at
thirty (30) day intervals on ten (10) Business Days prior notice to Lender or
the Loan Servicer and

- 85 -
14961843v.6

--------------------------------------------------------------------------------




shall not be for less than Fifty Thousand Dollars ($50,000), except that the
final request for disbursement (inclusive of retainage) may be for less than
Fifty Thousand Dollars ($50,000);
(b)    each disbursement shall not exceed (i) ninety percent (90%) of the actual
hard costs of Restoration work and (ii) one hundred percent (100%) of the actual
soft costs of Restoration Work, incurred by Borrower in connection with any such
disbursement request;
(c)    each request for disbursement shall be in writing signed by a Responsible
Person on behalf of Borrower and shall be accompanied by a certificate, on
standard AIA forms for construction loan disbursements and reasonably
satisfactory to Lender or the Loan Servicer, of the engineer or architect
referred to in Section 5.8.2(a) above, dated not more than ten (10) days prior
to the application for withdrawal of funds, stating:
(i)    that all of the Restoration work for which payment is being requested is
in place and has been performed substantially in accordance with the approved
plans and specifications and all applicable Legal Requirements;
(ii)    that the sum then requested to be disbursed has been paid by Borrower
and/or is justly due to contractors, subcontractors, materialmen, engineers,
architects or other Persons (whose names and addresses shall be stated) who have
rendered or furnished certain services or materials for the Restoration work and
giving a brief description of such services and materials and the principal
subdivisions or categories thereof and the respective amounts so paid or due to
each of said Persons in respect thereof and stating the progress of the
Restoration work up to the date of said certificate;
(iii)    that the sum then requested to be disbursed (exclusive of retainage),
plus all sums previously disbursed (exclusive of retainage), does not exceed the
cost of the Restoration work insofar as actually accomplished up to the date of
such certificate;
(iv)    that the remainder of the funds held by Lender or the Loan Servicer will
be sufficient to pay in full for the completion of the Restoration or Borrower
has otherwise provided adequate assurances acceptable to Lender that necessary
funds shall be available when and as necessary; and
(v)    that no part of the cost of the services and materials described in the
foregoing Section 5.8.4(c)(ii) has been made the basis of the disbursement of
any funds in any previous application for disbursement.
(d)    Borrower shall deliver to Lender, with a request for disbursement,
conditional lien waivers from the general contractor and any major
subcontractors for the Restoration work included within such request for
disbursement and final lien waivers from the general contractor and any major
subcontractors for the work covered by the disbursement within thirty (30) days
after disbursement of funds by Lender or the Loan Servicer.

- 86 -
14961843v.6

--------------------------------------------------------------------------------




(e)    The final request for disbursement (inclusive of retainage allocable to
the previous disbursements which is to be disbursed pursuant to such final
request) shall be accompanied by all of the items set forth in Section 5.8.6
below.
(f)    If any of the Restoration work affects the shell of the Improvements or
any of the Real Property outside the footprint of the Improvements, Borrower
shall deliver to Lender an ALTA “as-built” land title survey of the affected
portion of the Real Property dated as of a date within ninety (90) days prior to
the making of the final advance (or revised to a date within thirty (30) days
prior to the advance) showing no new encroachments other than those, if any,
acceptable to Lender.
(g)    Lender or any Loan Servicer shall disburse to the Persons named in the
certificate furnished pursuant to the foregoing Section 5.8.4(c) above, ninety
percent (90%) of hard costs of the respective amounts stated in said certificate
to be due them, and shall disburse to Borrower ninety percent (90%) of hard
costs of the amounts stated in said certificate to have been paid by Borrower.
Lender or any Loan Servicer shall disburse one hundred percent (100%) of soft
costs incurred.
(h)    In making any payment from the Net Insurance Proceeds or the Net
Condemnation Award, Lender or any Loan Servicer shall be entitled to rely on
such requests for payment from Borrower without any inquiry into the accuracy,
validity or contestability of any of the certifications or other information
provided by Borrower (but reserves the right to withhold any such payment if
Lender or any Loan Servicer reasonably determines that any such certification or
other information is inaccurate). The provisions of this Section 5.8.4 are
solely for the protection of Lender and entail no responsibility on Lender’s or
any Loan Servicer’s part beyond the disbursement of the costs and expenses
described in this Section 5.8.4 in accordance with the terms hereof and beyond
the allowing of due credit for the Net Insurance Proceeds or the Net
Condemnation Award actually received. In the event that the amounts of the Net
Insurance Proceeds or the Net Condemnation Award on deposit with Lender or the
Loan Servicer are inadequate to pay the costs of the Restoration work, Borrower
shall immediately deposit with Lender the amount of such deficiency, or
otherwise provide Lender assurances with respect to the payment of such
deficiency which are satisfactory to Lender in Lender’s sole discretion.
5.8.10    Excess Amounts. If upon completion of the Restoration there are Net
Insurance Proceeds or Net Condemnation Awards held by Lender or any Loan
Servicer over and above the amounts disbursed pursuant to the foregoing
provisions of Section 5.8.4 above, then (a) with respect to any Net Insurance
Proceeds (but not any Net Condemnation Award in excess of Five Hundred Thousand
Dollars ($500,000) as provided below), for so long as (i) there exists no
Noticed Default or Event of Default under any of the Loan Documents, the
Environmental Indemnity Agreement or any Collateral Assignment of Interest Rate
Cap Agreement, (ii) the Debt Service Coverage Ratio on the Loan as determined by
Lender equals or exceeds 1.35 and (iii) the Loan to Value Percentage does not
exceed sixty percent (60%), Lender or any Loan Servicer shall pay over such
excess Net Insurance Proceeds to Borrower, and (b) any excess Net Condemnation
Award in excess of Five Hundred Thousand Dollars ($500,000) shall be applied to
payment of the indebtedness as provided in Section 5.7.1 above and any excess
Net Condemnation Award of Five Hundred

- 87 -
14961843v.6

--------------------------------------------------------------------------------




Thousand Dollars ($500,000) or less shall be released to Borrower. Any such
payment to Borrower of any excess Net Insurance Proceeds shall be made only
after Lender’s receipt of the items described in Section 5.8.6 below. In the
event all of the requirements in clauses (i) through (iii) of clause (a) above
of this Section 5.8.5 are not satisfied, any excess Net Insurance Proceeds shall
be applied to payment of the Indebtedness as provided in Section 5.5.1 above.
5.8.11    Deliveries Upon Completion of Restoration. Upon completion of the
Restoration, in addition to the other requirements above, Borrower shall
promptly deliver, or cause to be delivered, to Lender:
(a)    If the cost of the Restoration is Two Million Dollars ($2,000,000) or
less a written certificate from the construction manager supervising the
Restoration that the Restoration work has been fully completed in a good and
workmanlike manner, and if the cost of the Restoration exceeds Two Million
Dollars ($2,000,000), a written certificate of the licensed engineer or
architect supervising the Restoration that the Restoration work has been fully
completed in a good and workmanlike manner substantially in accordance with such
approved plans and specifications;
(b)    A certificate by Borrower in form and substance reasonably satisfactory
to Lender confirming that the Real Property and every part thereof, including
all materials and property incorporated into the Real Property as part of the
Restoration Work, are free and clear of all mechanics’ and materialmen’s liens
or other Liens (other than the Permitted Exceptions and the Security Instrument)
filed against the Real Property which have not been paid or otherwise properly
discharged (including discharge by bonding around such mechanics’ or
materialmens’ liens) or being contested in accordance with Section 9.1 below;
(c)    A certificate by Borrower in form and substance reasonably satisfactory
to Lender, listing all costs and expenses in connection with the completion of
the Restoration in reasonable detail and the amount paid by Borrower with
respect to the Restoration;
(d)    A permanent certificate of occupancy or a temporary certificate of
occupancy (with conditions and limits on duration reasonably acceptable to
Lender) or the functional equivalent thereof allowing immediate occupancy and
use of the Real Property for its intended purpose and all other applicable
approvals, certificates and Licenses and Permits issued by Governmental
Authorities with respect to the Improvements and by the appropriate Board of
Fire Underwriters or other similar bodies acting in and for the locality in
which the Real Property is situated, provided that within one hundred
eighty (180) days after completion of the Restoration, Borrower shall obtain and
deliver to Lender a permanent certificate of occupancy for the Real Property;
(e)    An estoppel certificate from the other party to any material Project
Operating Agreement, dated within sixty (60) days of completion of Restoration,
executed by such other party to such material Project Operating Agreement as to
the status of such Project Operating Agreement(s) and, to the extent the
acceptance or approval of the Restoration by the other party is required under
such material Project Operating Agreement, confirming such other party’s
acceptance of the Restoration; and

- 88 -
14961843v.6

--------------------------------------------------------------------------------




(f)    A current certified Rent Roll for the Real Property.
ARTICLE VI    

EVENTS OF DEFAULT AND REMEDIES
6.1    Event of Default. The term “Event of Default,” as used herein and in the
other Loan Documents, the Environmental Indemnity Agreement, the Interest Rate
Cap Agreement or the Collateral Assignment of Interest Rate Cap Agreement, shall
mean the following:
6.1.4    Payment Defaults. Failure of Borrower to pay any scheduled amount due
under this Agreement, the Note, the Security Instrument, any of the other Loan
Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement or any Collateral Assignment of Interest Rate Cap Agreement in full
within ten (10) days after the due date of such payment or the failure to pay
any non-scheduled amount thereunder within ten (10) days of the notice that such
amount is due; provided, however, there shall be no such ten (10) day grace
period applicable to the payment due on the Maturity Date.
6.1.5    Covenant Defaults. Any Default by Borrower or Guarantor in the due
performance of any of Borrower’s or Guarantor’s respective covenants or
agreements contained in this Agreement, the Note, the Security Instrument or in
any of the other Loan Documents, the Environmental Indemnity Agreement, any
Interest Rate Cap Agreement or any Collateral Assignment of Interest Rate Cap
Agreement, if such Default continues for more than thirty (30) days after notice
thereof from Lender; provided, however, that if such Default is susceptible of
being cured but cannot be cured with the exercise of diligent efforts within
such thirty (30) days, such thirty (30) day period shall be extended for such
period of time, not exceeding one hundred twenty (120) days in the aggregate, as
shall be reasonably required for Borrower or Guarantor in the exercise of
diligent efforts, to cure the Default. Notwithstanding anything to the contrary
contained herein, the notice and cure period provided under this Section 6.1.2
shall not be applicable to and shall not be in addition to any specific notice
and cure or performance period provided under any other provision of this
Article VI or elsewhere in this Agreement, any of the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement or any
Collateral Assignment of Interest Rate Cap Agreement, and the specific notice
and cure or performance period (or the absence of any notice and cure or
performance period) for an Event of Default provided for in any such provision
shall control, and a failure by Borrower or Guarantor, as the case may be, to
cure a Default under such provision within such applicable cure period, if any,
shall be an Event of Default under this Agreement, the Note, the Security
Instrument, the other Loan Documents, the Environmental Indemnity Agreement, any
Interest Rate Cap Agreement or any Collateral Assignment of Interest Rate Cap
Agreement.
6.1.6    False Representations, Warranties and Statements. The making of a false
representation, warranty, or statement Borrower, Guarantor or any other Borrower
Party in any Loan Document, the Environmental Indemnity Agreement, any Interest
Rate Cap Agreement or any Collateral Assignment of Interest Rate Cap Agreement,
or any certificate, affidavit or other instrument executed or delivered in
connection with the Loan, which false representation, warranty

- 89 -
14961843v.6

--------------------------------------------------------------------------------




or statement has a Material Adverse Effect and which false representation,
warranty, or statement is not cured by Borrower within fifteen (15) days of
receipt of written notice thereof from Lender.
6.1.7    Other Defaults. Any material default by Borrower under any Major Lease,
any Other Lease or any material Project Operating Agreement, if such default has
not been cured by the expiration of any notice or cure period under such Major
Lease, such Other Lease or such material Project Operating Agreement.
6.1.8    Insurance. The failure of Borrower to maintain, or cause to be
maintained, insurance in accordance with the provisions of the Loan Documents or
to apply any proceeds of any insurance or any Condemnation award in accordance
with this Agreement.
6.1.9    Dissolution. The dissolution, termination or liquidation of Borrower or
Guarantor.
6.1.10    Further Encumbrance. The creation or placement of any Lien on any of
the Security Property which Lien was not approved by Lender or expressly
permitted by this Agreement, except (a) Liens for Real Estate Taxes owed but not
yet delinquent shall not constitute an Event of Default so long as the Real
Estate Taxes are paid prior to delinquency, and (b) involuntary mechanics’
liens, similar involuntary Liens, or other involuntary Lien which are released
by recordation of a bond in accordance with California Civil Code Section 3143
or which are being contested in strict accordance with Section 9.1 below shall
not constitute an Event of Default.
6.1.11    Transfer of Security Property or Beneficial Interest. A Transfer,
whether directly or indirectly, voluntarily or involuntarily or by operation of
law or otherwise, of all or any portion of the Security Property or in the legal
or beneficial ownership or control of Borrower or any Constituent Borrower
Owner, except in accordance with Section 4.20.2 or Section 4.20.5 of this
Agreement.
6.1.12    First Priority Lien. If Lender fails at any time to have a legal,
valid, binding and enforceable first priority Lien on the Security Property or
any material portion thereof.
6.1.13    Payment of Impositions. If Borrower fails to pay any Imposition within
ten (10) days of the date when due, provided, however, Real Estate Taxes shall
be paid prior to delinquency, and provided, further, however, it shall not be an
Event of Default if sufficient funds are available in the Tax and Insurance
Account for the payment of Real Estate Taxes and Lender fails to pay such Real
Estate Taxes directly from the Tax and Insurance Fund.
6.1.14    Adjustment or Settlement of Insurance or Condemnation Claim. Except as
permitted in Section 5.4 or Section 5.6 above of this Agreement, adjusting,
compromising, settling or entering into any agreement with respect to insurance
proceeds or settlements and Condemnation proceedings and awards, without the
prior consent of Lender, which consent shall not be unreasonably withheld.

- 90 -
14961843v.6

--------------------------------------------------------------------------------




6.1.15    Failure to Deliver Financial Materials. Any failure by Borrower or
Guarantor to deliver financial statements or similar items required by
Section 4.8.2 above within ten (10) days after written notice from Lender of
such failure.
6.1.16    Maintenance of Existence, Authorizations and Permits. Any failure of
Borrower and Guarantor to preserve and keep in full force and effect its
existence, all material franchises, licenses, authorizations, registrations,
permits and approvals required under the laws of the state of its formation, and
all material franchises, licenses, authorizations, registrations, permits and
approvals required or necessary to operate its business.
6.1.17    Insolvency; Bankruptcy. The occurrence of any event of insolvency,
bankruptcy or dissolution, whether voluntary or involuntary, of Borrower or
Guarantor.
6.1.18    Special Purpose Bankruptcy Remote Entity Covenant. Any breach of the
covenants contained in Section 4.27 above.
6.1.19    Net Worth/Liquidity Maintenance. Any breach of the covenants contained
in Section 4.32 above.
6.1.20    Other Event of Default. The occurrence of an Event of Default under
any other Loan Document, the Environmental Indemnity Agreement or any Collateral
Assignment of Interest Rate Cap Agreement (as “Event of Default” is defined
therein).
6.2    Remedies.
6.2.7    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in Section 6.1.6 and Section 6.1.14 hereof) and at
any time and from time to time thereafter while such an Event of Default is then
continuing, in addition to any other rights or remedies available to Lender
pursuant to the Loan Documents or at law or in equity, Lender may take such
action, without notice or demand, that Lender deems advisable to protect and
enforce Lender’s rights against Borrower and Guarantor and in and to the
Security Property, including declaring the Indebtedness to be immediately due
and payable (including unpaid interest, Default Rate interest, Late Charges and
any other amounts owing by Borrower and Guarantor), without notice of demand;
and upon any Event of Default described in Section 6.1.6 and Section 6.1.14
hereof, the Indebtedness (including unpaid interest, Default Rate interest, Late
Charges and any other amounts owing by Borrower and Guarantor) shall immediately
and automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained in the
Loan Documents to the contrary notwithstanding.
6.2.8    Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower or Guarantor under the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Indebtedness shall be declared or be automatically due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement

- 91 -
14961843v.6

--------------------------------------------------------------------------------




of Lender’s rights and remedies under any of the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in Lender’s discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth in the Loan
Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement or any Collateral Assignment of Interest Rate Cap Agreement. Without
limiting the generality of the foregoing, Borrower agrees that if an Event of
Default is continuing, to the maximum extent permitted by applicable law, all
liens, security interests and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
Lender’s remedies against the Security Property, the Security Instrument has
been foreclosed, the Security Property has been sold and/or otherwise realized
upon in satisfaction of the Indebtedness or the Indebtedness has been paid in
full. To the extent permitted by applicable law, nothing contained in any Loan
Document shall be construed as requiring Lender to resort to any portion of the
Security Property for the satisfaction of any of the Indebtedness in preference
or priority to any other portion, and Lender may seek satisfaction out of the
entire Security Property or any part thereof, in Lender’s discretion.
6.2.9    Forbearance by Lender Not a Waiver. Any forbearance by Lender in
exercising any right or remedy under any of the Loan Documents, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any right or remedy. Lender’s acceptance of payment of any sum secured by any of
the Loan Documents and any Collateral Assignment of Interest Rate Cap Agreement
after the due date of such payment shall not be a waiver of Lender’s rights to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of Impositions or other Liens or charges by Lender
shall not be a waiver of Lender’s rights to accelerate the maturity of the Loan,
nor shall Lender’s receipt of any awards, proceeds or damages under the Security
Instrument operate to cure or waive Borrower’s default in payment of sums
secured by any of the Loan Documents. With respect to all Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement or any
Collateral Assignment of Interest Rate Cap Agreement, only waivers specifically
and expressly made in writing by Lender shall be effective against Lender.
References in this Agreement, any other Loan Document, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement to the “continuance of an Event of
Default”, the “existence of an Event of Default” or words of similar import
shall not be deemed or construed to mean that Lender is agreeing to excuse or to
extend the time by which Borrower may cure such Event of Default or to delay or
waive Lender’s right to exercise any rights or remedies to which Lender may be
entitled by reason of such Event of Default.
6.2.10    Lender’s Right to Perform. If Borrower fails to perform any covenant
or obligation contained in this Agreement, and such failure constitutes an Event
of Default hereunder, then without in any way limiting Lender’s right to
exercise any of Lender’s rights, powers or remedies as provided hereunder, or
under any of the other Loan Documents, the Environmental Indemnity Agreement,
any Interest Rate Cap Agreement or any Collateral Assignment of Interest Rate
Cap

- 92 -
14961843v.6

--------------------------------------------------------------------------------




Agreement, Lender may, but shall have no obligation to, perform, or cause
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender within ten (10) days after the
date Lender makes written demand therefor and, if not paid, shall be added to
the Indebtedness secured by the Security Instrument and other Loan Documents and
shall bear interest thereafter at the Default Rate.
ARTICLE VII    

LIMITATION ON LIABILITY
7.1    No Personal Liability. Subject to the limitations set forth in
Section 7.2 and Section 7.3 below, neither Borrower nor any of the direct or
indirect owners of Borrower nor any of their respective beneficiaries, trustees,
shareholders, officers, directors, agents or employees shall have any personal
liability under this Agreement, the Note, the Security Instrument, any of the
other Loan Documents, the Environmental Indemnity Agreement, any Interest Rate
Cap Agreement or any Collateral Assignment of Interest Rate Cap Agreement, and
Lender’s only sources of satisfaction of the Loan shall be the Security Property
and any other collateral given to Lender to secure the Loan, and Lender shall
not seek to enforce out of any other assets of Borrower or any direct or
indirect owners of Borrower or any of their respective beneficiaries, trustees,
shareholders, officers, directors, agents or employees, any judgment for any
sums which shall be payable under this Agreement, the Note, the Security
Instrument or any other Loan Documents or for any deficiency remaining after a
foreclosure of the Security Instrument.
7.2    Limitations on Exculpation. The exculpation provided for in Section 7.1
above shall not: (a) constitute a waiver, release or impairment of any
obligation evidenced or secured by the Loan Documents, including any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Indebtedness or
to require that all of the Security Property shall continue to secure all of the
Indebtedness owed to Lender pursuant to the Loan Documents; (b) impair the right
of Lender to name Borrower and any other Person as a party defendant in any
action or suit for foreclosure and sale under the Security Instrument so long as
Lender does not seek to enforce any judgment in such action or suit out of any
assets of Borrower or any other Person other than the Security Property;
(c) affect the validity or enforceability (subject to any exculpation provisions
therein) of the Environmental Indemnity Agreement and the Guaranty; (d) impair
the right of Lender to obtain the appointment of a receiver for any of the
Security Property; (e) impair the enforcement of the Assignment of Leases;
(f) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Security Instrument; or
(g) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower solely in order to (i) fully realize the security granted by
the Security Instrument or (ii) commence any other appropriate action or
proceeding in order for Lender to exercise Lender’s remedies against the
Security Property and not to sue Borrower to collect on a money judgment beyond
Borrower’s interest in the Security Property or other collateral given to Lender
in connection with the Loan.
7.3    Recourse Obligations. Notwithstanding the provisions of Section 7.1 above
to the contrary, Borrower shall be personally liable to Lender for any and all
of the following acts and

- 93 -
14961843v.6

--------------------------------------------------------------------------------




omissions, to the extent described (the “Recourse Obligations”): (a) for all
Losses arising out of fraud, intentional misrepresentation or intentional
failure to disclose a material fact by Borrower, Guarantor or any other Borrower
Party in connection with the Loan; (b) for the amount of all Rents or other
Gross Rental Income received by Borrower or any other Borrower Party at any time
during the existence of an Event of Default with respect to which Borrower has
received written notice from Lender which are not applied to payments under the
Loan Documents or Operating Expenses, Capital Expenditures, Insurance Premiums,
and/or Real Estate Taxes; (c) so long as the delivery thereof to Lender is not
prohibited by the terms of the respective Lease or by applicable law, for the
amount of any Tenant Security Deposits which are applied by Borrower, Guarantor
or any other Borrower Party in contravention of the provisions of the Loan
Documents or which are not delivered to Lender upon foreclosure of the Security
Instrument or delivery of a deed in lieu thereof (including the failure to
deliver to Lender any letter of credit furnished as a Tenant Security Deposit
and to arrange for Lender to have the independent right and authority to draw on
such letter of credit); (d) for the amount of all Rents and other Gross Rental
Income collected more than one (1) month in advance and not applied to payments
under the Loan Documents or Operating Expenses, Capital Expenditures, Insurance
Premiums, and/or Real Estate Taxes,; (e) for the amount of all Lease Termination
Payments received by Borrower, Guarantor or any other Borrower Party during any
Lockbox Period and, to the extent required to be deposited in the Leasing
Reserve Account, not deposited into the Leasing Reserve Account; (f) for all
insurance proceeds or Condemnation awards which are misapplied or converted by
Borrower, Guarantor or any other Borrower Party or applied in contravention of
the provisions of the Loan Documents; (g) except to the extent such fees,
commissions or other amounts are paid by Borrower to a Borrower Party or any
agent, employee or Affiliate of a Borrower Party in accordance with the
provisions of the Property Management Agreement or other Contract for services
rendered by such Borrower Party pursuant to such Property Management Agreement
or other Contract, for the amount of all fees, commissions or other amounts paid
by Borrower to any Borrower Party or any agent, employee or Affiliate of a
Borrower Party in contravention of the provisions of the Loan Documents at any
time during the existence of an Event of Default with respect to which Borrower
has received written notice from Lender; (h) for all Losses arising out of
intentional physical waste of the Security Property by Borrower or any Borrower
Party; (i) for all Losses arising out of the failure to maintain insurance as
required under the Loan Documents, except to the extent that either (1) sums
sufficient to pay insurance premiums have been deposited in the Tax and
Insurance Account and neither Borrower nor any Borrower Party impedes Lender’s
utilization thereof to pay insurance premiums, (2) the Security Property fails
to generate revenue sufficient to pay insurance premiums, or (3) Lender retains
all revenue derived from the Security Property and does not make such revenues
available to Borrower for such purposes, (j) for all Indebtedness and other
obligations under the Loan Documents in the event of any voluntary Transfers
constituting a breach of the restrictions upon Transfers contained in the Loan
Documents; (k) for all Indebtedness and other Obligations under the Loan
Documents in the event of any voluntary financing or encumbrance placed upon the
Security Property in violation of the restrictions upon additional financing or
encumbrance contained in the Loan Documents; provided, however, an involuntary
Lien such as a mechanic’s lien shall not constitute a Recourse Obligation under
this Section 7.3(k); (l) for all Losses arising from any Event of Default with
respect to the covenants contained in Section 4.27 of this Agreement that
results in the substantive consolidation of Borrower, excluding any covenant
that would require the contribution of additional capital to the Borrower or any
Borrower Party; (m) for the amount of all Real Estate Taxes on,

- 94 -
14961843v.6

--------------------------------------------------------------------------------




against or pertaining to the Security Property, except to the extent that either
(1) sums sufficient to pay Real Estate Taxes have been deposited in the Tax and
Insurance Account and neither Borrower nor any Borrower Party impedes Lender’s
utilization thereof to pay Real Estate Taxes, (2) the Security Property fails to
generate revenue sufficient to pay such Real Estate Taxes, or (3) Lender retains
all revenue derived from the Security Property and does not make such revenues
available to Borrower for such purposes; (n) for all Losses arising out of the
failure to pay no later than ten (10) Business Days prior to foreclosure any
charges for labor or materials or any other charges or amounts that can create
Liens on the Security Property, except to the extent (1) the Security Property
fails to generate sufficient revenue to pay such charges for labor, materials or
such other charges or amounts that can create Liens on the Security Property or
(2), Lender retains all revenue derived from the Security Property and does not
make such revenues available to Borrower for such purposes; (o) for all
Indebtedness and other Obligations under the Loan Documents in the event (1) the
Security Property or any part thereof becomes an asset in a voluntary bankruptcy
or insolvency proceeding with respect to Borrower, Guarantor or any other
Borrower Party or any agent, employee or Affiliate of a Borrower Party, or
(2) the Security Property or any part thereof becomes an asset in an involuntary
bankruptcy or insolvency proceeding with respect to Borrower, Guarantor or any
other Borrower Party which is a Collusive Bankruptcy, or (3) the occurrence of
any other Collusive Bankruptcy; (p) for all Losses arising from the removal or
disposal of any portion of the Security Property subsequent to an Event of
Default with respect to which Borrower has received written notice from Lender
which is not replaced with property of equivalent or greater value; (q) for all
Losses arising out of any failure to pay any Musick Peeler Leasing Costs when
and as due and payable, provided, however, the liability for the Recourse
Obligation pursuant to this clause (q) of this Section 7.3 shall not exceed Four
Million Two Hundred Fifty Thousand Dollars ($4,250,000); (r) for all Losses
arising out of any breach of the covenants set forth in the Loan Documents
relating to the environmental condition of the Security Property; (s) for all
Losses incurred by Lender if, after the occurrence of an Event of Default,
Borrower, Guarantor, any Borrower Party or any agent, employee or Affiliate of a
Borrower Party seeks to contest the enforcement of Lender’s rights or remedies
under the Loan Documents and a court finds that such contest was made in bad
faith, or was unwarranted, or was frivolous; and/or (t) for all costs and
expenses of purchasing and maintaining an Interest Rate Cap Agreement upon any
failure of Borrower to do so during an Interest Rate Cap Period.
ARTICLE VIII    

REPRESENTATIONS AND WARRANTIES
8.1    Representations and Warranties. To induce Lender to execute and perform
this Agreement, Borrower hereby represents, covenants and warrants to Lender, as
of the Closing Date, as follows:
8.1.11    Authority. Borrower is duly organized, validly existing and in good
standing under the laws of the state of Borrower’s formation. Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
Guarantor’s formation. Borrower has full power and authority to conduct
Borrower’s business as presently conducted, to enter into this Agreement and the
other Loan Documents to which Borrower is a party, and to perform all of
Borrower’s duties

- 95 -
14961843v.6

--------------------------------------------------------------------------------




and obligations under this Agreement and under the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement, and such execution and
performance have been duly authorized by all necessary action on the part of
Borrower and the Constituent Borrower Owners. Guarantor has full power and
authority to conduct Guarantor’s business as presently conducted, to enter into
the Loan Documents and to perform all of Guarantor’s duties and obligations
under the Loan Documents to which Guarantor is a party and such execution and
performance have been duly authorized by all necessary action on the part of
Guarantor and all applicable Constituent Borrower Owners. The principal place of
business of Borrower and Guarantor is 2800 Post Oak Boulevard, Suite 4800,
Houston, Texas 77056.
8.1.12    Binding Obligations. This Agreement, the other Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement executed by Borrower and/or
Guarantor and any other documents and instruments required to be executed and
delivered by Borrower and/or Guarantor in connection with this Loan, when
executed and delivered, will constitute the duly authorized, valid and legally
binding obligations of Borrower and/or Guarantor, as applicable, and will be
enforceable against such party in accordance with their respective terms (except
to the extent that enforceability may be affected or limited by applicable
bankruptcy, insolvency and other similar debtor relief laws affecting the
enforcement of creditor’s rights generally), and no basis presently exists for
any claim or defense by Borrower or Guarantor against Lender under the Loan
Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement and any Collateral Assignment of Interest Rate Cap Agreement, or with
respect to the Loan.
8.1.13    Legal Requirements. The execution, delivery and performance of this
Agreement, the other Loan Documents, the Environmental Indemnity Agreement, any
Interest Rate Cap Agreement and any Collateral Assignment of Interest Rate Cap
Agreement by Borrower and Guarantor will not violate any provision of any
applicable Legal Requirement, injunction or decree of any court, or conflict
with, be inconsistent with, or result in any breach or default under any of the
organizational documents of Borrower or Guarantor or of the terms, covenants, or
provisions of any indenture, mortgage, lease, instrument, agreement or contract
of any kind to which Borrower or Guarantor is a party or by which Borrower or
Guarantor may be bound. Neither Borrower nor Guarantor is in default (without
regard to grace periods) under any contract or agreement to which Borrower or
Guarantor is a party, the effect of which default could adversely affect the
performance by Borrower of Borrower’s obligations under this Agreement or
Guarantor’s obligations under the Environmental Indemnity Agreement and the
Guaranty.
8.1.14    Special Purpose Bankruptcy Remote Entity. Borrower is and shall be at
all times a Special Purpose Bankruptcy Remote Entity.
8.1.15    Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan

- 96 -
14961843v.6

--------------------------------------------------------------------------------




Document. Borrower is not (a) an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended; (b) a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (c) subject to any other federal or state law or
regulation which purports to restrict or regulate Borrower’s ability to borrow
money.
8.1.16    Adverse Matters. To Borrower’s Knowledge, no condition, event,
agreement, restriction, litigation or proceeding (or threatened litigation or
proceeding) exists which could materially adversely affect the validity or
priority of the liens and security interests granted Lender under any of the
Loan Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement and any Collateral Assignment of Interest Rate Cap Agreement which
could adversely affect the ability of Borrower or Guarantor to perform
Borrower’s or Guarantor’s obligations under the Loan Documents, the
Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement, or which would constitute
an Event of Default.
8.1.17    Legal Violations; Legal Actions. To Borrower’s Knowledge, the Real
Property and the use and occupancy of the Improvements do not and will not
violate or conflict with any applicable Legal Requirement in any material
respect. Neither Borrower nor any other Borrower Party has received written
notice of any Legal Action against or otherwise affecting Borrower or the
Security Property (a) that, if adversely determined against Borrower could
materially adversely affect the ability of Borrower to perform Borrower’s
obligations under the Loan Documents, the Environmental Indemnity Agreement, the
Interest Rate Cap Agreement or the Collateral Assignment of Interest Rate Cap
Agreement; or (b) questioning the validity or the enforceability of the Loan
Documents, the Environmental Indemnity Agreement, the Interest Rate Cap
Agreement or the Collateral Assignment of Interest Rate Cap Agreement. To
Borrower’s Knowledge, neither Borrower nor the Security Property is in violation
of any Legal Requirement in any material respect. Neither Borrower nor any other
Borrower Party has received written notice of, and to Borrower’s Knowledge there
are not, any outstanding judgments, arbitration awards, decrees or orders of any
Governmental Authority entered or pending against Borrower or the Security
Property, except as disclosed by Borrower in writing to Lender. No proceedings
have been commenced, or threatened in writing, by any Governmental Authority
having the power of eminent domain for the Condemnation of any part of the
Security Property.
8.1.18    Tax Returns; Financial Information. All tax returns submitted by
Borrower and Guarantor to Lender with respect to Borrower and Guarantor are true
and correct in all material respects. All financial statements submitted by
Borrower and Guarantor to Lender with respect to Borrower, Guarantor and the
Security Property are true and correct in all material respects, fairly present
the respective financial conditions and results of operations of the Borrower,
Guarantor and the Security Property as of the dates thereof and there has been
no material adverse change in the financial condition, business, operations or
affairs of Borrower, Guarantor or the Security Property since the end of the
most recent fiscal period identified in such statements. Each of Borrower and
Guarantor have filed, or caused to be filed, all federal and state income tax or
informational returns which are required to be filed (subject to any extension
filed with the Internal

- 97 -
14961843v.6

--------------------------------------------------------------------------------




Revenue Service or state taxing authorities), and each of Borrower and Guarantor
each have paid, or caused to be paid, all taxes as shown on such returns or on
any assessment therefor received by Borrower or Guarantor, as applicable, to the
extent such taxes have become due.
8.1.19    No Insolvency or Judgment; No Bankruptcy Filing. Neither Borrower, nor
Guarantor, nor any Constituent Borrower Owner is the subject of any judgment
unsatisfied of record or docketed in any court of the state in which any of the
Security Property is located or in any other court located in the United States
which would have a material adverse effect on the Security Property or the
financial condition of Borrower or Guarantor. The Loan will not render Borrower
nor the holder of any interest in Borrower insolvent. Neither Borrower nor
Guarantor is contemplating either the filing of a petition by Borrower or
Guarantor under any Debtor Relief Law or the liquidation of all or a major
portion of Borrower’s or Guarantor’s property, and, to Borrower’s Knowledge, no
Person is contemplating the filing of any such petition against Borrower or
Guarantor. Neither Borrower, nor Guarantor, nor any Constituent Borrower Owner
is currently, has been within the last ten (10) years a party to, or the subject
of, a proceeding under any Debtor Relief Laws. All of Borrower’s and Guarantor’s
obligations to any creditors, including all material payments and accounts
relating to the Security Property are current or will be paid in the ordinary
course of business.
8.1.20    Fraudulent Transfer. Neither Borrower nor Guarantor has entered into
the Loan or any Loan Document with the actual intent to hinder, delay or defraud
any creditor, and Borrower and Guarantor has received reasonably equivalent
value in exchange for such Person’s respective obligations under the Loan
Documents. Giving effect to the Loan contemplated by the Loan Documents, the
fair saleable value of Borrower’s assets exceed and will, immediately following
the execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed or contingent
liabilities. The fair market value of Borrower’s assets is and will, immediately
following the execution and delivery of the Loan Documents, be greater than
Borrower’s probable liabilities, including the maximum amount of Borrower’s
contingent liabilities or Borrower’s debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out Borrower’s business as conducted or as proposed to be conducted.
Neither Borrower nor Guarantor intends to, and does not believe that Borrower or
Guarantor will, incur debts and liabilities (including contingent liabilities
and other commitments) beyond Borrower’s or Guarantor’s ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of Borrower and Guarantor).
8.1.21    Licenses and Permits. Borrower holds valid permanent certificates of
occupancy (or the functional equivalent thereof) for the Improvements necessary
for the use, operation, leasing and enjoyment of the Improvements as a first
class office project with ancillary uses and parking facilities. To Borrower’s
Knowledge, the Improvements, and Borrower’s present and planned use of the
Improvements as a first class office and commercial data center project with
ancillary uses and parking facilities, comply with all Legal Requirements
applicable to the Security Property. The Security Property is currently and will
at all times be used solely as a first class office and commercial data center
project and such other uses and are consistent with the operation of a

- 98 -
14961843v.6

--------------------------------------------------------------------------------




first class office and commercial data center project. To Borrower’s Knowledge,
all Licenses and Permits necessary to operate the Improvements as a first class
office project with ancillary uses and parking facilities have been issued and
are presently in full force and effect.
8.1.22    Access and Parking. To Borrower’s Knowledge, the Land has the legal
right of access to public roads. The parking capacity within the Real Property
is sufficient to comply with all applicable Building Laws and other Legal
Requirements, affecting or relating to the Real Property.
8.1.23    Contracts. All service, maintenance or repair contracts affecting the
Security Property entered into by or on behalf of Borrower have been entered
into an arms-length (other than the Property Management Agreement with an
Affiliate of Borrower) in the ordinary course of Borrower’s business and provide
for the payment of fees in amounts and upon terms comparable to existing market
rates.
8.1.24    Condition of Improvements. To Borrower’s Knowledge, the Real Property,
including all Improvements, parking facilities, systems, equipment and
landscaping, are in good condition, order and repair in all material respects;
and there exists no structural or other material defect or damages to the Real
Property, except as disclosed by Borrower in writing to Lender. Borrower has not
received notice from any insurance company or bonding company of any defect or
inadequacy in any of the Real Property, or any part thereof, which would
adversely affect the insurability of such Real Property or cause the imposition
of extraordinary premiums or charges thereon or any termination of any policy of
insurance or bond, except as disclosed by Borrower in writing to Lender. To
Borrower’s Knowledge, except as set forth on the ALTA/ACSM Survey provided to
Lender, no portion of the Real Property is located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards.
8.1.25    Defense of Usury. Borrower does not know of any facts that would
support a claim of usury to defeat or avoid Borrower’s obligation to repay the
principal of, interest on, and other sums or amounts due and payable under, the
Loan Documents.
8.1.26    Business Loan. The Loan, including Interest Rate, fees and charges as
contemplated hereby, is a business loan. No portion of the Security Property is
being used by Borrower as a residential or business homestead.
8.1.27    ERISA. As of the date hereof, (a) neither Borrower nor Guarantor is an
“employee benefit plan”, as defined in Section 3(3) of ERISA, which is subject
to Title I of ERISA, (b) none of the assets of Borrower or Guarantor constitutes
or will constitute “plan assets” of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101 (as modified by Section 3(42) of ERISA),
(c) neither Borrower nor Guarantor is a “governmental plan” within the meaning
of Section 3(32) of ERISA, and (d) transactions by or with Borrower and/or
Guarantor are not subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans. As of the date
hereof, neither Borrower, nor Guarantor nor any member of the “controlled group
of corporations” (within the meaning of Section 414 of the Internal Revenue
Code) that includes Borrower maintains, sponsors or contributes to a “defined
benefit plan” (within

- 99 -
14961843v.6

--------------------------------------------------------------------------------




the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within
the meaning of Section 3(37)(A) of ERISA).
8.1.28    No Event of Default. To Borrower’s Knowledge, no event has occurred,
and no condition exists on the date hereof, which either immediately or with the
lapse of time or giving of notice or both, would result in the occurrence or
existence of an Event of Default.
8.1.29    No Liens. To Borrower’s Knowledge, as of the date of funding of the
Loan, there are no Liens in existence that affect the Security Property other
than inchoate liens for ad valorem Real Estate Taxes not yet delinquent, special
assessments not yet due and payable, the liens and security interests securing
the Loan and the Permitted Encumbrances. Without limiting the generality of the
foregoing, to Borrower’s Knowledge, except as disclosed by Borrower in writing
to Lender, there are no mechanics’ or materialmen’s liens that constitute a Lien
on the Security Property or any part thereof and, except as disclosed to Lender
in writing prior to the Closing Date, no work for which any such Lien could be
asserted has been performed on behalf of, contracted for or authorized by or on
behalf of Borrower with respect to the Security Property within the last
sixty (60) days without a release of Lien having been obtained.
8.1.30    No Purchase Options. No purchase options with respect to the Security
Property have been granted by Borrower to any Person.
8.1.31    Availability of Utility Facilities. Municipal water supply, storm and
sanitary sewers and sanitary sewer capacity, and electrical, gas, telephone and
other utility facilities are available to the Security Property within the
boundary lines of the Security Property, connect to all storm and sanitary sewer
lines serving the Security Property and, to Borrower’s Knowledge, were designed
by engineers to be sufficient to meet the reasonable needs of the Security
Property. No other utility facilities are necessary to meet the reasonable needs
of the Security Property. To Borrower’s Knowledge, (i) the design and as-built
conditions of the Improvements are such that surface and storm water does not
accumulate within the Security Property in any unreasonable or unsafe amounts
and does not drain from the Real Property across land of adjacent property
owners, and (ii) except as shown on the ALTA/ACSM Survey, no part of the
Security Property is within the 100-year flood plain. To Borrower’s Knowledge,
none of the Improvements creates an encroachment over, across or upon any of the
boundary lines of the Real Property and no building or other improvements on
adjoining land create such an encroachment over, across or upon the boundary
lines of the Real Property, except as disclosed on the ALTA/ACSM Survey. To
Borrower’s Knowledge, no public or private nuisance condition within the
Security Property currently exists.
8.1.32    No Commissions. No commissions have been incurred by Borrower in
connection with the Loan, which have not been paid.
8.1.33    Property Management Agreements. Hines Interests Limited Partnership, a
Delaware limited partnership (as the subcontractor of Hines REIT Properties,
L.P., a Delaware limited partnership), manages and leases the Real Property for
Borrower under that certain Amended and Restated Property Management and Leasing
Subcontract dated as of January 1, 2008. True and complete copies of such
Amended and Restated Property Management and Leasing Subcontract and that
certain Second Amended and Restated Property Management and Leasing Agreement,

- 100 -
14961843v.6

--------------------------------------------------------------------------------




dated January 1, 2008, between Borrower and Hines REIT Properties, L.P. have
been delivered to Lender and such Amended and Restated Property Management and
Leasing Subcontract and such Second Amended and Restated Property Management and
Leasing Agreement are in full force and effect and have not been amended or
modified in any way.
8.1.34    Licenses and Permits. There is no pending application for any change
to any License and Permit, including any land use reclassification of any
Security Property or for a special or conditional use permit or variance in
connection with any Security Property. No proceeding to challenge any land use
reclassification or other License and Permit or any use of the Security Property
is pending, or, to Borrower’s Knowledge, threatened.
8.1.35    No Other Leases. There are no leases, tenancies, licenses, or
occupancy agreements for the use, occupancy or enjoyment of any portion of the
Security Property except those listed on the Closing Rent Roll.
8.1.36    No Lease Defaults or Offsets. To Borrower’s Knowledge, except as set
forth on the Closing Rent Roll, there are no defaults nor are there any state of
facts which, with the passage of time or giving of notice or both, would
constitute a default by any Tenants under the Leases. To Borrower’s Knowledge,
except as set forth on the Closing Rent Roll, no Tenant is currently entitled to
any offset under any of the Leases.
8.1.37    Matters Regarding Rent. All of the Leases provide for fixed, minimum
rent to be paid monthly in advance. Except as set forth on the Closing Rent
Roll, (a) all Rent due to date under the Leases has been collected, (b) no Rent
has been collected more than one (1) month in advance (other than Tenant
Security Deposits and reconciliations of Operating Expense and Real Estate Tax
reimbursement obligations under the Leases), (c) there are no future rental
amount concessions (including “free rent” or rental abatement or other unpaid
tenant inducements) with respect to the Leases, and (d) there are no unpaid
tenant improvements, tenant construction allowances or other tenant inducement
or third party leasing cost payments, commissions or fees to be paid by the
landlord under any of the Leases. Except for the Space Lease with the Property
Manager, all of the Tenants under Leases listed on the Closing Rent Roll are
bona fide, arms-length parties who are not Borrower Parties.
8.1.38    No Lease Terminations/Bankruptcy. Neither Property Manager nor
Borrower has received written notice that any of the Tenants now occupying the
Security Property or having a current Lease affecting the Security Property are
unable to pay the financial obligations under their respective Lease. Except as
set forth on the Closing Rent Roll, as otherwise disclosed by Borrower in
writing to Lender, (a) neither the Property Manager nor Borrower has received
written notice that any of the Tenants now occupying the Security Property or
having a current Lease affecting the Security Property is the subject of any
bankruptcy, reorganization or insolvency proceedings, (b) neither the Property
Manager nor Borrower has received written notice that any of the Tenants now
occupying the Security Property or having a current Lease affecting the Security
Property intend to exercise any right to terminate their Lease, and (c) there
are no agreements or negotiations with Tenants to terminate any of the Leases.

- 101 -
14961843v.6

--------------------------------------------------------------------------------




8.1.39    No Contract Defaults. To Borrower’s Knowledge, there are no material
defaults by Borrower or any other party under the Contracts, the Project
Operating Agreements or any restrictions, covenants or conditions encumbering
the Real Property nor, to Borrower’s Knowledge, is there any state of facts
which, with the passage of time or giving of notice or both, would constitute a
material default by Borrower under any Contracts, any Project Operating
Agreement or any such restrictions, covenants or conditions encumbering the
Property.
8.1.40    Possession. To Borrower’s Knowledge, there are no Persons in
possession of any portion of the Security Property except for the Tenants listed
on the Closing Rent Roll and the permittees, licensees or invitees of any
Tenant, and no Person other than the Tenants, Property Manager and parties
pursuant to the Project Operating Agreements and utility easements or other
agreements disclosed in Loan Title Policy (and their respective agents,
representatives, permittees, licensees and invitees) is entitled to access to or
across the Security Property.
8.1.41    Leases, Contracts and Project Operating Agreements. Borrower has
delivered to Lender true, correct and complete copies of all Leases, Contracts
and Project Operating Agreements.
8.2    Continuation of Representations and Warranties. Borrower hereby
covenants, warrants and agrees that the representations and warranties made
herein shall be and shall remain true and correct in all material respects as of
the Closing Date and at all times thereafter so long as any part of the
Indebtedness shall remain outstanding subject to changes in facts and
circumstances that do not otherwise constitute Events of Default hereunder. If
any of the foregoing representations or warranties fails to be true and correct
in any material respect after the Closing Date and Borrower has Knowledge
thereof, then Borrower shall immediately notify Lender thereof. If any of the
foregoing representations or warranties fails to be true and correct in any
material respect after the Closing Date, then the same shall constitute an Event
of Default, subject to changes in facts and circumstances that do not otherwise
constitute an Event of Default hereunder.
ARTICLE IX    

MISCELLANEOUS
9.1    Borrower’s Right to Contest Certain Matters. Borrower shall not be in
Default for failure to pay or discharge any Imposition, mechanic’s or
materialman’s lien, or other lien or claim asserted against the Security
Property or to comply with any Legal Requirement if, and so long as, (a) 
Borrower shall have notified Lender of the same within ten (10) Business Days
after Borrower shall have become aware of the same but in no event less than
ten (10) Business Days prior to the commencement of any proceedings to foreclose
upon the same; (b)  Borrower shall diligently and in good faith contest the same
by appropriate legal proceedings which shall operate to prevent the enforcement
or collection of the same and the sale of the Security Property or any part
thereof to satisfy the same; (c) Borrower shall have furnished to Lender (except
to the extent any such deposit or bond is required to be deposited with any
other Person in order to undertake such contest) a cash deposit or bond, or an
indemnity bond in form and content satisfactory to Lender with a surety
satisfactory to Lender, in such amount as Lender deems reasonable to prevent
Lender from incurring any loss, cost, expense or damage as a result of any such
contest and to assure

- 102 -
14961843v.6

--------------------------------------------------------------------------------




payment of the matters under contest and to prevent any sale or forfeiture of
the Security Property or any part thereof; (d)  Borrower shall promptly upon
final determination thereof pay or cause to be paid the amount of any such
Imposition or mechanic’s or materialman’s lien so determined, together with all
costs, interest and penalties which may be payable in connection therewith or
comply with the applicable Legal Requirement, as the case may be; (e) the
failure to pay the Imposition or mechanic’s or materialman’s lien Claim or to
comply with any Legal Requirement does not constitute a default under any Lease,
any Project Operating Agreement, or any Governmental Authorization covering or
affecting any part of the Security Property; and (f) notwithstanding the
foregoing, Borrower shall immediately upon request of Lender pay any such
Imposition or Claim of a Lien or comply with the applicable Legal Requirement,
as the case may be, notwithstanding such contest, if in the good faith opinion
of Lender the Security Property is in jeopardy or in danger of being forfeited
or foreclosed, or if any party to a Project Operating Agreement could be
relieved of any obligation thereunder by reason of such failure to pay such
Imposition, Claim or Lien or such failure to comply with such Legal Requirement
(and if Borrower shall fail so to do, Lender may, but shall not be required to,
pay, perform or cause to be discharged or bonded against any such Imposition,
Claim, Lien or Legal Requirement, and Borrower shall reimburse Lender for
Lender’s cost thereof on demand, together with interest thereon at the Default
Rate). Lender may pay over any such cash deposit made pursuant hereto or any
part thereof to the claimant entitled thereto at any time when, in the judgment
of Lender, the entitlement of such claimant is established.
9.2    Authorized Representatives. Lender is authorized to rely upon the
continuing authority of each of the individuals hereafter designated
(“Authorized Representatives”), acting alone, to bind Borrower with respect to
all matters pertaining to the Loan and the Loan Documents. Such authorization
may be changed only upon written notice to Lender accompanied by evidence,
reasonably satisfactory to Lender, of the authority of the individual giving
such notice and such notice shall be effective not sooner than five (5) Business
Days following receipt thereof by Lender. The present Authorized Representatives
are Janice Walker and Douglas H. Metzler. Lender shall have a right of approval,
not to be unreasonably withheld, over the identity of the Authorized
Representatives so as to assure Lender that each Authorized Representative is a
responsible and senior official of Borrower.
9.3    Assignment; Participation.
9.3.6    Lender Right to Transfer. Lender shall have the right at any time and
from time to time (a) to sell or otherwise transfer the Loan or any portion
thereof or the Loan Documents or any interest therein to one or more investors,
(b) to sell participation interests in the Loan to one or more investors or
(c) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities secured by or evidencing ownership interests in the Note and the
Security Instrument (a “Securitization”). Without limiting the foregoing, the
Loan, the Note, the Loan Documents and/or Lender’s rights, title, obligations
and interests therein may be assigned by Lender and any of Lender’s successors
and assigns to any Person at any time in Lender’s discretion, in whole or in
part, whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise. Upon such assignment, all references to Lender in this
Loan Agreement and in any Loan Document shall be deemed to refer to such
assignee

- 103 -
14961843v.6

--------------------------------------------------------------------------------




or successor in interest and such assignee or successor in interest shall
thereafter stand in the place of Lender. Borrower may not assign Borrower’s
rights, title, interests or obligations under this Loan Agreement or under any
of the Loan Documents except as expressly provided in Section 4.20.2 and/or
Section 4.20.5 above.
9.3.7    Cooperation by Borrower. In connection with any of the matters
described in Section 9.3.1 above, Borrower shall, at Lender’s expense, use all
reasonable efforts and cooperate fully and in good faith with Lender and
otherwise assist Lender in satisfying the market standards to which securitizing
commercial real estate lenders customarily adhere or which may be reasonably
required in the marketplace (or by the Rating Agencies in connection with a
Securitization), and in connection therewith, Borrower shall execute and deliver
to Lender and shall cause Guarantor to execute and deliver to Lender such
further documents, instruments or agreements as Lender may reasonably require,
provided that such documents, instruments or agreements do not (a) increase the
obligations or liabilities of any such Person hereunder or under the other Loan
Documents in excess of the obligations or liabilities intended to be provided
herein or in the other Loan Documents, or (b) decrease such Person’s rights
hereunder or under the other Loan Documents to less than what they were prior to
the execution of such documents, instruments or agreements. In addition,
Borrower agrees to fully cooperate with Lender, including providing such
information and documentation regarding the Security Property, Borrower,
Guarantor and any other Person as Lender or any potential assignee or
participant may reasonably request and to meet with potential assignees and
participants upon reasonable notice. Borrower’s cooperation obligations set
forth herein shall continue until the Indebtedness has been paid in full.
9.3.8    Loan Severance. Lender shall have the right, at any time (whether prior
to, in connection with, or after any assignment, participation or
Securitization), with respect to all or any portion of the Loan, to modify,
split and/or sever all or any portion of the Loan as hereinafter provided, and
Borrower shall cooperate and cause Guarantor and each Affiliate of Borrower to
cooperate (in each case at Lender’s expense), with Lender in connection
therewith. Without limiting the foregoing, Lender may (a) cause the Note, the
Security Instrument and the other Loan Documents to be split into multiple
mortgage loans, (b) create additional senior and subordinate promissory notes
(i.e., an A/B/C structure), (c) modify the payment priority or reallocate the
principal balances and the interest rates of the Note, (d) consolidate
promissory notes (including consolidating the allocations of principal and
interest payments between promissory notes), (e) create multiple components of a
Note (and allocate or reallocate the principal balance of the Loan among such
components and/or assign different interest rates to multiple promissory notes),
which components may be represented by separate promissory notes, or
(f) otherwise sever the Loan into two or more loans secured by mortgages or
deeds of trust and by a pledge of partnership or membership interests (directly
or indirectly) in Borrower (i.e., a senior loan/mezzanine loan structure), in
each such case, in whatever proportion and whatever priority Lender determines;
provided, however, in each such instance the outstanding principal balance of
all the promissory notes evidencing the Loan (or components of such promissory
notes) immediately after the effective date of such modification equals the
outstanding principal balance of the Loan immediately prior to such modification
and the weighted average of the interest rates for all such promissory notes (or
components of such promissory notes) immediately after the effective date of
such modification equals the overall weighted average interest rate immediately
prior to such modification. If requested by Lender,

- 104 -
14961843v.6

--------------------------------------------------------------------------------




Borrower shall, and cause Guarantor and each applicable Affiliate of Borrower
to, execute and deliver such documentation as Lender may reasonably request to
evidence and/or effectuate any such modification or severance.
9.4    Jurisdiction; Venue; and Service of Process. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER AND LENDER IRREVOCABLY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN OR OVER THE COUNTY IN WHICH THE
REAL PROPERTY IS LOCATED AND (B) WAIVE ANY OBJECTION WHICH BORROWER AND LENDER
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVE ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. BORROWER
AND LENDER MAY OBTAIN PERSONAL JURISDICTION AND PERFECT SERVICE OF PROCESS
THROUGH THE AGENT FOR SERVICE OR BY ANY OTHER MEANS NOW OR HEREAFTER PERMITTED
BY APPLICABLE LAW.
9.5    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER
AND LENDER HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY AGREE TO WAIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE ENVIRONMENTAL INDEMNITY
AGREEMENT, ANY INTEREST RATE CAP AGREEMENT OR ANY COLLATERAL ASSIGNMENT OF
INTEREST RATE CAP AGREEMENT, OR ANY DEALINGS BETWEEN BORROWER AND LENDER
RELATING TO THE LOAN AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. BORROWER AND LENDER ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO THE PARTIES TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT THE PARTIES HAVE RELIED ON THE WAIVER IN ENTERING INTO THE
SUBJECT TRANSACTION, AND THAT THE PARTIES WILL CONTINUE TO RELY ON THE WAIVER IN
RELATED FUTURE DEALINGS WITH EACH OTHER. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVES SUCH PARTY’S
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER MAY
ONLY BE MODIFIED IN WRITING SIGNED BY BORROWER AND EACH LENDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

- 105 -
14961843v.6

--------------------------------------------------------------------------------




9.6    Relationship. The relationship between Lender, on the one hand, and
Borrower, on the other, shall be that of creditor-debtor only. No term in this
Agreement or in the other Loan Documents and no course of dealing between the
parties shall be deemed to create any relationship of agency, partnership or
joint venture or any fiduciary duty by Lender to any other Person.
9.7    Successors and Assigns Bound; Liability; and Agents. The covenants and
agreements contained in the Loan Documents shall bind, and the rights thereunder
shall inure to, the respective successors and assigns of the parties (without
implying Lender’s consent to any Transfer of the Security Property or any
interest in Borrower or to any sale or assignment by Lender), subject to the
provisions of this Agreement. In exercising any rights under the Loan Documents,
the Environmental Indemnity Agreement, any Interest Rate Cap Agreement and any
Collateral Assignment of Interest Rate Cap Agreement, or taking any actions
provided for therein, Lender may act through Lender’s respective employees,
agents or independent contractors as authorized by Lender.
9.8    Next Business Day. Whenever any performance obligation (other than a
payment obligation) shall be stated to be due or required to the satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day.
9.9    Time of Essence. Time is of the essence of this Agreement, the other Loan
Documents, the Environmental Indemnity Agreement, any Interest Rate Cap
Agreement and any Collateral Assignment of Interest Rate Cap Agreement, and the
performance of each of the covenants and agreements contained herein and
therein.
9.10    Extensions of Time and Waivers of Conditions. Lender reserves the right,
in Lender’s sole discretion, to: (a) extend any such dates for the satisfaction
of or compliance with such terms and conditions hereof, and (b) waive any of the
terms and conditions hereof. Any such extension or waiver, and any amendment or
modification of this Agreement, shall be expressly and specifically made in
writing and be signed by Lender. In no event shall there be any obligation on
the part of Lender to grant any extensions or waivers.
9.11    Severability. The parties hereto intend and believe that each and every
provision in this Agreement comports with all applicable law. If any provision
of this Agreement (including Section 9.5 above) or the application hereof to any
Person or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the remainder of this Agreement nor the application of
such provision to any other Person or circumstance shall be affected thereby,
but rather the same shall be enforced to the greatest extent permitted by law.
9.12    Notice. Any notice, request, demand, statement or consent made hereunder
shall be in writing signed by the party giving such notice, request, demand,
statement or consent, and shall be deemed to have been properly given if either
delivered personally, or delivered to a reputable overnight delivery service
providing a receipt, at the address set forth below, or at such other address
within the continental United States of America as may have theretofore been
designated in writing. Notice given on behalf of a party by that party’s legal
counsel shall be effective so long as such notice is delivered in the manner
provided herein. The effective date of any notice given as aforesaid shall be
the date of personal service, or one (1) Business Day after delivery to such
overnight delivery

- 106 -
14961843v.6

--------------------------------------------------------------------------------




service, whichever is applicable. If delivery of such notice is refused by an
addressee, such notice shall be deemed to have been properly given on the date
delivery to such addressee was attempted and refused. For purposes hereof, the
addresses are as follows:
If to Lender:
Bank of China, Los Angeles Branch


444 S. Flower Street, 39th Floor

Los Angeles, California 90071

Attn: Jason Fu
With a copy to:
Seyfarth Shaw LLP


333 S. Hope Street, 39th Floor

Los Angeles, California 90071

Attn: Thomas J. Masenga
If to Borrower:
Hines REIT One Wilshire LP


2800 Post Oak Boulevard, Suite 4800

Houston, Texas 77056

Attn: Charles N. Hazen
With a copy to:
Hines REIT One Wilshire LP


2800 Post Oak Boulevard, Suite 4800

Houston, Texas 77056

Attn: Jason P. Maxwell, Esq.

- 107 -
14961843v.6

--------------------------------------------------------------------------------




With a copy to:
Baker Botts LLP


2001 Ross Avenue, Suite 600

Dallas, Texas 75201

Attn: Jonathan Dunlay, Esq.
A party receiving a notice which does not comply with the technical requirements
for notice under this Section 9.12 may expressly elect to waive in writing any
deficiencies and treat the notice as having properly given. Any party hereto
shall have the right from time to time to change its respective address, and
each party shall have the right to specify as its address any other address
within the United States of America by at least ten (10) days’ written notice to
the other parties.
9.13    Attorneys’ Fees. Any reference to “attorney fees”, “attorney’s fees”, or
“attorneys’ fees” in this Agreement or the other Loan Documents includes the
reasonable fees, charges and costs incurred by Lender through Lender’s retention
of outside legal counsel. Any reference to “attorney fees”, “attorney’s fees”,
or “attorneys’ fees” shall also include those attorneys or legal fees, costs and
charges incurred by Lender in the collection of any Indebtedness, the
enforcement of any obligations hereunder or under any of the other Loan
Documents, the protection of the Security Property, the enforcement of the
Guaranty, the foreclosure of the Security Instrument, the sale of the Security
Property, the defense of actions arising hereunder and the collection,
protection or setoff of any claim Lender may have in a proceeding under the
Bankruptcy Act. Attorney’s fees provided for hereunder shall accrue whether or
not Lender has provided notice of a default or of an intention to exercise
Lender’s remedies for such default.
9.14    Entire Agreement. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
ENVIRONMENTAL INDEMNITY AGREEMENT, ANY INTEREST RATE CAP AGREEMENT AND ANY
COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT EMBODY THE FINAL, ENTIRE
AGREEMENT BETWEEN OR AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HEREOF. THERE ARE NO ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.
9.15    Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be convenient or required. The signature and
acknowledgment of, or on behalf of, each party, or the signature and
acknowledgment of all Persons required to bind any party need not appear on each
counterpart. Signature pages and acknowledgment pages may be detached from this
Agreement without impairing the legal effects of the signature(s) thereon and
attached to a

- 108 -
14961843v.6

--------------------------------------------------------------------------------




counterpart original to form a fully-executed original of this Agreement. All
counterparts shall collectively constitute a single instrument.
9.16    Rights Cumulative. Each right and remedy of Lender under this Agreement,
the Note, the Security Instrument, any other Loan Documents, the Environmental
Indemnity Agreement, any Interest Rate Cap Agreement and any Collateral
Assignment of Interest Rate Cap Agreement shall be in addition to every other
right and remedy of Lender and such rights and remedies may be enforced
separately or in any combination, subject to the limitations set forth in
Article VII hereof.
9.17    Governing Law. THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCEABLE IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.
9.18    Administrative Fees, Costs and Expenses. Lender shall have the right to
charge reasonable administrative fees during the Loan Term, as Lender may
determine in connection with any servicing requests made by Borrower requiring
Lender’s evaluation, preparation and processing of any such requests.
Administrative fees shall not be charged for routine servicing matters
contemplated by the Loan Documents including: processing payments; processing
insurance and UCC continuation documentation; processing escrow draws; and
review of Leases, subordination, non-disturbance and attornment agreements and
lease estoppel certificates. Such administrative fees shall apply, without
limitation, to requests for matters not permitted or contemplated by the Loan
Documents (including requests for transfers or assignments, requests for partial
releases), and to requests which, while contemplated by the Loan Documents,
because of the nature of the request, will require significantly more time than
an institutional lender, acting reasonably, would contemplate for such request.
Lender shall also be entitled to reimbursement for reasonable professional fees
Lender incurs for such administration, including those of architects, engineers
and attorneys (whether (a) employed by Lender or Lender’s Affiliates or
(b) engaged by Lender or Lender’s Affiliates as independent contractors).
9.19    Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the Loan other than Eastdil Secured, LLC
(“Broker”) whose fees shall be paid by Borrower pursuant to a separate
agreement. Borrower shall indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses (including attorneys’ fees,
whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by
any Person (including Broker) that such Person acted on behalf of Borrower in
connection with the transactions contemplated herein. The provisions of this
Section 9.19 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.
9.20    Retention of Servicer. Lender reserves the right to retain a Loan
Servicer to act as Lender’s agent hereunder with such powers as are specifically
delegated to the Loan Servicer by Lender, whether pursuant to the terms of this
Agreement, any pooling and servicing agreement or similar agreement entered into
as a result of a Securitization or otherwise, together with such other powers as
are reasonably incidental thereto. Lender shall pay the fees and expenses of the
Loan

- 109 -
14961843v.6

--------------------------------------------------------------------------------




Servicer except as hereinafter provided. Borrower shall pay any expenses of the
Loan Servicer (a) in connection with a release of the Security Property (or any
portion thereof), (b) from and after a transfer of the Loan to any “master
servicer” or “special servicer” as the result of an Event of Default hereunder,
(c) in connection with a Permitted Property Transfer or any other assumption or
modification of the Loan (without implying Lender’s consent to any such other
assumption or modification of the Loan), or (d) in connection with the
enforcement of the Loan Documents.
9.21    Publicity. All news releases, publicity or advertising by Borrower or
its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender, a Loan purchaser, the Loan
Servicer or the trustee in a Securitization, shall be subject to the prior
written approval of Lender which approval shall not be unreasonably withheld.
Lender shall have the right to issue any of the foregoing only with Borrower’s
approval which approval shall not be unreasonably withheld; provided, however,
Lender make disclose to Lender’s customers and targeted prospects the making and
existence of the Loan and the lender/borrower relationship between Lender and
Borrower, so long as such disclosure does not include any information which is
not available in the public records. Nothing contained herein shall be deemed to
prohibit the disclosure of any information which is required in order to comply
with any law, rule, statute, code, ordinance, order, decree, injunction,
regulation, directive or permit applicable to Borrower, any Borrower Party or
Lender, including any filing with the Securities and Exchange Commission.
[END OF TEXT; SIGNATURES APPEAR ON NEXT PAGE]



- 110 -
14961843v.6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have duly executed this Agreement as of
the day and year first above written.
BORROWER:
HINES REIT ONE WILSHIRE LP,

a Delaware limited partnership
By:
Hines REIT One Wilshire GP LLC,


a Delaware limited liability company

Its General Partner
By:
/s/ J. Shea Morgenroth    


Printed Name: J. Shea Morgenroth    

Title: Authorized Agent    





[SIGNATURE PAGE TO LOAN AGREEMENT]
S-1
14961843v.6



--------------------------------------------------------------------------------




LENDER:
BANK OF CHINA, LOS ANGELES BRANCH
By:
/s/ Ying Chen    


Ying Chen

Vice President and Deputy Branch Manager
[SIGNATURE PAGE TO LOAN AGREEMENT]



S-2
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT A
COLLATERAL ASSIGNMENT OF
INTEREST RATE CAP AGREEMENT
THIS COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT (this "Assignment"),
dated as of ________________, 201__, is made by HINES REIT ONE WILSHIRE LP, a
Delaware limited partnership ("Assignor"), in favor of BANK OF CHINA, LOS
ANGELES BRANCH, a federally chartered branch of Bank of China Limited, a joint
stock company incorporated in the People's Republic of China with limited
liability (together with any of its successors or assigns, "Lender").
RECITALS
A.    Lender has made a loan to Assignor in the amount of [Two Hundred Million
Dollars ($200,000,000)] (the "Loan") pursuant to that certain Loan Agreement
dated as of December ____, 2012, between Assignor and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Loan Agreement").
B.    The Loan is evidenced by that certain Promissory Note dated as of
_________________, 201__, made payable by Assignor to Lender in the stated
principal amount of the Loan (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the "Note").
C.    Pursuant to the Loan Agreement, Assignor and _____________________ (in
such capacity, the "Counterparty") have entered into that certain
_____________________ effective as of __________________, 201__ (collectively,
and together with any replacement interest rate protection agreement required by
the definition of "Interest Rate Cap Agreement" or Section 4.33 of the Loan
Agreement, the "Interest Rate Cap Agreement").
D.    In order to fulfill Assignor's obligations under the Loan Agreement,
Assignor has agreed, in the manner hereinafter set forth, to assign to Lender as
additional security for the payment and the observance and performance by
Assignor of the Indebtedness and all Obligations, all of Assignor's right, title
and interest in and to the Interest Rate Cap Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, Assignor does hereby
irrevocably, presently and completely assign, transfer and set over to Lender,
and grants to Lender as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness, a continuing security interest in all of
Assignor's right, title and interest in, to and under the Interest Rate Cap
Agreement, as more particularly provided herein, and subject to the terms and
conditions more fully set forth herein:

EXHIBIT A
14961843v.6



--------------------------------------------------------------------------------




1.Definitions. Each capitalized term used herein, unless otherwise defined
herein, shall have the meaning given such term in the Loan Agreement.
2.Certain Representations Regarding Interest Rate Cap Agreement. Assignor
represents and warrants that the Interest Rate Cap Agreement is in full force
and effect and that the copy of the Interest Rate Cap Agreement attached hereto
as Exhibit A is a true, accurate and complete copy of such Interest Rate Cap
Agreement.
3.Assignor Covenants. Assignor covenants and agrees that, until such time as
this Assignment is terminated and released by Lender:
(a)Assignor shall not, without first obtaining Lender's written consent (which
consent may be granted or withheld by Lender in Lender's sole discretion),
(i) assign, sell, pledge, hypothecate, or otherwise encumber or transfer
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration) any of Assignor's rights under
the Interest Rate Cap Agreement, (ii) modify, terminate or waive any of
Assignor's rights under the Interest Rate Cap Agreement (except as expressly
permitted by the definition of "Interest Rate Cap Agreement" or in Section 4.33
of the Loan Agreement) or (iii) to the extent consent from Assignor is required,
consent to any assignment or transfer by the Counterparty of the Interest Rate
Cap Agreement.
(b)All amounts payable by Counterparty to Assignor under the Interest Rate Cap
Agreement shall be (i) paid directly to Lender and (ii) applied upon receipt to
amounts then due and payable in accordance with the terms and provisions of the
Loan Agreement.
(c)Assignor, at Assignor's expense, shall take all actions reasonably requested
by Lender to enforce Assignor's rights under the Interest Rate Cap Agreement in
the event of a default by the Counterparty thereunder and shall not waive
Assignor's right to any payment due thereunder.
4.Remedies of Lender. During the existence of any Event of Default, Lender shall
immediately be entitled to all sums due under the Interest Rate Cap Agreement
and, if Lender shall have accelerated all or any part of the Loan, Lender shall
have the right to terminate the Interest Rate Cap Agreement and recover the
residual value, if any, of the Interest Rate Cap Agreement, as such residual
value may be determined by Lender with the Counterparty and without Assignor's
consent thereto. In such event, Assignor hereby authorizes and instructs the
Counterparty, without the need for any further instruction or authorization from
Assignor or any other Person, to pay directly to Lender all amounts payable to
Assignor under the Interest Rate Cap Agreement and, upon the request of Lender,
to terminate the Interest Rate Cap Agreement, but only to the extent Assignor
has the right to terminate the Interest Rate Cap Agreement thereunder, and pay
the residual value thereof to Lender. Neither the Counterparty nor Lender shall
be liable for any loss sustained by Assignor resulting from an early termination
of the Interest Rate Cap Agreement or from the method selected by Lender and the
Counterparty for determining residual value. Written demand by Lender delivered
to the Counterparty for the payment of sums under the Interest Rate Cap
Agreement shall be sufficient evidence of the Counterparty's authority and
obligation to make all payments under the Interest Rate Cap Agreement to Lender
without the necessity of further consent

EXHIBIT A
2


14961843v.6



--------------------------------------------------------------------------------




by Assignor, notwithstanding any notice or claim by Assignor or any Person
claiming through Assignor. Assignor shall have no claim or right against the
Counterparty for the payment of amounts under the Interest Rate Cap Agreement by
reason of the Counterparty's compliance with the provisions hereof.
5.Other Security. Lender may take or release other security for the payment of
the Loan, may release any party primarily or secondarily liable therefor, may
grant extensions, renewals or indulgences with respect thereto and may apply any
other security held by it to the reduction or satisfaction of the Indebtedness
without prejudice to any of Lender's rights under this Assignment.
6.Rights Cumulative. Each right and remedy of Lender under this Assignment, the
Loan Agreement, the Security Instrument, the Note, any other Loan Documents, the
Environmental Indemnity Agreement and the Interest Rate Cap Agreement shall be
in addition to every other right and remedy of Lender and such rights and
remedies may be enforced separately or in any combination
7.Further Assurances. Assignor, at Assignor's expense, agrees to take such other
actions as Lender may reasonably request to carry out the intent of this
Assignment or to establish and protect the rights and remedies created or
intended to be created in favor of Lender hereunder, including, without
limitation, execution and delivery of an additional or substitute collateral
assignment of interest rate cap agreement in form and substance equivalent to
this Assignment with respect to any subsequent or replacement interest rate
protection agreement entered into by Assignor pursuant to the definition of
"Interest Rate Cap Agreement" or Section 4.33 of the Loan Agreement.
8.Payment to Assignor. Upon payment and final discharge of all Indebtedness and
Obligations in full, Assignor shall be entitled to receive and retain the
residual value (if any) of such Interest Rate Cap Agreement.
9.Miscellaneous.
(a)    Notices. All notices under this Assignment are to be in writing and given
in the manner provided in Section 9.12 of the Loan Agreement. All notices
required under this Assignment to be given to Counterparty should be sent to the
Counterparty at the address set forth in that certain Consent and Acknowledgment
attached hereto, in the manner provided in Section 9.12 of the Loan Agreement.
(b)    Entire Agreement. This Assignment between the parties hereto, with
respect to the subject matter hereof, supersedes all prior discussions,
representations, communications and agreements (oral and written) by and between
such parties in respect of such subject matter.
(c)    Modification. This Assignment shall not be modified, supplemented, or
terminated, nor any provisions hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.

EXHIBIT A
3


14961843v.6



--------------------------------------------------------------------------------




(d)    Binding Effect. This Assignment is binding upon and shall inure to the
benefit of Assignor and Lender, and their respective successors and assigns,
whether by voluntary action of the parties or by operation of law.
(e)    Unenforceable Provisions. Any provision of this Assignment or the Consent
and Acknowledgment attached hereto, which may be determined by competent
authority to be prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each such invalid
or unenforceable provision will be ineffective only to the extent of such
invalidity or unenforceability, and this Assignment shall otherwise be construed
to the greatest extent possible to accomplish fairly the purposes and intentions
of the parties hereto.
(f)    Governing Law. This Assignment shall be construed in accordance with, and
this Assignment and all matters arising out of this Assignment (whether in
contract, tort of otherwise) shall be governed by, the law of the State of
California.
(g)    WAIVER OF JURY TRIAL. ASSIGNOR AND LENDER EACH HEREBY WAIVES ITS RIGHT,
TO THE FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS ASSIGNMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS ASSIGNOR AND LENDER.
(h)    No Liability. Except as expressly provided herein, nothing contained
herein shall operate or be construed to impose any obligations upon Lender with
respect to the Interest Rate Cap Agreement.
(i)    Termination. Upon the payment in full and satisfaction in full of the
Indebtedness, this Assignment and all rights hereunder assigned to Lender shall
cease and terminate and the Interest Rate Cap Agreement shall revert to
Assignor. In such event Lender, upon Assignor's request and at no expense to
Lender, shall execute reasonable and appropriate documentation evidencing the
termination of this Assignment.
(j)    Counterparts. To facilitate execution, this Assignment may be executed in
as many counterparts as may be convenient or required. The signature and
acknowledgment of, or on behalf of, each party, or the signature and
acknowledgment of all Persons required to bind any party need not appear on each
counterpart. Signature pages and acknowledgment pages may be detached from this
Assignment without impairing the legal effects of the signature(s) thereon and
attached to a counterpart original to form a fully-executed original of this
Assignment. All counterparts shall collectively constitute a single instrument.
(k)    Exculpation. The liability of Assignor for the payment of sums now or
hereafter owing to Lender hereunder, under the terms of the other Loan Documents
and the Environmental Indemnity Agreement is limited in accordance with the
express provisions of Article

EXHIBIT A
4


14961843v.6



--------------------------------------------------------------------------------




VII (entitled "Limitation on Liability") of the Loan Agreement, which are
incorporated by this reference as if set forth in full in this Assignment.
(l)    Usury Savings. This Assignment, all of the other Loan Documents, and the
Environmental Indemnity Agreement, the Interest Rate Cap Agreement and the
Collateral Assignment of Interest Rate Cap Agreement are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable usury laws. The provisions of Section 2.6.5 (entitled "Usury Savings
Clause") of the Loan Agreement are hereby incorporated by this reference as if
set forth in full in this Assignment and all of the terms and provisions of this
Assignment shall be deemed to be governed thereby.
[END OF TEXT; SIGNATURES APPEAR ON NEXT PAGE]



EXHIBIT A
5


14961843v.6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound hereby, Assignor and
Lender have caused this Assignment to be executed as of the date first above
written.
ASSIGNOR:
HINES REIT ONE WILSHIRE LP,
a Delaware limited partnership
By:
Hines REIT One Wilshire GP LLC,
a Delaware limited liability company,
Its General Partner

By:
    
Name:    
Title:    






EXHIBIT A
[SIGNATURE PAGE TO COLLATERAL ASSIGNMENT]
S-1


14961843v.6



--------------------------------------------------------------------------------




LENDER:
BANK OF CHINA, LOS ANGELES BRANCH
By:
    
Name:     
Title:     












EXHIBIT A
[SIGNATURE PAGE TO COLLATERAL ASSIGNMENT]
S-2


14961843v.6



--------------------------------------------------------------------------------




CONSENT AND ACKNOWLEDGMENT
THIS CONSENT AND ACKNOWLEDGMENT (this "Consent") is attached to that certain
Collateral Assignment of Interest Rate Cap Agreement (the "Collateral
Assignment"), dated as of __________________, 201__, made by HINES REIT ONE
WILSHIRE LP, a Delaware limited partnership ("Borrower"), in favor of BANK OF
CHINA, LOS ANGELES BRANCH, a federally chartered branch of Bank of China
Limited, a joint stock company incorporated in the People's Republic of China
with limited liability (together with any of its successors or assigns in such
capacity, "Lender"). Each capitalized term used in this Consent, unless
otherwise defined in this Consent, shall have the meaning given such term in the
Collateral Assignment.
1.    Consent and Acknowledgment.
(a)    _____________________________ ("Counterparty") hereby: (i) consents to
the assignment by Borrower to Lender (and to all successors as "Lender" under
the Loan Agreement) of Borrower's rights in, to and under the Interest Rate Cap
Agreement pursuant to the Collateral Assignment; (ii) acknowledges the rights of
Lender as described in the Collateral Assignment; and (iii) confirms that
Counterparty has no previous notice or knowledge of any other assignment of
Borrower's rights in, to and under the Interest Rate Cap Agreement.
(b)    In consideration of the foregoing consents, acknowledgments and
confirmations by Counterparty, Borrower agrees that (i) Counterparty shall be
entitled to conclusively rely (without independent investigation) on any notice
from Lender on any payment instruction or other notice from Lender relating to
the Collateral Assignment and this Consent and (ii) Counterparty shall be held
harmless and shall be fully indemnified by Borrower, from and against any and
all claims, other than those arising out of the gross negligence or willful
misconduct of Counterparty, and from and against any damages, penalties,
judgments, liabilities, losses or expenses (including, without limitation,
attorney's fees and disbursements) reasonably incurred by Counterparty as a
result of the assertion of any claim, by any person or entity, arising out of,
or otherwise related to, any actions taken or omitted to be taken by
Counterparty in reliance upon any such instructions or notice provided by
Lender, absent manifest error.
2.    Counterparty Cooperation. Until Lender notifies Counterparty in writing
that Lender has released the interest of Lender in the Interest Rate Cap
Agreement, Counterparty agrees that Counterparty will: (a) make payments in
respect of the Interest Rate Cap Agreement in accordance with this Consent;
(b) not accept changes to the terms and provisions contained in this Consent
without Lender's prior written consent; and (c) obtain Lender's written consent
prior to assigning Counterparty's interest or obligations under the Interest
Rate Cap Agreement.
3.    Waiver of Right of Setoff. Until Lender notifies Counterparty in writing
that Lender has released the interest of Lender in the Interest Rate Cap
Agreement, Counterparty waives, for the benefit of Lender, any rights that
Counterparty may have to set-off, net (except with respect to netting permitted
under the Interest Rate Cap Agreement required for Counterparty to be able to
determine the amount, if any, owing thereunder) or otherwise reduce any payment
that Counterparty may be obligated to make in respect of the Interest Rate Cap
Agreement against any amount that otherwise may be owed by Borrower to
Counterparty.

EXHIBIT A
14961843v.6



--------------------------------------------------------------------------------




4.    Notices. All notices under this Consent are to be in writing and given in
the manner provided in Section 9.12 (entitled "Notice") of the Loan Agreement at
the addresses specified therein or such other address specified from time by a
party hereto to the other parties hereto. All notices to Counterparty are to be
in writing and given in the manner provided in Section 9.12 of the Loan
Agreement at the address set forth below:
Counterparty:
                    

                    

                    

Attention:                 

Telephone No.:              

email:                     


[END OF TEXT; SIGNATURES APPEAR ON NEXT PAGE]



EXHIBIT A
14961843v.6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Consent as of
the date first above written.
BORROWER:
HINES REIT ONE WILSHIRE LP,
a Delaware limited partnership
By:
Hines REIT One Wilshire GP LLC,
a Delaware limited liability company,
Its General Partner

By:
    
Name:    
Title:    






EXHIBIT A
[SIGNATURE PAGE TO CONSENT AND ACKNOWLEDGMENT]
S-1


14961843v.6



--------------------------------------------------------------------------------




COUNTERPARTY:
    
By:
    
Printed Name:     
Title:     






EXHIBIT A
[SIGNATURE PAGE TO CONSENT AND ACKNOWLEDGMENT]
S-2


14961843v.6



--------------------------------------------------------------------------------




EXHIBIT A
TO
CONSENT AND ACKNOWLEDGMENT

INTEREST RATE CAP AGREEMENT











EXHIBIT A
TO
CONSENT AND ACKNOWLEDGMENT
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT B
COMPLIANCE CERTIFICATE
The undersigned is the __________________________ of __________________________,
the __________________________ of Hines REIT One Wilshire LP, a Delaware limited
partnership (“Borrower”) and hereby certifies as of _______________, 20___ the
following to Bank of China, Los Angeles Branch, as Lender under the Loan
Agreement (as hereinafter defined). Capitalized terms used and not otherwise
define shall have the respective meanings given to them in the Loan Agreement.
1.
The undersigned has reviewed (i) the terms of that certain Loan Agreement dated
as of January ___, 2013 (together with any amendments, modifications and
supplements, the “Loan Agreement”) between Borrower and Lender, and (ii) the
terms of the other Loan Documents, and the undersigned has made, or has caused
to be made under the undersigned’s supervision, a review in detail of the
transactions and condition of Borrower and Guarantor during the accounting
period covered by the attached financial statements.

2.
To the undersigned’s knowledge, no Event of Default exists under any of the Loan
Agreement, the other Loan Documents, the Environmental Indemnity Agreement, any
Interest Rate Cap Agreement and any Collateral Assignment of Interest Rate Cap
Agreement, except as provided in paragraph 3 below.

3.
In a separate attachment to this Compliance Certificate are all exceptions to
paragraph 2 above, if any, listing, in detail, the nature of the condition or
event, the period during which the condition or event has existed and the action
which Borrower has taken, is taking, or proposes to take with respect to each
such condition or event.

4.
Enclosed herewith is a complete copy of Borrower’s annual financial statements
as at ________________, 20__ (the “Computation Date”) for the Fiscal Year
________________, 20__ to ________________, 20__ compiled and reviewed by
______________________ in accordance with GAAP and certified by the undersigned
on behalf of Borrower, and containing statements of profit and loss for Borrower
and the Real Property and a balance sheet for Borrower. Such enclosed annual
financial statement fairly presents the financial condition, the results of
operations, the Net Cash Flow, the Net Operating Income, the Gross Rental Income
and the Operating Expenses for Borrower and the Real Property for such Fiscal
Year.

5.
Enclosed herewith is a complete copy of the annual financial statement as at the
Computation Date for the Fiscal Year ________________, 20__ to ________________,
20__ for Guarantor. Such enclosed financial statement for Guarantor has been
compiled, reviewed and audited by ______________________. The enclosed annual
financial statement for Guarantor contains statements of profit and loss and a
balance sheet for Guarantor. Such enclosed annual financial statement fairly
presents the financial condition for Guarantor for such Fiscal Year.


EXHIBIT B
14961843v.6



--------------------------------------------------------------------------------




6.
Without limitation of the foregoing, Guarantor has satisfied and is in full
compliance with the financial covenant in Section 4.32 of the Loan Agreement.
The net worth of Guarantor as of the Computation Date is
_________________________ Dollars ($_________) and not less than
_________________________ Dollars ($_________) of such net worth of Guarantor
consists of cash and cash equivalents (which for purposes hereof shall include
marketable securities and unfunded capital commitments), calculated as set forth
in Section 4.32 of the Loan Agreement.

7.
The Debt Service Coverage Ratio as of the date of this Compliance Certificate
is: ______________________. Such Debt Service Coverage Ratio has been calculated
in accordance with the Loan Agreement and the definitions contained therein. The
following is a correct computation of the Debt Service Coverage Ratio as of the
date of this Compliance Certificate:

A. Gross Rental Income for the period ____________, 20__ to ____________, 20__
$______________
B. Operating Expenses for the period ____________, 20__ to ____________, 20__
$______________
C. Net Operating Income for the period ____________, 20__ to ____________, 20__
(The resulting difference of Item B subtracted from Item A and excluding from
Net Operating Income the amount of $__________ for Rents more than one hundred
twenty (120) days past due)*
$______________
D. Monthly Debt Service Payment for the period ____________, 20__ to
____________, 20__
$______________
E. Ratio of Item C to Item D
$______________
 
 

*The calculation of Net Operating Income does not include any Rents more than
one hundred twenty (120) days past due.
8.
To Borrower’s Knowledge, (i) all of the representations and warranties of
Borrower and Guarantor under the Loan Documents, the Environmental Indemnity
Agreement, any Interest Rate Cap Agreement and any Collateral Assignment of
Interest Rate Cap Agreement are true, correct and complete in all material
respects as of the date of this Compliance Certificate (other than any such
representations and warranties which are made as of or with respect to a
specific date or period, which representations and warranties were true and
correct in all material respects as of the date the representation or warranty
was made), and (ii) Borrower has complied with all reporting requirements as set
forth in the Loan Documents.

By:    

EXHIBIT B
14961843v.6



--------------------------------------------------------------------------------





Name:     

Title:     

Dated: _________________, 20___



EXHIBIT B
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT C
BORROWER’S DISBURSEMENT REQUEST
(Borrower Letterhead)
[Date]
Bank of China, Los Angeles Branch

444 S. Flower Street, 39th Floor

Los Angeles, California 90071

Attn: Jason Fu
Re:
Requisition Request # __ against the Leasing Reserve Fund established pursuant
to that certain Loan Agreement dated January ____, 2013 for One Wilshire,
________________________________, Los Angeles, California

Requested Disbursement Date: _________________, ____
Gentlemen:
We are enclosing Requisition Request # _ for the disbursement of funds in the
amount of ______________________________ Dollars ($__________) from the Leasing
Reserve Account. This brings the current status of the Leasing Reserve to date
as follows:
Amount previously deposited by Borrower to the Leasing Reserve
$___________________
Amount previously disbursed from the Leasing Reserve by Requisition Request
$___________________
Total current Leasing Reserve Account Balance
$___________________
Amount requested from Lender on enclosed Requisition Request
$___________________
Total Leasing Reserve Account Balance after disbursement based on this
Requisition Request
$___________________
 
 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



EXHIBIT C
14961843v.6



--------------------------------------------------------------------------------




Sincerely,
HINES REIT ONE WILSHIRE LP,

a Delaware limited partnership
By:
Hines REIT One Wilshire GP LLC,


a Delaware limited liability company

Its General Partner
By:        

Printed Name:     

Title:     



EXHIBIT C
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT D
BORROWER’S DISBURSEMENT REQUEST SUMMARY AND
APPLICATION FOR PAYMENT CERTIFICATE
Requisition Request # ___ _
TO:
BANK OF CHINA, LOS ANGELES BRANCH (“Lender”)

FROM:
HINES REIT ONE WILSHIRE LP (“Borrower”)

RE:
One Wilshire, ____________________________, Los Angeles, California (the
“Project”)

Reference is made to that certain Loan Agreement, dated January ____, 2013,
between Borrower and Lender (the “Loan Agreement”).
Borrower requests that Lender make a disbursement from the funds held in the
Leasing Reserve Account (as defined in the Loan Agreement) for the following
purposes and in the following amount (all capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement);
Leasing Costs

in the amount or    $____________

(as more particularly itemized in

Schedule 1 annexed to and forming

a part of this Certificate,

which includes a copy of the general

contractor’s application for payment).
In connection with this request, Borrower certifies to Lender that (i) the
proceeds of any advance made in accordance with this request will be applied
solely to the payment of Leasing Costs with respect to [name tenant] and such
advance is not in excess of the amount to which Borrower is entitled with
respect to such tenant under the terms of the Loan Agreement, and (ii) the
itemization set forth in the attached Schedule 1 relative to Leasing Costs in
connection therewith

EXHIBIT D
14961843v.6



--------------------------------------------------------------------------------




constitutes a true and correct statement of amounts paid or to be paid to
tenants or contractors from proceeds of this requisition.
Further, Borrower, to induce Lender to advance funds for the purpose of
continuing construction of tenant improvements and paying leasing commissions
constituting Leasing Costs, does certify and warrant that:
1.
To the best of Borrower’s knowledge, no Event of Default under the Loan
Documents exists and is continuing as of the date hereof. Further, each and
every warranty and representation made by Borrower pursuant to the Loan
Agreement and/or any disbursements thereunder is reaffirmed to be true and
correct in all material respects as of the date hereof with the same effect as
if each such warranty and representation were made on this date (other than any
such representations and warranties which are made as of or with respect to a
specific date or period, which representations and warranties were true and
correct in all material respects as of the date the representation or warranty
was made) and that absent notice from Borrower to the contrary, each such
warranty and representation will be true and correct at the time the advance
requested herein is made (other than any such representations and warranties
which are made as of or with respect to a specific date or period, which
representations and warranties were true and correct in all material respects as
of the date the representation or warranty was made).

2.
Full payment has been made of all obligations incurred by Borrower to
contractors, subcontractors, workmen, suppliers and materialmen for and with
respect to all work and materials supplied through and including the date of
Borrower’s last requisition with respect to [tenant name] except for retainage
as provided for under the construction contract, if any, for such improvements,
which contract(s) shall provide for a minimum amount of retainage reasonably
acceptable to Lender, being withheld by the undersigned, and to the best of our
knowledge full payment has been made by all contractors and materialmen for and
with respect to all work and materials supplied through and including the date
of our last requisition with respect to [tenant name]. There is excluded from
the preceding sentence holdbacks totaling _________________________________
Dollars ($_________) in respect of defective or deficient work or other disputes
to and including the date of our current requisition as follows:


    
3.
Full payment has been made of all obligations incurred by Borrower and due and
payable to brokers and agents with respect to all leasing commissions and fees
through and including the date of our last requisition with respect to [tenant
name].

4.
All required certificates, approvals and permits covering or required to
complete the tenant improvements comprising Leasing Costs have been issued and
are in force and there is no violation of any of the provisions thereof or of
any legal requirements


EXHIBIT D
14961843v.6



--------------------------------------------------------------------------------




of which we have notice or knowledge as of the date hereof. To our knowledge,
there are not petitions, actions or proceedings pending or threatened to revoke,
rescind, alter or declare invalid any laws, ordinances, regulations, permits,
variances, certificates or agreements for or relating to the Project.
5.
All funds previously disbursed by Lender under previously approved requisitions
have been expended for the purposes for which they were requisitioned.

The foregoing certificate is given to you to induce you to approve the release
of funds from the Leasing Reserve Account, and it is intended that you shall
rely upon this certificate in approving the release of such funds.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

EXHIBIT D
14961843v.6



--------------------------------------------------------------------------------




Executed this _______________ day of 20__.
BORROWER:
HINES REIT ONE WILSHIRE LP,

a Delaware limited partnership
By:
Hines REIT One Wilshire GP LLC,


a Delaware limited liability company

Its General Partner
By:    


Printed Name:    



Title:    




EXHIBIT D
14961843v.6



--------------------------------------------------------------------------------




SCHEDULE “1”
to
EXHIBIT D
BORROWER’S DISBURSEMENT REQUEST
SUMMARY AND APPLICATION FOR PAYMENT
ITEMIZED CONSTRUCTION COSTS
Date: _____________________, 20___
COST CODE
DESCRIPTION
ORIGINAL
BUDGET
ADJUSTMENTS
REVISED
BUDGET
PREVIOUS
REQUESTS
 
Tenant Improvements


$_________


$_________


$_________


$_________
 
Brokerage Costs or Commissions




$_________




$_________




$_________




$_________
 
 
 
 
 
 
 
TOTAL
$_________
$_________
$_________
$_________






SCHEDULE “1”
TO
EXHIBIT D
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT E
DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY
A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter
(i)    was, is and will be organized solely for the purpose of (A) in the case
of Borrower, owning, holding, leasing, managing and operating the Security
Property, entering into this Agreement with Lender and performing its
obligations under the Loan Documents, refinancing the applicable Security
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing, or (B) in the case of Principal, acting as a general partner of the
limited partnership that owns the Security Property or member of the limited
liability company that owns the Security Property;
(ii)    has not been, has not engaged, and will not be engaged in any business
unrelated to (A) in the case of Borrower, the acquisition, ownership, management
or operation of the Security Property, or (B) in the case of Principal, acting
as general partner of the limited partnership that owns the Security Property
or acting as a member of the limited liability company that owns the Security
Property, as applicable;
(iii)    has not had, does not have, and will not have any assets other than
those related to: (A) in the case of Borrower, the Security Property; or (B) in
the case of Principal, its partnership or member interest in the limited
partnership or limited liability company that owns the Security Property, as
applicable;
(iv)    has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale, transfer of partnership or membership interests or the like, or
amendment of its limited partnership agreement, articles of incorporation,
articles of organization, certificate of formation or operating agreement (as
applicable) with respect to the matters set forth in this definition (except as
expressly permitted by this Agreement);
(v)    if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that : (A) are
corporations that comply with the provisions of clause (vi), or single-member
Delaware limited liability companies or multi-member Delaware limited liability
companies treated as single-member limited liability companies that comply with
the requirements set forth in clause (vii)(B) hereof; (B) have two (2)
Independent Directors; and (C) hold a direct interest as a general partner in
the limited partnership of not less than 0.5% (or 0.1%, if the limited
partnership is a Delaware entity);
(vi)    if such entity is a corporation, has and will have at least one (1)
Independent Director, and has not caused or allowed and will not cause or allow
the board of directors

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors (including
for such purposes the affirmative vote of one hundred percent (100%) of all
Independent Directors) unless all of the directors and all Independent Directors
shall have participated in such vote and approved such action in writing;
(vii)    if such entity is a limited liability company: (A) with more than one
member, has been, now has and will have at least one (1) member that has been
and will be a Special Purpose Bankruptcy Remote Entity that: (x) has been and
will be a corporation and such corporation is the managing member of such
limited liability company; (y) has at least two (2) Independent Directors; and
(z) directly owns at least one-half-of-one percent (0.5%) of the equity of the
limited liability company (or 0.1% of the equity if the limited liability
company is a Delaware entity); and (B) with only one member, has been, now is,
and will be a limited liability company organized in the State of Delaware that:
(x) has at least two (2) Independent Directors; (y) has not caused or allowed,
and will not cause or allow the members or managers of such entity to take any
Bankruptcy Action, either with respect to itself or, if the company is a
Principal, with respect to Borrower, in each case unless the Independent
Directors then serving as managers or directors of the company shall have
consented in writing to such action, and (z) has and shall have one natural
person or one entity that is not a member of the company, that has signed its
limited liability company agreement and that, under the terms of such limited
liability company agreement becomes a member of the company immediately prior to
the withdrawal or dissolution of the last remaining member of the company;
(viii)    has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent;
(ix)    has been, is and intends to remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;
provided that the foregoing shall not require any party to make capital
contributions to the applicable entity; nor shall this clause (ix) be violated
if the value of the Security Property is less than the Outstanding Principal
Balance;
(x)    has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
(xi)    has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns;

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




(xii)    has maintained and will maintain its books, records, resolutions and
agreements as official records;
(xiii)    has not commingled and will not commingle its funds or assets with
those of any other Person;
(xiv)    has held and will hold its assets in its own name;
(xv)    has conducted and will conduct its business in its name;
(xvi)    has maintained and will maintain its bank accounts, financial
statements, accounting records and other entity documents separate from any
other Person and has not permitted, and will not permit, its assets to be listed
as assets on the financial statement of any other entity except as required by
GAAP; provided, however, that appropriate notation shall be made on any such
consolidated statements to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debt and
other obligations of such Affiliate or any other Person and such assets shall be
listed on its own separate balance sheet;
(xvii)    has paid and intends to pay its own liabilities, including the
salaries of its own employees, out of its own funds and assets as the same shall
become due, and has maintained and will maintain a sufficient number of
employees in light of its contemplated business operations; provided that the
foregoing shall not require any party to make capital contributions to the
applicable entity, nor shall this clause (xvii) be violated if the value of the
Security Property is less than the Outstanding Principal Balance;
(xviii)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(xix)    has maintained and will maintain an arm’s-length relationship with its
Affiliates;
(xx)    (a) if such entity owns the Security Property, has and will have no
indebtedness other than the indebtedness expressly permitted by the Loan
Agreement, or (b) if such entity acts as the general partner of a limited
partnership which owns the Security Property, has and will have no indebtedness
other than unsecured trade payables incurred in the ordinary course of business
relating to acting as general partner of the limited partnership which owns the
Security Property which (1) do not exceed, at any time, One Hundred Thousand
Dollars ($100,000), (2) are paid within ninety (90) days of the date incurred,
and (3) are not evidenced by a promissory note; or (c) if such entity acts as a
managing member of a limited liability company which owns the Security Property,
has and will have no indebtedness other than unsecured trade payables in the
ordinary course of business relating to acting as a member of the limited
liability company which owns the Security Property which (1) do not exceed, at
any time, One Hundred Thousand Dollars ($100,000) and (2) are paid within
ninety (90) days of the date incurred, and (3) are not evidenced by a promissory
note;

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




(xxi)    has not and will not assume or guarantee or become obligated for the
debts of any other Person and has not held out and will not hold out its credit
as being available to satisfy the obligations of any other Person except as
permitted pursuant to this Agreement;
(xxii)    has not and will not acquire obligations or securities of its
partners, members, shareholder, any Affiliate or any other Person (except as
permitted in clause (xxviii) below);
(xxiii)    has allocated and will allocate fairly and reasonably shared
expenses, including, but not limited to, shared office space, and has maintained
and used, now maintains and uses and will maintain and use, separate stationery,
invoices and checks bearing its name;
(xxiv)    except pursuant to the Loan Documents, has not pledged and will not
pledge its assets for the benefit of any other Person;
(xxv)    has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;
(xxvi)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxvii)    has not made and will not make loans to any Person or hold evidence
of indebtedness issued by any other Person (other than cash and investment-grade
securities issued by an entity that is not an Affiliate of or subject to common
ownership or Control with such entity);
(xxviii)     has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;
(xxix)    has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(xxx)    has not had and will have no obligation to indemnify its partners,
officers, directors, members or Special Members, as the case may be, or has such
an obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;
(xxxi)    will consider the interests of its creditors in connection with all
corporate, partnership or limited liability actions, as applicable;
(xxxii)     does not and will not have any of its obligations guaranteed by any
Affiliate except as provided in the Loan Documents;

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




(xxxiii) has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except as permitted in the Loan
Documents;
(xxxiv) has complied and will comply with all of the terms and provisions
contained in its organizational documents and cause statements of facts
contained in its organizational documents to be and remain true and correct; and
(xxxv) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of any Property; (e) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code or any other applicable
law, (f) under the provisions of any other law for the relief or aid of debtors,
an action taken by any court of competent jurisdiction that allows such court to
assume custody or Control of a Person or of the whole or any substantial part of
its property or assets or (g) such Person making an assignment for the benefit
of creditors, or admitting, in writing (other than to Lender) or in any legal
proceeding, its insolvency or inability to pay its debts as they become due.
“Bankruptcy Code” shall have the meaning set forth in Section 1.1 of the Loan
Agreement.
“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC: a natural person selected by Borrower and reasonably satisfactory to
Lender who shall not have been at the time of such individual’s appointment as
an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five (5)
years (i) a shareholder, partner, member or other equity owner of, or an
officer, employee, attorney or counsel, consultant, agent or advisor of,
Borrower or Guarantor or any of Borrower’s or Guarantor’s shareholders,
subsidiaries, members or any of their respective Affiliates, (ii) a director
(other than as an Independent Director) of Borrower or Guarantor or of any
shareholder, subsidiary, member, or Affiliate of Borrower or Guarantor, (iii) a
customer of, or supplier to, or other Person who

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




derives any of its purchases or revenues from its activities with Borrower,
Guarantor or any of their respective shareholders, partners, members,
subsidiaries or Affiliates (other than in the capacity of an Independent
Director), (iv) a Person who Controls any such shareholder, partner, member, or
other equity owner, director, officer, employee, manager, supplier, customer,
purchaser or such other Person who derives its purchases or revenues from its
activities with Borrower, Guarantor or any of their respective shareholders,
subsidiaries or Affiliates, (v) a member of the Immediate Family (including a
grandchild or sibling) of any such shareholder, partner, member, other equity
owner, director, officer, employee, manager, supplier, customer, purchaser or
such other Person who derives its purchases or revenues from its activities with
Borrower, Guarantor or any of their respective shareholders, subsidiaries or
Affiliates, or (vi) otherwise affiliated with Borrower, Guarantor or any
shareholder, member, partner, director, officer, employee, attorney or counsel
of Borrower or Guarantor; (y) in the case of a corporation, a natural person
selected by Borrower and reasonably satisfactory to Lender who shall not have
been at the time of such individual’s appointment as an Independent Director of
the corporation, does not thereafter become while serving as an Independent
Director and shall not have been at any time during the preceding five (5) years
(i) a shareholder, partner, member or other equity owner of, or an officer,
employee, attorney or counsel, consultant, agent or advisor of, Borrower or
Guarantor or any of Borrower’s or Guarantor’s shareholders, subsidiaries,
members or any of their respective Affiliates, (ii) a director (other than as an
Independent Director) of Borrower or Guarantor or of any shareholder,
subsidiary, member, or Affiliate of Borrower or Guarantor, (iii) a customer of,
or supplier to, or other Person who derives any of its purchases or revenues
from its activities with Borrower, Guarantor or any of their respective
shareholders, partners, members, subsidiaries or Affiliates (other than in the
capacity of an Independent Director), (iv) a Person who Controls any such
shareholder, partner, member, or other equity owner, director, officer,
employee, manager, supplier, customer, purchaser or such other Person who
derives its purchases or revenues from its activities with Borrower, Guarantor
or any of their respective shareholders, subsidiaries or Affiliates, (v) a
member of the Immediate Family (including a grandchild or sibling) of any such
shareholder, partner, member, other equity owner, director, officer, employee,
manager, supplier, customer, purchaser or such other Person who derives its
purchases or revenues from its activities with Borrower, Guarantor or any of
their respective shareholders, subsidiaries or Affiliates, or of any other
director of Borrower’s general partner or managing member (other than as an
Independent Director or similar capacity of any Person that does not own any
direct or indirect interest in Borrower or Borrower’s general partner or
managing member), and (z) in either the case of either (x) or (y) above, an
Independent Director shall also have (i) prior experience as an independent
director or independent manager for a corporation, a trust or a limited
liability company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable Federal or state law relating to bankruptcy and (ii)
at least two (2) years of employment experience with one or more
nationally-recognized professional service companies that provides, inter alia,
professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments,

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




agreements or securities and is at all times during his or her service as an
Independent Director of Borrower an employee of such a company or companies. A
natural Person who otherwise satisfies the foregoing definition other than
clause (x)(i)-(iii) or (y)(i)-(iii) of this definition by reason of being the
Independent Director of a Special Purpose Bankruptcy Remote Entity affiliated
with Borrower shall not be disqualified from serving as an Independent Director
of the Borrower, provided that the fees that such individual earns from serving
as Independent Director of affiliates of the Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.
As used in this definition, the term “nationally recognized professional service
company” shall mean Corporation Services Company, CT Corporation, Stewart
Management Corporation, National Registered Agents, Inc. and Independent
Director Services, Inc. and any other Person approved in writing by Lender. 
“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter, dated the date hereof, in connection with the Loan.
“Principal” shall mean: (i) if Borrower is a limited partnership, each general
partner of Borrower, all of which are and shall continue to be Special Purpose
Bankruptcy Remote Entities, or (ii) if Borrower is a multi-member limited
liability company, the managing member of Borrower which is and shall continue
to be a Special Purpose Bankruptcy Remote Entity, or (iii) if Borrower is a
single member limited liability company, its sole member or non-member manager.
“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above: (i), (ii),
(iii), (iv), (viii), (ix), (x) and (xii) through (xxxv); (ii) has maintained and
will maintain its accounts, books and records separate from any other person;
(iii) has and will have an operating agreement which provides that its business
and affairs shall be managed by or under the direction of a board of one or more
directors designated by its sole member (the “Sole Member”), and at all times
there shall be at least two (2) duly appointed Independent Directors on the
board of directors, and the board of directors will not take Bankruptcy Action
or any other action requiring the unanimous affirmative vote of 100% of the
members of its board of directors unless, at the time of such action there are
at least two (2) members of the board of directors who are Independent
Directors, and all of the directors and all Independent Directors shall have
participated in such vote; (iv) has and will have an operating agreement which
provides that, as long as any portion of the Indebtedness remains outstanding,
(A) upon the occurrence of any event that causes Sole Member to cease to be a
member of the Company (other than (x) upon an assignment by Sole Member of all
of its limited liability company interest in the Company and the admission of
the transferee, if permitted pursuant to the organizational documents of the
Company and the Loan Documents, or (y) the resignation of Sole Member and the
admission of an additional member of the Company, if permitted pursuant to the
organizational documents of the Company and the Loan Documents), any person
acting as an Independent Director of the Company shall, without any action of
any Person and simultaneously with Sole Member ceasing to be a member of the
Company, automatically be admitted as the sole member of the Company (the
“Special Member”) and shall

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




preserve and continue the existence of the Company without dissolution all in
accordance with Delaware law, (B) no Special Member may resign or transfer its
rights as Special Member unless (x) a successor Special Member has been admitted
to the Company as a Special Member, and (y) such successor Special Member has
also accepted its appointment as an Independent Director, (C) the Special
Member: (u) shall automatically cease to be a member of the Company upon the
admission to the Company of a substitute member in accordance with its operating
agreement and the Loan Documents; (v) shall be a member of the Company that has
no interest in the profits, losses, and capital of the Company and no right to
receive any distributions of the Company assets; (w) pursuant to Section 18-301
of the Delaware Limited Liability Company Act (the “Delaware Act”), shall not be
required to make any capital contributions to the Company and shall not receive
a limited liability company interest in the Company, (x) in its capacity as
Special Member, may not bind the Company; (y) except as required by a mandatory
provision of the Delaware Act, in its capacity as Special Member, shall have no
right to vote on, approve or otherwise consent to any action by or matter
relating to the Company, including, without limitation, the merger,
consolidation or conversion of the Company, provided however such prohibition
shall not limit the obligations of Special Member, in its capacity as an
Independent Director, to vote on such matters required by the Loan Documents or
the Company’s organizational documents; and (z) prior to its admission to the
Company as Special Member, shall not be a member of the Company; and (D) except
as expressly permitted pursuant to the terms of this Agreement, Sole Member may
not resign and no additional member shall be admitted to the Company; (v) has
and will have an operating agreement which provides that, as long as any portion
of the Indebtedness remains outstanding and subject to the immediately preceding
clause (iv), (A) the Company shall be dissolved, and its affairs shall be would
up only upon the first to occur of the following: (x) the termination of the
legal existence of the last remaining member of the Company or the occurrence of
any other event which terminates the continued membership of the last remaining
member of the Company in the Company unless the business of the Company is
continued in a manner permitted by the Company’s operating agreement or the
Delaware Act, or (y) the entry of a decree of judicial dissolution under
Section 18‑802 of the Delaware Act; (B) upon the occurrence of any event that
causes the last remaining member of the Company to cease to be a member of the
Company or that causes Sole Member to cease to be a member of the Company (other
than (x) upon an assignment by Sole Member of all of its limited liability
company interest in the Company and the admission of the transferee, if
permitted pursuant to the organizational documents of the Company and the Loan
Documents, or (y) the resignation of Sole Member and the admission of an
additional member of the Company, if permitted pursuant to the organizational
documents of the Company and the Loan Documents), to the fullest extent
permitted by law, the personal representative of such member shall be authorized
to, and shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of such member in the Company, agree in
writing to continue the existence of the Company and to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of the Company, effective as of the occurrence of the event
that terminated the continued membership of such member in the Company; (C) the
bankruptcy of Sole Member or a Special Member shall not cause such member or
Special Member, respectively, to cease to be a member of the Company and upon
the occurrence of such an event, the business of the Company shall continue
without dissolution; (D) in the event of dissolution of the Company, the Company
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of the assets of the Company in an orderly manner), and the
assets of the Company shall

EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




be applied in the manner, and in the order of priority, set forth in
Section 18‑804 of the Delaware Act; and (E) to the fullest extent permitted by
law, each of Sole Member and the Special Members shall irrevocably waive any
right or power that they might have to cause the Company or any of its assets to
be partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company.
As used in this definition, the term “the Company” shall mean and refer to the
Single Member Bankruptcy Remote LLC.







EXHIBIT E
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF LEASE ESTOPPEL CERTIFICATE
TO:
Bank of China, Los Angeles Branch


444 South Flower Street, 39th Floor

Los Angeles, California 90071

Attn: Jason Fu
__________________________________ (“Tenant”) and the undersigned Landlord
hereby certify to the above-referenced Lender as follows:
1.The undersigned Tenant is the tenant under that certain Lease dated
______________, _____ [INCLUDE A DESCRIPTION, BY DATE AND TITLE, OF ANY
AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS] (the “Lease”), between Hines REIT One
Wilshire, LP, a Delaware limited partnership (“Landlord”), as landlord, and
Tenant, as tenant, covering ______________________________________________
[DESCRIBE THE DEMISED PREMISES] (the “Premises”) within the property known as
“One Wilshire” and located at 624 South Grand Avenue, Los Angeles, California
90017 (the “Property”).
2.    True, correct and complete copies of the Lease and all amendments,
modifications and supplements thereto are listed on an exhibit to this Lease
Estoppel Certificate. The Lease is a valid lease and in full force and effect,
and represents the entire agreement between Tenant and Landlord with respect to
the Premises and the Property described herein. There are no amendments,
modifications or supplements to the Lease, whether oral or written, except as
described above.
3.    The term of the Lease commenced on __________, _____ and the expiration
date of the Lease is ________________, 20___. Except as expressly set forth
therein, the Lease does not contain an option to terminate the Lease prior to
this expiration date of the Lease.
4.    [IF NOT APPLICABLE, DELETE FIRST SENTENCE AND INCLUDE LANGUAGE IN SECOND
SENTENCE TO AFFIRMATIVELY STATE NO OPTION TO EXTEND: The Lease provides for an
option to extend the term of the Lease for ____ years. The rental rate for such
extension term is as follows: __________________________________
_____________________________________________________________________________.
Except as expressly provided in the Lease attached to this Lease Estoppel
Certificate,] Tenant does not have any right or option to renew or extend the
term of the Lease, to lease other space at the Property, or to purchase all or
any part of the Premises or the Property.
5.    Tenant has paid base minimum rent through _________________, 20___. The
next payment of base minimum rental in the amount of $____________ is due on
________________,

EXHIBIT F
14961843v.6



--------------------------------------------------------------------------------




20___. The current monthly payment of estimated operating expense charges being
paid by Tenant is $____________. No advance rental or other advance payment has
been made in connection with the Lease other than rent for the current month.
Tenant is required to pay [MODIFY AS APPLICABLE] (a) ____ percent (___%) of all
annual common area operating expenses for the Property in excess of
_____________, (b) ____ percent (___%) of all real property taxes for the
Property, and (c) electricity charges in excess of the electricity consumption
threshold of ______________________________. Tenant is not disputing the
computation of any rent, additional rent or other sums payable pursuant to the
Lease.
6.    There are no offsets or credits against rentals payable under the Lease
and there are no future “free rent” periods, rental concessions or inducements
to which Tenant is entitled, except as follows [IF NONE, STATE “NONE”]:
___________________________________________.
7.    Landlord has not rebated, reduced or waived any amounts due from Tenant
under the Lease, either orally or in writing, nor has Landlord provided
financing for, made loans or advances to, or invested in the business of Tenant.
8.    A security deposit in the amount of $__________ [IF NONE, INSERT “-0-” OR
“NONE”] is being held by Landlord, which amount is not subject to any set-off or
reduction or to any increase for interest or other credit due to Tenant.
9.    The Premises consist of _____ square feet of space. All space currently
leased by Tenant and the improvements thereto have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken full occupancy and possession of the Premises. All work to be performed by
Landlord or Tenant pursuant to the Lease (including backup power facilities and
supplemental HVAC systems) has been completed in accordance with the Lease and
has been accepted by Tenant and all reimbursements and allowances due to Tenant
pursuant to the Lease in connection with any work have been paid in full [WITH
RESPECT TO ANY TI WORK WHICH IS ON-GOING OR HAS NOT COMMENCED OR ANY TI
ALLOWANCE WHICH HAS NOT BEEN FULLY DISBURSED, AN EXCEPTION THEREFOR WITH
SPECIFIC DETAIL SHOULD BE MADE].
10.    [DELETE ANY PORTIONS WHICH ARE NOT APPLICABLE] Tenant is entitled to
_____ parking spaces at a charge of $___________ per month per space. Tenant is
entitled to _____ square feet of storage space at the Property at a charge of
$___________ per month.
11.    To the best of Tenant’s knowledge, Landlord is not in any respect in
default in the performance of the terms and provisions of the Lease and no event
has occurred which, with the passing of time or giving of notice or both, would
constitute an event of default by Landlord under the Lease.
12.    Tenant is not in any respect in default under the Lease and has not
assigned, transferred or hypothecated the Lease or any interest therein or
subleased all or any portion of the Premises.

EXHIBIT F
14961843v.6



--------------------------------------------------------------------------------




13.    There are no actions, voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States or any state thereof.
14.    Tenant has no actual or constructive knowledge of any processing, use,
storage, disposal, release or treatment of any explosive, corrosive, hazardous
or toxic materials or substances, or materials capable of emitting toxic fumes,
on the Premises or the Property except as follows (if none, state
“NONE”):_________________________________________________
_____________________________________________________________________________.
The undersigned Tenant and Landlord each hereby ratify the Lease and execute and
deliver this Lease Estoppel Certificate to Bank of China, Los Angeles Branch,
the prospective lender with respect to the Property, with the understanding that
the Bank of China, Los Angeles Branch will rely hereon in connection with the
making of a loan secured by the Property of which the Premises constitute a
part.
DATED: ______________, 20___
TENANT:
 
 
 
_________________________________________
 
 
 
By:   
 
Printed Name:    
 
Title:    
 
 
 
LANDLORD:
 
 
 
HINES REIT ONE WILSHIRE LP,
a Delaware limited partnership
 
By: Hines REIT One Wilshire GP, LLC,
 
a Delaware limited liability company
 
By:   
 
Printed Name:    
 
Title:    
 
 

[ATTACH LEASE AND ANY AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS TO THIS
CERTIFICATE]



EXHIBIT F
14961843v.6



--------------------------------------------------------------------------------




EXHIBIT G
FORM OF SNDA
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Tenant Name: ___________________________________________________
Trade Name: ___________________________________________________
Suite/Space No.: ___________________________________________________
THIS AGREEMENT is dated the ___ day of ____________, 20__, and is made by and
among BANK OF CHINA, LOS ANGELES BRANCH, having an address of 444 South Flower
Street, 39th Floor, Los Angeles, California 90017, Attn: Jason Fu (“Lender”),
__________________________________________ , having an address of
__________________________________________ (“Tenant”), and HINES REIT ONE
WILSHIRE LP, a Delaware limited partnership, having an address of c/o Hines
Interests Limited Partnership, 2800 Post Oak Boulevard, Houston, Texas 77056
(“Landlord”).
R E C I T A L S:
A.    Landlord is the owner of the improved real property known as “One
Wilshire” and located at 624 Grand Avenue, Los Angeles, California 90017 and
described in Exhibit A hereto (the “Real Property”).
B.    Tenant has entered into a lease (“Lease”) dated _________________, ____
with Landlord, covering the premises consisting of Suites/Floor _______ within
the Real Property (the “Premises”).
C.    Lender has agreed to make a mortgage loan (the “Loan”) secured by a
mortgage, or deed of trust of the Real Property (the “Mortgage”), and Lender,
Landlord and Tenant desire to set forth their agreement with respect to the
Lease and the Loan and the rights of Tenant and Lender thereunder.
NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereby agree as follows:
1.    Subject to the terms of this Agreement, the Lease and all extensions,
renewals, replacements or modifications thereof are and shall be subject and
subordinate to the Mortgage and to all terms and conditions thereof, and to all
renewals, modifications, consolidations, replacements and extensions thereof, to
the full extent of amounts secured thereby and interest thereof. Tenant further
agrees with Lender that Tenant will not voluntarily subordinate the Lease to any
other lien or encumbrance without Lender’s prior written consent.
2.    If Lender or any other person or entity (a “Lender Successor”) acquires
the Real Property through a foreclosure sale under the Mortgage or any other
proceeding to enforce the

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




Mortgage or by deed in lieu of foreclosure (collectively, a “Foreclosure”),
Tenant shall attorn to and recognize the Lender Successor as Tenant’s landlord
for the unexpired balance of the term of the Lease on the same terms and
conditions set forth in the Lease. By virtue of the Lender Successor’s
acquisition of the Real Property, the Lender Successor shall be deemed to accept
the attornment by Tenant and the Lease shall continue in full force and effect
as a direct lease between the Lender Successor and Tenant.
3.    Upon a Foreclosure, the Lender Successor shall neither terminate the Lease
nor join Tenant in any summary or foreclosure actions or proceedings unless such
joinder is required by law, so long as the Lease is then in full force and
effect and Tenant is not in default under any of the terms, covenants, or
conditions of the Lease beyond any written notice and grace periods provided in
the Lease.
4.    Upon a Foreclosure and the Lender Successor succeeding to the interest of
Landlord under the Lease, the Lender Successor shall not be:
a.    liable for any act or omission of any prior landlord (including, without
limitation, Landlord), occurring prior to the date of the Foreclosure; provided,
however, the foregoing shall not limit Tenant’s rights to exercise against
Successor Landlord any remedy otherwise available under the Lease with respect
to repair and maintenance and similar obligations of a continuing nature imposed
on the landlord under the Lease to the extent such act or omission continues
after the date of the Foreclosure;
b.    liable for the return of any security deposit unless such security deposit
has been delivered to Lender or the Lender Successor by Landlord or is an escrow
fund available to Lender or the Lender Successor;
c.    subject to any offsets or defenses that Tenant might have against any
prior landlord (including, without limitation, Landlord);
d.    bound by any rent or additional rent that Tenant might have paid for more
than the current month to any prior landlord (including, without limitation,
Landlord);
e.    bound by any amendment, modification, or termination of the Lease made
without Lender’s consent;
f.    bound by any provision in the Lease which obligates Landlord to provide
any improvement or construction allowance to Tenant (including, without
limitation, any loan to Tenant to pay any costs with respect to the construction
or installation of any systems, facilities or improvements to the Premises),
erect or complete any building at the Real Property or to make any improvements
to the Premises or to expand or rehabilitate any existing improvements; or
g.    liable for any obligations under the Lease with respect to any other real
property other than the Real Property unless Successor Landlord acquires such
other real property in the Foreclosure.

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




5.    Lender shall not, by virtue of the Mortgage, this Agreement or any other
document executed in connection with the Loan, be or become a
mortgagee-in-possession or subject to any other liability or obligation under
the Lease or otherwise until Lender has acquired by foreclosure or otherwise the
interest of Landlord in the Premises. In the event that any liability of Lender
or any Lender Successor does arise pursuant to this Agreement or the Lease, such
liability shall be limited and restricted to Lender’s or the Lender’s
Successor’s interest in the Real Property and shall in no event exceed such
interest in the Real Property.
6.    This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their successors and assigns. As used herein the word
“Tenant” shall include Tenant, its successors and assigns; and the word “Lender”
shall include the Lender specifically named herein and any of its successors,
participants and assigns, including anyone who shall have succeeded to
Landlord’s interest in the Real Property by, through or under Foreclosure of the
Mortgage.
7.    In the event Landlord defaults in the performance or observance of any of
the terms, conditions or agreements in the Lease, Tenant shall give written
notice thereof to Lender and Lender shall have the right (but not the
obligation) to cure such default. Tenant shall not take any action with respect
to such default under the Lease, including, without limitation, any action in
order to terminate, rescind or void the Lease or to withhold any rental
thereunder, for a period of ten (10) days after receipt by Lender of such
written notice with respect to any such default capable of being cured by the
payment of money and for a period of thirty (30) days after receipt by Lender of
such written notice with respect to any other such default or such longer period
as may be necessary in the case of any default which cannot be cured by the
payment of money within such thirty (30)-day period because of the nature of
such default. Lender’s cure period under this Section 7 shall commence on the
latest to occur of the date on which (a) the cure period under the Lease for
Landlord expires, (b) Lender receives the notice required by this Section 7, and
(c) Successor Landlord obtains possession of the Real Property if the default by
Landlord is not susceptible to cure without possession.
8.    Landlord has agreed under the Mortgage and other Loan Documents that
rentals payable under the Lease shall be paid directly by Tenant to Lender upon
an event of default by Landlord under the Mortgage. After receipt of notice from
Lender to Tenant at the address set forth above (or at such other address as to
which Lender has been notified by Tenant in writing), that rentals under the
Lease should be paid to Lender, Tenant shall pay to Lender, or at the direction
of Lender, all monies due or to become due to Landlord under the Lease. Tenant
shall have no responsibility to ascertain whether such demand by Lender is
permitted under the Mortgage, or to inquire into the existence of an event of
default. Landlord hereby waives any right, claim, or demand Landlord may now or
hereafter have against Tenant by reason of such payment to Lender following such
notice from Lender, and any such payment shall discharge the obligations of
Tenant to make such payment to Landlord.
9.    Tenant agrees that Lender, in making disbursements of the Loan, is under
no obligation or duty to Tenant to see to the application of such Loan proceeds
by any person. The application or use of such Loan proceeds for a purpose which
may be contrary to an agreement or

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




understanding between Tenant and Landlord shall not invalidate or otherwise
affect the subordination made pursuant to this Agreement.
10.    Notwithstanding anything to the contrary contained in this Agreement or
the Lease, until the earlier to occur of (a) the full reconveyance of the
Mortgage, and (b) a Foreclosure by Lender or the Lender Successor, all
condemnation awards and insurance proceeds paid or payable with respect to the
Premises or any other part of the Real Property shall be applied and paid (and,
if applicable, disbursed) in accordance with the Mortgage.
11.    All notices, consents and other communications pursuant to the provisions
of this Agreement shall be in writing and shall be sent by registered or
certified mail, return receipt requested, or by a reputable commercial overnight
carrier that provides a receipt, such as Federal Express or Airborne, and shall
be deemed given when received or when delivery is refused. All notices shall be
addressed as follows:
If to Lender:
Bank of China, Los Angeles Branch
 
444 South Flower Street, 39th Floor
 
Los Angeles, California 90017
 
Attn: Jason Fu


With a copy to:
Seyfarth Shaw LLP
 
333 South Hope Street, 39th Floor
 
Los Angeles, California 90071
 
Attn: Thomas J. Masenga


If to Tenant:
_______________________________
 
_______________________________
 
_______________________________
 
_______________________________




EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




With a copy to:
_______________________________
 
_______________________________
 
_______________________________
 
_______________________________


If to Landlord:
Hines REIT One Wilshire LP
 
c/o Hines Interests Limited Partnership
 
2800 Post Oak Boulevard
 
Houston, Texas 77056
 
Attn: Janice Walker


With a copy to:
Bakers Botts LLP
2001 Ross Avenue
Dallas, Texas 75201-2980
Attn: Jonathan W. Dunlay, Esq.
 
 

or to such other address as shall from time to time have been designated by
written notice by such party to the other parties as herein provided.
12.    This Agreement shall be the whole and only agreement between Lender and
Tenant with regard to the subordination of the Lease and the leasehold interest
of Tenant thereunder to the lien or charge of the Mortgage in favor of Lender,
and shall supersede and control any prior agreements as to any such
subordination, including, but not limited to, any provisions contained in the
Lease which provide for the subordination of the Lease and the leasehold
interest of Tenant thereunder to a deed of trust or to a mortgage to be
thereafter executed. This Agreement shall not be modified or amended and no
provision herein shall be waived except in writing signed by the party against
whom enforcement of any such modification or amendment is sought. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




13.    Tenant agrees that this Agreement satisfies any condition or requirement
in the Lease relating to the granting of a non-disturbance agreement.
14.    In the event of a conflict between the provisions of this Agreement and
the provisions of the Lease, the provisions of this Agreement shall control as
between Lender and Tenant; provided, however, except as provided for in
Section 8 of this Agreement, as between Landlord and Tenant the provisions of
the Lease shall control.
[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE]

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.
Lender:


BANK OF CHINA, LOS ANGELES BRANCH


By: ___________________________________
 
   Printed Name________________________   Title:_______________________________


Date: ________________________
Tenant:
_________________________________________


By: ___________________________________
 
   Printed Name________________________   Title:_______________________________
Date: ________________________
 
 
Landlord:


HINES REIT ONE WILSHIRE LP,
 
a Delaware limited partnership


By: Hines REIT One Wilshire GP, LLC,
 
   a Delaware limited liability company
By:   
 
Printed Name:   
 
Title:   
Date: ________________________
 
 
 
 
 
 
 
 
 
 


EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
On ______________________, 20___, before me, ____________________________, a
Notary Public, personally appeared ______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
names is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ________________________________
(Seal)


STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
On ______________________, 20___, before me, ____________________________, a
Notary Public, personally appeared ______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
names is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ________________________________
(Seal)

EXHIBIT G


14961843v.6



--------------------------------------------------------------------------------




STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
On ______________________, 20___, before me, ____________________________, a
Notary Public, personally appeared ______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
names is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ________________________________
(Seal)



EXHIBIT G


14961843v.6

